
        Loan No. 1002835

Exhibit 10.14




















AMENDED AND RESTATED AND CONSOLIDATED LOAN AGREEMENT
between
KBSII HARTMAN BUSINESS CENTER, LLC,
KBSII PLANO BUSINESS PARK, LLC,
KBSII HORIZON TECH CENTER, LLC,
KBSII 2500 REGENT BOULEVARD, LLC,
KBSII CRESCENT VIII, LLC,
KBSII NATIONAL CITY TOWER, LLC,
KBSII GRANITE TOWER, LLC, and
KBSII GATEWAY CORPORATE CENTER, LLC,
as Borrowers
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and
THE FINANCIAL INSTITUTIONS
NOW OR HEREAFTER SIGNATORIES HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 13.13,
as Lenders


Entered into as of January 27, 2011






--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
 
Page


ARTICLE 1.


DEFINITIONS
1


1.1


DEFINED TERMS
1


1.2


SCHEDULES AND EXHIBITS INCORPORATED
15


ARTICLE 2.


LOAN
15


2.1


LOAN
15


2.2


LOAN FEES
15


2.3


LOAN DOCUMENTS
15


2.4


EFFECTIVE DATE
15


2.5


MATURITY DATE
16


2.6


AMENDED AND RESTATED AND CONSOLIDATED LOAN
16


2.7


INTEREST ON THE LOAN
16


2.8


PAYMENTS
19


2.9


FULL REPAYMENT AND RECONVEYANCE
20


2.10


PARTIAL RELEASE OF PROPERTY
20


2.11


LENDERS' ACCOUNTING
23


2.12


SECURED SWAP OBLIGATIONS
23


2.13


PAR LOAN VALUE
23


2.14


EXTENSION OPTIONS
23


2.15


INCREASE IN AGGREGATE LOAN COMMITMENT
24


ARTICLE 3.


DISBURSEMENT
25


3.1


CONDITIONS PRECEDENT
25


3.2


APPRAISALS
26


3.3


INITIAL DISBURSEMENT
27


3.4


SUBSEQUENT DISBURSEMENT
27


3.5


FUNDS TRANSFER DISBURSEMENTS
30


3.6


BORROWERS REPRESENTATIVES
31


ARTICLE 4.


INTENTIONALLY OMITTED
31


ARTICLE 5.


INSURANCE
31


ARTICLE 6.


REPRESENTATIONS AND WARRANTIES
32


6.1


ORGANIZATION; CORPORATE POWERS
32


6.2


AUTHORITY
32


6.3


OWNERSHIP OF BORROWERS
32


6.4


NO CONFLICT
32


6.5


CONSENTS AND AUTHORIZATIONS
33


6.6


GOVERNMENTAL REGULATION
33


6.7


PRIOR FINANCIALS
33


6.8


FINANCIAL STATEMENTS; PROJECTIONS AND FORECASTS
33




- i -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)



 
 
Page


6.9


PRIOR OPERATING STATEMENTS
33


6.10


OPERATING STATEMENTS AND PROJECTIONS
33


6.11


LITIGATION; ADVERSE EFFECTS
33


6.12


NO MATERIAL ADVERSE CHANGE
34


6.13


PAYMENT OF TAXES
34


6.14


MATERIAL ADVERSE AGREEMENTS
34


6.15


PERFORMANCE
34


6.16


FEDERAL RESERVE REGULATIONS
34


6.17


DISCLOSURE
34


6.18


REQUIREMENTS OF LAW; ERISA
34


6.19


ENVIRONMENTAL MATTERS
34


6.20


MAJOR AGREEMENTS; LEASES
35


6.21


SOLVENCY
35


6.22


TITLE TO PROPERTY; NO LIENS
35


6.23


USE OF PROCEEDS
35


6.24


PROPERTY MANAGEMENT AGREEMENTS
36


6.25


SINGLE PURPOSE ENTITY
36


6.26


INTENTIONALLY OMITTED
36


6.27


ORGANIZATIONAL DOCUMENTS
36


ARTICLE 7.


INTENTIONALLY OMITTED
36


ARTICLE 8.


LOAN CONSTANT COMPLIANCE
36


8.1


LOAN CONSTANT COVERAGE
36


8.2


DISBURSEMENTS OF FUNDS IN SWEPT FUNDS DISBURSEMENT ACCOUNT
36


8.3


DISBURSEMENTS OF FUNDS IN CASH FLOW COLLATERAL ACCOUNTS
38


ARTICLE 9.


OTHER COVENANTS OF BORROWER
38


9.1


EXPENSES
38


9.2


ERISA COMPLIANCE
38


9.3


LEASES; LEASE APPROVAL; LEASE TERMINATION
39


9.4


SNDAs
40


9.5


SUBDIVISION MAPS
40


9.6


OPINIONS OF LEGAL COUNSEL
40


9.7


FURTHER ASSURANCES
40


9.8


ASSIGNMENT
40


9.9


MANAGEMENT OF PROPERTY
40


9.10


REQUIREMENTS OF LAW
41


9.11


SPECIAL COVENANTS; SINGLE PURPOSE ENTITY
41






- ii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)





 
 
Page


9.12


LIMITATIONS ON DISTRIBUTIONS, ETC
41
9.13


INCURRENCE OF ADDITIONAL INDEBTEDNESS
41


9.14


SPECIAL REPRESENTATIONS, COVENANTS AND WAIVERS
41


9.15


ENVIRONMENTAL INSURANCE PROCEEDS
42


9.16


AMENDMENT OF CONSTITUENT DOCUMENTS
43


9.17


OWNERSHIP OF BORROWER
43


9.18


LIENS
43


9.19


TRANSFERS OF COLLATERAL
43


9.20


ADDITIONAL REIT COVENANTS
43


9.21


TERMINATION PAYMENTS
43


9.22


SWAP AGREEMENT
44


9.23


GRANITE TOWER PROPERTY
45


ARTICLE 10.


REPORTING COVENANTS
45


10.1


FINANCIAL STATEMENTS AND OTHER FINANCIAL AND OPERATING INFORMATION (BORROWERS)
45


10.2


FINANCIAL STATEMENTS AND OTHER FINANCIAL AND OPERATING INFORMATION (KBS REITS)
45


10.3


ENVIRONMENTAL NOTICES
47


10.4


CONFIDENTIALITY
47


ARTICLE 11.


DEFAULTS AND REMEDIES
48


11.1


DEFAULT
48


11.2


ACCELERATION UPON DEFAULT; REMEDIES
50


11.3


DISBURSEMENTS TO THIRD PARTIES
50


11.4


REPAYMENT OF FUNDS ADVANCED
50


11.5


RIGHTS CUMULATIVE, NO WAIVER
50


ARTICLE 12.


THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS
50


12.1


APPOINTMENT AND AUTHORIZATION
51


12.2


WELLS FARGO AS LENDER
51


12.3


LOAN DISBURSEMENTS
52


12.4


DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS
52


12.5


PRO RATA TREATMENT
53


12.6


SHARING OF PAYMENTS, ETC
53


12.7


COLLATERAL MATTERS; PROTECTIVE ADVANCES
54


12.8


POST-FORECLOSURE PLANS
55


12.9


APPROVALS OF LENDERS
55


12.10


NOTICE OF DEFAULTS
56




- iii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)



 
 
Page


12.11


ADMINISTRATIVE AGENT'S RELIANCE, ETC
56


12.12


INDEMNIFICATION OF ADMINISTRATIVE AGENT
56


12.13


LENDER CREDIT DECISION, ETC
57


12.14


SUCCESSOR ADMINISTRATIVE AGENT
57


ARTICLE 13.


MISCELLANEIOUS PROVISIONS
58


13.1


INDEMNITY
58


13.2


FORM OF DOCUMENTS
58


13.3


NO THIRD PARTIES BENEFITED
59


13.4


NOTICES
59


13.5


ATTORNEY-IN-FACT
59


13.6


ACTIONS
59


13.7


RIGHT OF CONTEST
59


13.8


RELATIONSHIP OF PARTIES
59


13.9


DELAY OUTSIDE LENDER'S CONTROL
59


13.10


ATTORNEYS' FEES AND EXPENSES; ENFORCEMENT
59


13.11


IMMEDIATELY AVAILABLE FUNDS
60


13.12


AMENDMENTS AND WAIVERS
60


13.13


SUCCESSORS AND ASSIGNS
61


13.14


CAPITAL ADEQUACY
63


13.15


LENDER'S AGENTS
63


13.16


TAX SERVICE
63


13.17


WAIVER OF RIGHT TO TRIAL BY JURY
63


13.18


SEVERABILITY
63


13.19


TIME
63


13.20


HEADINGS
63


13.21


GOVERNING LAW
63


13.22


USA PATRIOT ACT NOTICE
64


13.23


ELECTRONIC DOCUMENT DELIVERIES
64


13.24


INTEGRATION; INTERPRETATION
64


13.25


JOINT AND SEVERAL LIABILITY
64


13.26


COUNTERPARTS
65


13.27


LIMITATION ON PERSONAL LIABILITY OF SHAREHOLDERS, PARTNERS AND MEMEBER
65






- iv -

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES


SCHEDULE 1.1(A) -- PRO RATA SHARES
SCHEDULE 1.1(B) – PAR LOAN VALUES
SCHEDULE 1.1(C – INITIAL PROPERTIES
SCHEDULE 6.3 – OWNERSHIP OF BORROWERS
SCHEDULE 6.11 –LITIGATION DISCLOSURE
SCHEDULE 6.24 – PROPERTY MANAGEMENT AGREEMENTS
SCHEDULE 7.1 – ENVIRONMENTAL REPORTS


EXHIBIT A – DESCRIPTION OF INITIAL PROPERTIES
EXHIBIT B – DOCUMENTS
EXHIBIT C – FORM OF SUBORDINATION NON-DISTURBANCE AND ATTORNMENT AGREEMENT
EXHIBIT D – FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT E – FORM OF PROMISSORY NOTE
EXHIBIT F – FIXED RATE NOTICE
EXHIBIT G – TRANSFER AUTHORIZER DESIGNATION
EXHIBIT H – BORROWERS’ CERTIFICATE
EXHIBIT I – ADDITIONAL DEFINITIONS
EXHIBIT J – FORM OF JOINDER
EXHIBIT K – ADJUSTED LOAN CONSTANT CALCULATION



- v -

--------------------------------------------------------------------------------




AMENDED AND RESTATED AND CONSOLIDATED LOAN AGREEMENT
(Secured Loan)
THIS AMENDED AND RESTATED AND CONSOLIDATED LOAN AGREEMENT ("Agreement"), dated
as of January 27, 2011, by and among KBSII HARTMAN BUSINESS CENTER, LLC, a
Delaware limited liability company, KBSII PLANO BUSINESS PARK, LLC, a Delaware
limited liability company, KBSII HORIZON TECH CENTER, LLC, a Delaware limited
liability company, KBSII 2500 REGENT BOULEVARD, LLC, a Delaware limited
liability company, KBSII CRESCENT VIII, LLC, a Delaware limited liability
company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited liability company,
KBSII GRANITE TOWER, LLC, a Delaware limited liability company, KBSII GATEWAY
CORPORATE CENTER, LLC, a Delaware limited liability company, and each other
Person that may from time to time become liable for the Obligations, as
evidenced by the execution by such party of a joinder hereto, as contemplated by
Section 3.4 below (each individually "Borrower" and together, "Borrowers"), each
of the financial institutions initially a signatory hereto together with their
assignees under Section 13.13 ("Lenders"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Wells Fargo") as contractual representative of the Lenders to the
extent and in the manner provided in Article 12 (in such capacity, the
"Administrative Agent").


R E C I T A L S
A.
KBSII Hartman Business Center, LLC, a Delaware limited liability company, KBSII
Plano Business Park, LLC, a Delaware limited liability company, KBSII Horizon
Tech Center, LLC, a Delaware limited liability company, KBSII 2500 Regent
Boulevard, LLC, a Delaware limited liability company, KBSII Crescent VIII, LLC,
a Delaware limited liability company (together, "Original Horizon Borrowers"),
Administrative Agent and Lenders previously executed a Loan Agreement, dated
September 30, 2010 (the "Horizon Loan Agreement"), whereby Lenders made a loan
to Original Horizon Borrowers in the original principal amount of $50,000,000
(the "Original Horizon Loan"). The Original Horizon Loan is secured by liens on
certain real properties located in the states of California, Texas, Georgia and
Colorado (the "Horizon Properties").

B.
KBSII National City Tower, LLC, a Delaware limited liability company (the
"Original National City Borrower," together with the Original Horizon Borrowers,
collectively, the "Original Borrowers"), Administrative Agent and Lenders
previously executed a Loan Agreement dated December 16, 2010 (the "National City
Loan Agreement"), whereby Lenders made a loan to Original National City Borrower
in the original principal amount of $69,000,000 (the "Original National City
Loan," together with the Original Horizon Loan, the "Original Loan"). The
Original National City Loan is secured by a lien on certain real property
located in Kentucky (the "National City Property," together with the Horizon
Properties, collectively, the "Original Properties").

C.
Borrowers have now requested that Administrative Agent and Lenders consolidate
the Original National City Loan and the Original Horizon Loan and increase the
amount of the Original Loan, on a consolidated basis, to $360,000,000.

D.
Administrative Agent and Lenders are willing to make the Loan to Borrowers,
subject to the terms and conditions contained herein. The Loan is to be secured
by the Original Properties, the Granite Tower Property (as defined below), the
Gateway Center Property (as defined below) and, subject to the terms hereof,
certain additional properties (each a "Property" and together, the
"Properties"); provided, that a property shall not be deemed a "Property"
hereunder unless and until Administrative Agent (for the benefit of Lenders) has
obtained a first priority lien on such property pursuant to a Security Document.

NOW, THEREFORE, Borrowers, Administrative Agent and Lenders agree as follows:
ARTICLE 1. DEFINITIONS
1.1    DEFINED TERMS. The following capitalized terms generally used in this
Agreement shall have the meanings defined or referenced below. Certain other
capitalized terms used only in specific sections of this Agreement are defined
in such sections.
"550 Oak Ridge Property" – means the property located at 550 Oak Ridge,
Hazelton, Pennsylvania.

1

--------------------------------------------------------------------------------




"Accommodation Obligations" – as applied to any Person, means (a) any
Indebtedness of another Person in respect of which that Person is liable,
including, without limitation, any such Indebtedness directly or indirectly
guaranteed, endorsed (otherwise than for collection or deposit in the ordinary
course of business), co-made or discounted or sold with recourse by that Person,
or in respect of which that Person is otherwise directly or indirectly liable
including in respect of any partnership in which that Person is a general
partner; and (b) any Contractual Obligations (contingent or otherwise) of such
Person arising through any agreement to purchase, repurchase or otherwise
acquire such Indebtedness or any security therefor, or to provide funds for the
payment or discharge thereof (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, or other financial condition, or to make payment other than for
value received.
"Accountants" – means any "big four" accounting firm or another firm of
certified public accountants of national standing, if any, selected by Borrowers
and acceptable to Administrative Agent.
"ADA" – means the Americans with Disabilities Act, of July 26, 1990, Pub. L. No.
101-336, 104 Stat. 327, 42 U.S.C. § 12101, et seq., as amended from time to
time.
"Administrative Agent" – means Wells Fargo Bank, National Association, or any
successor Administrative Agent appointed pursuant to Section 12.14.
"Affiliates" as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, "control" (including, with correlative
meanings, the terms "controlling", "controlled by" and "under common control
with"), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of all interests
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting interests or by contract or otherwise,
or (b) the ownership of a general partnership interest or a limited partnership
interest (or other ownership interest) representing ten percent (10%) or more of
the outstanding limited partnership interests or other ownership interests of
such Person. In no event shall Administrative Agent or any Lender be an
Affiliate of any Borrower.
"Aggregate Loan Commitment" – means the sum of the Commitment amounts of all of
the Lenders, initially totaling $360,000,000, and subject to increase or
reduction in accordance with the terms of this Agreement.
"Aggregate Holdback" shall mean an undisbursed portion of the Loan in an amount
equal to $126,383,507.
"Agreement" – shall have the meaning given to such term in the preamble hereto.
"Alternate Rate" – is a rate of interest per annum five percent (5%) in excess
of the Variable Rate in effect from time to time.
"Allocated Share" means at any time, and from time to time, an amount expressed
as a percentage that is calculated by dividing the cost basis of the Properties,
on an aggregate basis, by the cost basis of all real property owned directly or
indirectly by KBS REIT or the KBS Limited Partnership II.
"Amazon Expansion Option" – means the right of Amazon.com, pursuant to Addendum
5 to the Amazon Lease, to expand the premises under the Amazon Lease onto the
“Expansion Area” (as such term is defined in the Amazon Lease).
"Amazon Lease" – means that certain Lease Agreement dated April 4, 2008, between
Amazon.com (defined below), as tenant, and Borrower (as successor-in-interest to
Mericle Humboldt 40, LLC), as landlord.
"Amazon.com" – means Amazon.com.dedc, LLC, a Delaware limited liability company.

Page 2

--------------------------------------------------------------------------------




"Applicable LIBO Rate" – is the rate of interest equal to the sum of: (a) the
Applicable Spread plus (b) the LIBO Rate, which rate is divided by one (1.00)
minus the Reserve Percentage:
Applicable LIBO Rate = Applicable Spread
+
LIBO Rate
 
 
(1 - Reserve Percentage)



"Applicable Spread" – means (i) for the period prior to the Initial Maturity
Date, 2.15%, (ii) for the period beginning on the Initial Maturity Date and
continuing until the First Extended Maturity Date, 2.40%, and (iii) for the
period beginning on the First Extended Maturity Date and continuing until the
Second Extended Maturity Date, 2.65%.
"Appraisal" – means a written appraisal prepared by an independent MAI appraiser
acceptable to Administrative Agent and subject to Administrative Agent’s
customary independent appraisal requirements and prepared in compliance with all
applicable regulatory requirements, including the Financial Institutions
Recovery, Reform and Enforcement Act of 1989, as amended from time to time.
"Appraised Value" – means, with respect to the property being appraised, the
fair market value, on an "as-is" basis, as reflected in the then most recent
Appraisal of the Property, as adjusted, if applicable, by Administrative Agent
based upon its internal review of such Appraisal.
"Approved Fund" – means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any
entity that administers or manages a Lender.
"Assignment and Assumption Agreement" – means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit D.
"Bankruptcy Code" – means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.
"Borrower" and "Borrowers" – shall have the meaning given to such term in the
preamble hereto.
"Borrowers’ Certificate" – shall have the meaning given to such term in
Section 10.1(c).
"Business Day" means (a) any day of the week other than Saturday, Sunday or
other day on which the offices of Administrative Agent in San Francisco,
California are authorized or required to close and (b) with reference to the
LIBO Rate, any such day that is also a day on which dealings in Dollar deposits
are carried out in the London interbank market. Unless specifically referenced
in this Agreement as a Business Day, all references to "days" shall be to
calendar days.
"Capital Leases", as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a lease on the balance sheet of that
Person.
"Cash Flow Collateral Accounts" – shall have the meaning given to such term in
Section 8.1.
"Cash Flow Sweep" – shall have the meaning given such term in Section 8.1.
"Cash Flow Sweep Commencement Date" – shall have the meaning given such term in
Section 8.1.
"Collateral" – means the Properties and any personal property or other
collateral with respect to which a Lien or security interest was granted to
Administrative Agent, for the benefit of Lenders, pursuant to the Loan
Documents.
"Commitment" – means, as to each Lender, such Lender’s obligation to make
disbursements pursuant to Section 3.3 and Section 12.3, in an amount up to, but
not exceeding the amount set forth for such Lender on Schedule 1.1(A) attached
hereto as such Lender’s "Commitment Amount" or as set forth in the applicable
Assignment and Assumption Agreement, as the same may be (i) reduced from time to
time pursuant to the terms of this Agreement or as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.13 or
(ii) increased in accordance with Section 2.15.

Page 3

--------------------------------------------------------------------------------




"Concessions" shall mean all free-rent periods or abatements and all
above-market amounts paid or foregone by Borrowers directly to or on behalf of
any tenant for the purpose of inducing such tenant to enter into a lease,
including, without limitation, tenant improvement allowances, moving expenses,
and/or assumptions or buyouts of the tenant's obligations under other leases.
(The term "above-market" shall be understood to mean amounts in excess of those
assumed in the then most recent Appraisal for the Property in question, or, with
respect to tenant improvement costs, such other amount as may be approved by
Administrative Agent in its discretion.) Administrative Agent shall have the
right to adjust any Concessions based, in part and as applicable, upon
assumptions set forth in the then most current Appraisal for the Property in
question. All Concessions shall be amortized over the full lease term with
annual amortization only to be deducted for the purpose of determining Net
Operating Income. (Example: Concessions in the form of above-market "tenant
improvements" for a five year lease total $100,000; the annualized deduction in
determining Net Operating Income shall be $20,000.)
"Contaminant" means any pollutant (as that term is defined in 42 U.S.C.
9601(33)) or toxic pollutant (as that term is defined in 33 U.S.C. 1362(13)),
hazardous substance (as that term is defined in 42 U.S.C. 9601(14)), hazardous
chemical (as that term is defined by 29 CFR Section 1910.1200(c)), toxic
substance, hazardous waste (as that term is defined in 42 U.S.C. 6903(5)),
radioactive material, special waste, petroleum (including crude oil or any
petroleum-derived substance, waste, or breakdown or decomposition product
thereof), any constituent of any such substance or waste, including, but not
limited to, polychlorinated biphenyls and asbestos, or any other substance or
waste deleterious to the environment the release, disposal or remediation of
which is now or at any time becomes subject to regulation under any Hazardous
Materials Laws, along with all Hazardous Materials.
"Contractual Obligation", as applied to any Person, means any provision of any
securities issued by that Person or any indenture, mortgage, lease, contract,
undertaking, document or instrument to which that Person is a party or by which
it or any of its properties is bound, or to which it or any of its properties is
subject (including, without limitation, any restrictive covenant affecting such
Person or any of its properties).
"Crescent Property" means 8350 East Crescent Parkway, Greenwood Village,
Colorado.
"Debit Account" means Wells Fargo Bank account number 4121828040 in the name of
KBS REIT Properties II, LLC.
"Debt Service Coverage Ratio" – means the ratio of (a) Net Operating Income for
all Properties (as of the date of determination), to (b) an annual interest
payment calculated by multiplying (i) an interest rate equal to the DSC LIBO
Rate plus the Applicable Spread effective with respect to the next-occurring
extension period (for example, if calculated at any time after the Initial
Maturity Date but before the First Extended Maturity Date, then the Applicable
Spread would be 2.65%) times (ii) the amount of the Loan outstanding as of the
date of determination.
"Default" – shall have the meaning given to such term in Section 11.1.
"Defaulting Lender" – means any Lender which (i) fails or refuses to perform any
of its obligations under this Agreement or any other Loan Document to which it
is a party within the time period specified for performance of such obligation
or, if no time period is specified, if such failure or refusal continues for a
period of five (5) Business Days after notice from Administrative Agent, (ii)
notifies any Borrower, the Administrative Agent or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or makes a public statement to the effect that it does not intend to
comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (iii) fails, within three (3)
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
disbursements of the Loan, or (iv) (A) becomes or is insolvent or has a parent
company that has become or is insolvent or (B) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.
"Distributions", with respect to Borrowers, means any distribution of money to
any equity owner or Affiliate of Borrowers, whether in the form of earnings,
income or other proceeds, repayment of any principal or interest on

Page 4

--------------------------------------------------------------------------------




any loan or other advance made to Borrowers by any such equity owner or
Affiliate, or any loan or advance by Borrowers of any funds to any such equity
owner or Affiliate.
"Dollars" and "$" – means the lawful money of the United States of America.
"DSC LIBO Rate" – is the rate of interest quoted by Administrative Agent as the
London Inter‑Bank Offered Rate for deposits in U.S. Dollars at approximately
9:00 a.m. California time two (2) Business Days prior to the date of
determination for purposes of calculating effective rates of interest for loans
or obligations making reference thereto for an amount approximately equal to the
outstanding amount of the Loan, for a period of one (1) year, which rate is
divided by one (1.00) minus the Reserve Percentage.
"Effective Date" – means the date on which Lenders make the initial disbursement
of Loan proceeds hereunder (without regard to the dates on which proceeds were
previously disbursed with respect to the Original Horizon Loan or the Original
National City Loan).
"Effective Rate" – shall have the meaning given to such term in Section 2.7(e).
"Eligible Assignee" –means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default or Potential Default
exists, Borrowers (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, "Eligible Assignee" shall
not include any of the Borrowers or any of Borrowers’ Affiliates.
"Environmental Laws" – shall have the meaning given to such term in
Section 6.19.
"ERISA" – means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.
"Existing Swap" – means ISDA Master Agreement dated December 20, 2010, as
amended by the Joinder and First Amendment to ISDA Master Agreement dated
January 27, 2011, executed by Borrowers and Wells Fargo Bank, together with the
ISDA schedule and any confirmation of transactions thereunder, as amended,
modified or replaced from time to time.
“Exit Fee” – shall have the meaning given to such term in Section 2.8(e).
"Federal Funds Rate" – means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal Funds brokers
of recognized standing selected by Administrative Agent.
"Fee Letter" – shall have the meaning given in Section 2.2.
"First Extended Maturity Date" – means January 27, 2017.
"First Extension Option" – shall have the meaning given to such term in
Section 2.14.
"Fiscal Quarter" – means each of the calendar quarters ending March 31, June 30,
September 30 and December 31.
"Fixed Rate" – is the Applicable LIBO Rate as accepted by Borrowers as an
Effective Rate for a particular Fixed Rate Period and Fixed Rate Portion.
"Fixed Rate Commencement Date" – means the date upon which the Fixed Rate Period
commences.
"Fixed Rate Notice" – is a written notice in the form shown on Exhibit F hereto
which requests a Fixed Rate for a particular Fixed Rate Period and Fixed Rate
Portion.

Page 5

--------------------------------------------------------------------------------




"Fixed Rate Period" – is the period or periods of (a) one month; or (b) any
other shorter period which ends at the Maturity Date, which periods are selected
by Borrowers and confirmed in a Fixed Rate Notice; provided that no Fixed Rate
Period shall extend beyond the Maturity Date.
"Fixed Rate Portion" – is the portion or portions of the principal balance of
the Loan which Borrowers select to have subject to a Fixed Rate, each of which
is an amount: (a) equal to the unpaid principal balance of the Loan not subject
to a Fixed Rate; and (b) is not less than One Hundred Thousand Dollars
($100,000) and is an even multiple of One Hundred Thousand Dollars ($100,000).
In the event Borrowers are subject to a principal amortization schedule under
the terms and conditions of the Loan Documents, the Fixed Rate Portion(s) from
time to time in effect shall in no event exceed, in the aggregate, the maximum
outstanding principal balance which will be permissible on the last day of the
Fixed Rate Period selected.
"Fixed Rate Price Adjustment" – shall have the meaning given to such term in
Section 2.7(h).
"Fixed Rate Taxes" – are, collectively, all withholdings, interest equalization
taxes, stamp taxes or other taxes (except income and franchise taxes) imposed by
any domestic or foreign Governmental Authority and related in any manner to a
Fixed Rate.
"Free Cash Flow" means, for a particular period, Gross Operating Income for such
period for all Properties minus (a) debt service on the Loan for such period,
(b) any Permitted Operating Expenses actually incurred for such period, (c) the
REIT Operating Expense for such period, (d) accrued liability for taxes and
insurance for such period and (e) any other expenses relating to the Property
actually incurred for such period, provided such expenses are approved, in
advance, by Administrative Agent, which approval shall not be unreasonably
withheld, conditioned or delayed.
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
"Future Borrower" – means a Single Purpose Entity that owns a Future Property
and is an Affiliate of Borrowers.
"Future Property" shall mean one or more parcels of real property acquired after
the Effective Date by a Future Borrower which becomes a Property hereunder;
provided that this term shall not apply to the I-81 Properties or the Torrey
Reserve Property.
"Gateway Center Property" – means 160 and 180 Promenade Circle, Sacramento,
California.
"Governmental Authority" – means any nation or government, any federal, state,
local, municipal or other political subdivision thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
"Granite Tower Property" – means 1099 18th Street, Denver, Colorado.
"Gross Operating Income" – shall mean the sum of any and all amounts, payments,
fees, rentals, additional rentals, expense reimbursements (including, without
limitation, all reimbursements by tenants, lessees, licensees and other users of
a Property), discounts or credits to any Borrower, income, interest and other
monies directly or indirectly received by or on behalf of or credited to any
Borrower from any person with respect to such Borrower’s ownership, use,
development, operation, leasing, franchising, marketing or licensing of such
Property, including, without limitation, from parking operations. Gross
Operating Income shall be computed on a cash basis and shall include all amounts
actually received in the relevant period whether or not such amounts are
attributable to a charge arising in such period.
"Gross Rental Income" – means the actual sum of the Net Effective Rental Rates
of all tenants in possession at each of the Properties, as of the date of
determination.
"Gross Rents" – means, with respect to a Property, the sum of (a) the Gross
Rental Income of the Property plus (b) any expense reimbursements required to be
paid by the tenants at such Property.

Page 6

--------------------------------------------------------------------------------




"Ground Lease" – means the Ground Lease Agreement, dated May 29, 2009, by and
between Dallas/Fort Worth International Airport Board, as lessor ("Ground
Lessor"), and BVDC, LP ("BVDC"), as lessee, as evidenced by a Memorandum of
Lease recorded June 1, 2009 under Clerk’s File No. D209143392, Real Property
Records, Tarrant County, Texas; and filed for record on May 29, 2009 under
Clerk’s File No. 200900153683, Real Property Records, Dallas County, Texas, as
amended by that certain Lease Amendment (Roof-Top Sign) dated July 6, 2010, by
and between Ground Lessor and BVDC, as assigned to KBSII 2500 Regent Boulevard,
LLC, as evidenced by that certain Assignment and Assumption of Ground Lease
dated July 8, 2010, filed for record on July 8, 2010 and recorded under Document
No. 201000173571, Official Public Records, Dallas County, Texas; and filed for
record on July 8, 2010 under Document No. D210164479, Official Public Records,
Tarrant County, Texas.
"Ground Leased Property" – means the leasehold interest in the real property
located at 2500 Regent Boulevard, Irving, Texas, which is subject to the Ground
Lease.
"Guarantor" – means KBS REIT Properties II, LLC, a Delaware limited liability
company, and any other person or entity who, or which, in any manner, is or
becomes obligated to Lenders under any guaranty now or hereafter executed in
connection with respect to the Loan (collectively or severally as the context
thereof may suggest or require).
"Hazardous Materials" – means any oil, flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, hazardous wastes, toxic or
contaminated substances or similar materials, including, without limitation, any
substances which are "hazardous substances," "hazardous wastes," "hazardous
materials," "toxic substances," "wastes," "regulated substances," "industrial
solid wastes," or "pollutants" under the Hazardous Materials Laws, as described
below, and/or other applicable environmental laws, ordinances and regulations.
"Hazardous Materials Indemnity Agreement" – means the Amended and Restated and
Consolidated Hazardous Materials Indemnity Agreement executed by the Borrowers
for the benefit of Administrative Agent and Lenders dated on or about the date
hereof, as the same may be amended, modified or replaced from time to time.
"Hazardous Materials Laws" – means all laws, ordinances and regulations relating
to Hazardous Materials, including, without limitation: the Clean Air Act, as
amended, 42 U.S.C. Section 7401 et seq.; the Federal Water Pollution Control
Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et seq.; the
Comprehensive Environment Response, Compensation and Liability Act of 1980, as
amended (including the Superfund Amendments and Reauthorization Act of 1986,
"CERCLA"), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, as amended, 42 U.S.C. Section 300f et seq.; and all comparable state
and local laws, laws of other jurisdictions or orders and regulations.
“Holdback Extension Fee” – shall mean the Holdback Fee payable pursuant to the
Fee Letter with respect to any portion of the Aggregate Holdback that has not
been disbursed as of the date which occurs one hundred eighty (180) days
following the Effective Date.
“Holdback Fee” – shall have the meaning given to such term in the Fee Letter.
"Horizon Loan Agreement" – shall have the meaning given to such term in the
Recitals hereto.
"I-81 Borrower" – means a Single Purpose Entity that owns the I-81 Properties
and is an Affiliate of Borrowers.
"I-81 Holdback Amount" means an amount equal to $51,085,375, or such lesser
amount as would cause the conditions in Section 3.4(a)(ix) to be satisfied.
"I-81 Properties" shall mean 325 Centerpoint, Jenkins Township, Pennsylvania;
550 Oak Ridge, Hazleton Pennsylvania; 125 Capital, Jenkins Township,
Pennsylvania; and 14-46 Alberigi, Jessup Borough, Pennsylvania each, an "I-81
Property."

Page 7

--------------------------------------------------------------------------------




"Indebtedness", as applied to any Person (and without duplication), means
(a) the principal amount of all indebtedness of such Person for borrowed money,
whether or not subordinated and whether with or without recourse beyond any
collateral security, (b) the principal amount of all indebtedness of such Person
evidenced by securities or other similar instruments, (c) all reimbursement
obligations and other liabilities of such Person with respect to letters of
credit or banker’s acceptances issued for such Person’s account, (d) all
obligations of such Person to pay the deferred purchase price of property or
services, (e) all obligations in respect of both operating and capital leases of
such Person, (f) all Accommodation Obligations of such Person, (g) all
indebtedness, obligations or other liabilities of such Person or others secured
by a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by, or are a personal liability of, such
Person (including, without limitation, the principal amount of any assessment or
similar indebtedness encumbering any property (except for non-delinquent,
accrued but unpaid real estate taxes as provided under Section 9.13)), (h) all
indebtedness, obligations or other liabilities (other than interest expense
liability) in respect of interest rate swap, collar, cap or similar agreements
providing interest rate protection and foreign currency exchange agreements, (i)
ERISA obligations currently due and payable, and (j) without duplication or
limitation, all liabilities and other obligations included in the financial
statements (or notes thereto) of such Person as prepared in accordance with
GAAP.
“Initial Disbursement” – means $123,994,578.
"Initial Maturity Date" means January 27, 2016.
"Joinder" means a joinder agreement in the form of Exhibit J hereto.
"KBS REIT" – means KBS Real Estate Investment Trust II, Inc., a Maryland
corporation.
"KBS Limited Partnership II" – means KBS Limited Partnership II, a Delaware
limited partnership.
"Lease" – means a tenant lease of all or any portion of a Property.
"Lender" – means each financial institution from time to time party hereto as a
"Lender", together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders at any given
time, all then existing Defaulting Lenders will be disregarded and excluded,
and, for voting purposes only, "all Lenders" shall be deemed to mean "all
Lenders other than Defaulting Lenders".
"Liabilities and Costs" – means all claims, judgments, liabilities, obligations,
responsibilities, losses, damages (including lost profits), punitive or treble
damages, costs, disbursements and expenses (including, without limitation,
reasonable attorneys’, experts’ and consulting fees and costs of investigation
and feasibility studies), fines, penalties and monetary sanctions, interest,
direct or indirect, known or unknown, absolute or contingent, past, present or
future.
"LIBO Rate" – is, for any Fixed Rate Portion, the rate of interest quoted by
Administrative Agent from time to time as the London Inter‑Bank Offered Rate for
deposits in U.S. Dollars at approximately 9:00 a.m. California time two (2)
Business Days prior to a Fixed Rate Commencement Date or a Price Adjustment
Date, as appropriate, for purposes of calculating effective rates of interest
for loans or obligations making reference thereto for an amount approximately
equal to a Fixed Rate Portion and for a period of time approximately equal to a
Fixed Rate Period or the time remaining in a Fixed Rate Period after a Price
Adjustment Date, as appropriate.
"LIBOR Market Index Rate" – means at any time the rate of interest obtained by
dividing (i) the rate of interest quoted by the Administrative Agent from time
to time as the London Inter-Bank Rate for one-month deposits in U.S. Dollars at
approximately 9:00 a.m. Pacific time for such day; provided, if such day is not
a Business Day, the immediately preceding Business Day by (ii) a percentage
equal to 1 minus the stated maximum rate (stated as a decimal) of all reserves,
if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as "Eurocurrency liabilities") as specified in Regulation
D of the Board of Governors, of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). Any change in such maximum rate
shall result in a change in the LIBOR Market Index Rate on the date on which
such change in such maximum rate becomes effective.

Page 8

--------------------------------------------------------------------------------




"Lien" – means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights-of-way, zoning restrictions and the like), lien (statutory
or other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including without limitation any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement or document having similar effect (other than a financing statement
filed by a "true" lessor pursuant to Section 9408 (or a successor section) of
the Uniform Commercial Code) naming the owner of the asset to which such Lien
relates as debtor, under the Uniform Commercial Code or other comparable law of
any jurisdiction.
"Loan" – means the cumulative principal amount of up to Three Hundred and Sixty
Million Dollars ($360,000,000), as such amount may be increased or decreased in
accordance with the terms of this Agreement.
"Loan Constant" means a fraction, expressed as a percentage, determined by
dividing (i) the Net Operating Income of the Properties by (ii) the sum of the
then outstanding principal amount of the Loan less the amount of any Termination
Payments then being held in a blocked and pledged cash collateral account
pursuant to Section 9.21.
"Loan Constant Requirement" – shall have the meaning given such term in
Section 8.1.
"Loan Documents" – means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.
"Loan Party" – means Borrowers and any other person or entity obligated under
the Loan Documents or Other Related Documents.
"Loan-to-Value Percentage" – means the outstanding principal amount of the Loan
as a percentage of the aggregate Appraised Value of the Properties.
"Major Agreements" – means, at any time, (a) each cross-easement, restrictions
or similar agreement encumbering or affecting a Property and any adjoining
property, and (b) each property management agreement and leasing agreement with
respect to a Property entered into with any Person.
"Major Lease" means any Lease (or collection of Leases to one tenant) (a) which
encumbers more than the lesser of (i) 10% of the net rentable space of the
Properties, in the aggregate (as of the date of determination) or (ii) the
greater of (A) 10% of the net rentable space of a Property or (B) 50,000 square
feet, or (b) under which a Borrower’s obligation as to the cost of tenant
improvements exceeds 130% of the estimated tenant improvement allowance (per
rentable square foot) as set forth in the then most recent Appraisal, or (c)
under which the Net Effective Rental Rate is less than 85% of the amount assumed
for such lease in the then most recent Appraisal.
"Manager" means KBS Capital Advisors LLC.
"Management Agreement" means the Advisory Agreement dated May 21, 2008 between
Manager and KBS REIT.
"Material Adverse Effect" means (a) with respect to a Borrower, a material
adverse effect upon the condition (financial or otherwise), operations,
performance, properties or prospects of such Borrower that could reasonably be
expected to impair, to a material extent, such Borrower’s ability to perform its
obligations under the Loan Documents; and (b) with respect to a Property, a
material adverse effect upon the physical condition of such Property, or upon
its operations, performance or prospects, that reduces the Appraised Value of
the Property to an amount that is less than eighty percent (80%) of the
Appraised Value of the Property as of the date hereof. The phrase "has a
Material Adverse Effect" or "will result in a Material Adverse Effect" or words
substantially similar thereto shall in all cases be intended to mean "has
resulted, or will or could reasonably be anticipated to result, in a Material
Adverse Effect", and the phrase "has no (or does not have a) Material Adverse
Effect" or "will not result in a Material Adverse Effect" or words substantially
similar thereto shall in all cases be intended to mean "does not or will not or
could not reasonably be anticipated to result in a Material Adverse Effect".

Page 9

--------------------------------------------------------------------------------




"Maturity Date" – means the Initial Maturity Date, the First Extended Maturity
Date or the Second Extended Maturity Date, as applicable.
"Maximum Applicable Loan-to-Value Percentage" – means a percentage determined
with reference to the outstanding principal balance of the Loan (as of the date
of determination) in accordance with the following:
Outstanding Principal Balance of the Loan
Maximum Applicable Loan-to-Value Percentage
Greater than or equal to $70,000,000
57.00%
Less than $70,000,000
50.00%



"Minimum Applicable Loan Constant" – means a percentage determined with
reference to the outstanding principal balance of the Loan (as of the date of
determination) in accordance with the following:
Outstanding Principal Balance of the Loan
Minimum Applicable Loan Constant
Greater than $115,000,000
13%
Less than or equal to $115,000,000 but greater than $70,000,000
15%
Less than or equal to $70,000,000
17%



"Minimum DSCR" – means Debt Service Coverage Ratio of not less than 1.50:1.00.
"National City Loan Agreement" – shall have the meaning given to such term in
the Recitals hereto.
"National City Property" – shall have the meaning given to such term in the
Recitals hereto.
"Net Effective Rental Rate" means (i) the actual recurring contractual base
rental payment required to be paid by a tenant under a Lease, taking into
account any adjustment regarding Concessions, plus (ii) with respect to
triple-net Leases, expense reimbursement payments required to be paid by a
tenant under a Lease, which shall be calculated on a historical basis for the
purpose of projecting Gross Rental Income.
"Net Operating Income" shall mean, as of any date of determination: (a) Gross
Operating Income ((i) adjusted downwards by Administrative Agent in accordance
with the definition of “Concessions” and (ii) adjusted upward to give credit for
rents of tenants in possession but not paying rent due to a free rent period;
provided, (a) the amount credited shall be the monthly rent, at the monthly Net
Effective Rental Rate, that the applicable tenant is required to pay during the
first month in which it is required to pay rent under its lease and (b) no
credit shall be given for any month if after such month six months would remain
in the applicable tenant’s free rent period (whether or not consecutive)*) for
the immediately preceding Fiscal Quarter (excluding any amounts received by
tenants under Leases not entered into in compliance with Section 9.3 and, for
purposes of calculating Net Operating Income as an input for calculating “Loan
Constant” under Section 2.10 only, excluding any amounts received by tenants
under Leases which are subject to a tenant’s right of termination (to the extent
such right has been exercised) occurring in the twelve months following the
calculation date) multiplied by four, excluding security or other deposits, late
fees, lease termination or other similar charges, delinquent rent recoveries to
the extent the same would not have been included in the relevant testing period,
unless previously reflected in reserves, or any other items of a non-recurring
nature and adjusted for the impacts of any change in occupancy during such
period; minus (b) the sum of  (i) the actual reasonable Operating Expenses for
the immediately preceding Fiscal Quarters multiplied by four (and adjusted for
the impacts of any changes in occupancy during such period, which adjustment
shall be consistent with the adjustment made to Gross Operating Income); and
(ii) an amount for reasonable capital reserves equal to (A) $0.10 per square
foot of net

Page 10

--------------------------------------------------------------------------------




rentable area of any industrial properties, and (B) $0.25 per square foot of net
rentable area of office properties, and adjusted by Administrative Agent to
account for items that have accrued, but have not been paid during the relevant
period (e.g., real estate taxes and insurance premiums).
*By way of example, if at the expiration of the applicable test quarter, four
months remain in the free rent period for a particular tenant, then Net
Operating Income shall be adjusted upward to give credit for two months of the
rent to be paid by the applicable tenant. The amount credited shall be two times
the monthly rent (at the Net Effective Rental Rate) that such tenant is required
to pay for the first month in which it is required to pay rent under its lease.
"Non-Pro Rata Advance" – shall mean a Protective Advance or a disbursement under
the Loan with respect to which fewer than all Lenders have funded their
respective Pro Rata Shares in breach of their obligations under this Agreement.
"Note" or "Notes" – means each secured promissory note, collectively in the
original principal amount of the Loan, executed by Borrowers and payable to the
order of a Lender, together with such other replacement notes as may be issued
from time to time pursuant to Section 13.13, as hereafter amended, supplemented,
replaced or modified.
"Obligations" means, from time to time, all Indebtedness of Borrowers owing to
Lenders, to any Person entitled to indemnification pursuant to Section 13.1, or
to any of their respective successors, transferees or assigns, of every type and
description, whether or not evidenced by any note, guaranty or other instrument,
arising under or in connection with this Agreement or any other Loan Document,
whether or not for the payment of money, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, reasonable attorneys’ fees
and disbursements, reasonable fees and disbursements of expert witnesses and
other consultants, and any other sum now or hereinafter chargeable to Borrowers
under or in connection with this Agreement or any other Loan Document.
(Notwithstanding the foregoing definition of "Obligations", Borrowers’
obligations under any environmental indemnity agreement constituting a Loan
Document, or any environmental representation, warranty, covenant, indemnity or
similar provision in this Agreement or any other Loan Document, shall be secured
by the Properties only to the extent, if any, specifically provided in the
Security Documents).
"Operating Expenses" shall mean all reasonable operating expenses of the
Properties, including, without limitation, those for maintenance, property
management (subject to an imputed minimum of two and one half percent (2.5%) of
Gross Rental Income for all Properties other than the Granite Tower Property,
the National City Property, the Two Westlake Property, the Ground Leased
Property and the Crescent Property, for which such imputed amount shall equal
two percent (2.0%) of Gross Rental Income), repairs, annual taxes, bond
assessments, ground lease payments (if any), insurance, utilities and other
annual expenses (but not costs of tenant retrofit, lease commission, capital
improvements or capital repairs) and non-capital reserves that are customary and
standard for properties of this type. Operating Expenses for this purpose shall
not include any interest or principal payments on the Loan or any allowance for
depreciation; recurring expenses, which are not paid monthly, shall be accounted
for monthly, without duplication, on an accrual basis.
"Operating Statement" – shall have the meaning given to such term in
Section 10.1.
"Original Horizon Loan" – shall have the meaning given to such term in the
Recitals hereto.
"Original National City Loan" – shall have the meaning given to such term in the
Recitals hereto.
"Other Related Documents" – means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.
"Par Loan Value" – means the amount of the Commitment allocable to an individual
Property, as more specifically detailed on Schedule 1.1(B) attached hereto.
"Participant" – shall have the meaning given to such term in Section 13.13.

Page 11

--------------------------------------------------------------------------------




"Permit" – means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.
"Permitted Liens" – means:
(a)
Liens (other than environmental Liens and any Lien imposed under ERISA) for
taxes, assessments or charges of any Governmental Authority for claims not yet
due;

(b)
Any laws, ordinances or regulations affecting the Properties;

(c)
Liens imposed by laws, such as mechanics’ liens and other similar liens, arising
in the ordinary course of business which secure payment of obligations not more
than thirty (30) days past due;

(d)
All matters shown on the Title Policies as exceptions to Lender’s coverage
thereunder;

(e)
Liens in favor of Administrative Agent, for the benefit of Lenders, under the
Security Documents;

(f)
All existing Leases at the Properties and any future Leases at the Properties
entered into in accordance with this Agreement; and

(g)
Liens in favor of Wells Fargo Bank, National Association, relating to any Swap
Agreement, which liens shall be pari passu with the liens of all other Secured
Obligations, as such term is defined in the Security Documents.

"Permitted Operating Expenses" – shall mean the following expenses to the extent
that such expenses are reasonable in amount and customary for properties of the
same type as the Properties: (i) taxes and assessments imposed upon any Property
to the extent that such taxes and assessments are required to be paid by the
Borrower that owns such Property and are actually paid or reserved for by such
Borrower; (ii) bond assessments; (iii) insurance premiums for casualty insurance
(including, without limitation, earthquake and terrorism coverage) and liability
insurance carried in connection with any Property to the extent that such
premiums are actually paid or reserved for by the Borrower that owns such
Property, provided, however, if any, insurance is maintained as part of a
blanket policy covering such Property and other properties, the insurance
premium included in this subparagraph shall be the premium fairly allocable to
such Property; and (iv) operating expenses and capital expenditures incurred by
a Borrower for the management, operation, cleaning, leasing, maintenance and
repair of a Property owned by such Borrower in the ordinary course. Permitted
Operating Expenses shall not include any interest or principal payments on the
Loan or any allowance for depreciation.
"Person" – means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
"Potential Default" – means an event, circumstance or condition which, with the
giving of notice or the lapse of time, or both, would constitute a Default.
"Price Adjustment Date" – shall have the meaning given to such term in
Section 2.7(h).
"Proceedings" means, collectively, all actions, suits, arbitrations and
proceedings, at law, in equity or otherwise, before, and investigations
commenced or threatened by or before, any court or Governmental Authority with
respect to a Person.
"Property" or "Properties" – shall have the meaning given to such term in
Recital D. The initial Properties as of the Effective Date are identified on
Schedule 1.1(C).
"Property Release" – shall have the meaning given to such term in Section 2.10.
"Pro Rata Share" – means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the "Pro

Page 12

--------------------------------------------------------------------------------




Rata Share" of each Lender shall be calculated based upon each Lender’s
outstanding Commitment (i.e., advanced to Borrower) in effect immediately prior
to such termination or reduction.
"Protective Advance" – shall mean any advances made by Administrative Agent in
accordance with the provisions of Section 12.7(e) to protect the Collateral
securing the Loan.
"Regulatory Costs" – are, collectively, future, supplemental, emergency or other
changes in Reserve Percentages, assessment rates imposed by the Federal Deposit
Insurance Corporation, or similar requirements or costs imposed by any domestic
or foreign Governmental Authority and related in any manner to a Fixed Rate.
"REIT Operating Expenses" means the Allocated Share of all actual costs,
expenses and/or amounts incurred by, or payable or reimbursable by, KBS REIT or
KBS Limited Partnership II for any of the following: (a) charges and fees
charged by banks, audit fees, tax preparation fees, legal fees, transfer agent
fees, accounting consulting fees related to emerging technical pronouncements,
tax consulting fees relating to Real Estate Investment Trust issues, due
diligence costs and fees arising from state and local taxes, fees and expenses
incurred in connection with annual corporate filings, and local, state and
federal income taxes, and (b) professional fees related to corporate structuring
and/or filings, consulting fees and filing fees arising from SEC reporting
requirements including, without limitation, 10K filings, 10Q filings, and 8k
filings, consulting fees and other fees and costs related to Sarbanes- Oxley 404
compliance requirements.
"Release" means the release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment or into or out of any property, including the movement of
Contaminants through or in the air, soil, surface water, groundwater or
property.
"Release Price" means an amount equal to the Par Loan Value of the relevant
Property multiplied by the Release Percentage determined with reference to the
following schedule:
Aggregate Loan Commitment After the Applicable Release
Release Percentage
Greater than $115,000,000
110%
Less than or equal to $115,000,000 but greater than $70,000,000
120%
Less than or equal to $70,000,000
125%



Notwithstanding the foregoing, with respect to the National City Property,
"Release Price" means an amount equal to the Par Loan Value of the National City
Property multiplied by the Release Percentage determined with reference to the
following schedule:
Aggregate Loan Commitment After the Applicable Release
Release Percentage
Greater than $70,000,000
120%
Less than or equal to $70,000,000
125%



In each case, the Release Percentage shall be determined after giving effect to
the relevant release of Collateral and any accompanying prepayment.
    "Remedial Action" means any action required by applicable Hazardous
Materials Laws to (a) clean up, remove, treat or in any other way address
Hazardous Materials in the indoor or outdoor environment; (b) prevent the
Release or threat of Release or minimize the further Release of Hazardous
Materials so they do not migrate

Page 13

--------------------------------------------------------------------------------




or endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.
"Requirements of Law" – means, as to any entity, the charter and by-laws,
partnership agreement or other organizational or governing documents of such
entity, and any law, rule or regulation, Permit, or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such entity or any of its property or to which such entity or
any of its property is subject, including without limitation, applicable
securities laws and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or Permit or occupational safety or health
law, rule or regulation.
"Requisite Lenders" – means, as of any date, Lenders (which must include the
Lender then acting as Administrative Agent) having at least 66-2/3% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, Lenders holding at least 66-2/3% of the principal amount
outstanding under the Loan, provided that (a) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Pro Rata Shares of the Loan of Lenders shall be redetermined,
for voting purposes only, to exclude the Pro Rata Shares of the Loan of such
Defaulting Lenders, and (b) at all times when two or more Lenders are party to
this Agreement, the term "Requisite Lenders" shall in no event mean less than
two Lenders.
"Reserve Percentage" – is at any time the percentage announced by Administrative
Agent as the reserve percentage under Regulation D for loans and obligations
making reference to an Applicable LIBO Rate for a Fixed Rate Period or time
remaining in a Fixed Rate Period on a Price Adjustment Date, as appropriate. The
Reserve Percentage shall be based on Regulation D or other regulations from time
to time in effect concerning reserves for Eurocurrency Liabilities as defined in
Regulation D from related institutions as though Administrative Agent were in a
net borrowing position, as promulgated by the Board of Governors of the Federal
Reserve System, or its successor.
"Second Extended Maturity Date" – means January 27, 2018.
"Second Extension Option" – shall have the meaning given to such term in
Section 2.14.
"Secured Swap Obligations" – means all liabilities of Borrowers under any Swap
Agreement; provided that any such liabilities under any Swap Agreement with an
Affiliate of a Lender shall not constitute "Swap Obligations" hereunder unless
and until such liabilities are certified as such in writing to Administrative
Agent by Borrowers and such Affiliate of a Lender.
"Security Documents" – means, individually and collectively, each of the deeds
of trust and mortgages (including any modifications or amendments thereto)
executed by a Borrower in favor of Administrative Agent, for the benefit of
Lenders, which recite that they are security for the Loan, as the same may be
amended, supplemented, replaced or modified from time to time.
"Single Purpose Entity" means a corporation or other limited liability
organization which, at all times since its formation and thereafter, was and
will be organized solely for the purpose of acquiring and developing its
interest in a Property.
"Solvent" means, as to any Person at the time of determination, that such Person
(a) owns property the value of which (both at fair valuation and at present fair
salable value and taking into account (i) the value of such Person’s rights of
reimbursement, contribution, subrogation and indemnity against any other Person,
and (ii) the value of any property, owned by another Person, that secures any
liabilities of the Person whose Solvency is being determined) is equal to or
greater than the amount required to pay all of such Person’s liabilities
(including contingent liabilities and debts); (b) is able to pay all of its
debts as such debts mature; and (c) has capital sufficient to carry on its
business and transaction and all business and transactions in which it is about
to engage.
"Subdivision Map" – shall have the meaning given to such term in Section 9.5.
"Swap Agreement" – means any rate swap, forward rate, cap, floor, collar,
exchange, hedge or similar transaction (including, but not limited to, any
transaction subject to the terms of any form of master agreement published by
the International Swaps and Derivatives Association, Inc., and any related
confirmations) entered

Page 14

--------------------------------------------------------------------------------




into between Borrowers and any Lender or any Affiliate of any Lender, providing
protection against fluctuations in interest rates with respect to the Loan.
"Swept Funds Blocked Account" – shall have the meaning given to such term in
Section 8.1.
"Swept Funds Disbursement Account" – shall have the meaning given to such term
in Section 8.1.
"Termination Payment" – shall have the meaning given to such term in
Section 9.3(d).
"Title Policy" – means each ALTA Lender’s Policy of Title Insurance issued or to
be issued by Commonwealth Land Title Insurance Company with respect to the
Properties, together with any endorsements which Administrative Agent may
require. Such policies shall, insure Administrative Agent, for the benefit of
Lenders, in the aggregate amount of the outstanding principal amount of the
Loan, of the validity and priority of the liens of the Security Documents on the
Properties, subject only to matters approved by Administrative Agent in writing
and shall be referred to herein together as the "Title Policies".
"Torrey Reserve Borrower" means, KBSII Torrey Reserve West, LLC, a Delaware
limited liability company.
"Torrey Reserve Holdback Amount" means an amount equal to $15,298,132, or such
lesser amount as would cause the conditions in Section 3.4(b)(viii) to be
satisfied.
"Torrey Reserve Property" shall mean 3390, 3394 and 3398 Carmel Mountain Road,
San Diego, California.
"Two Westlake Borrower" – means a Single Purpose Entity that owns the Two
Westlake Property and is an Affiliate of Borrowers.
“Two Westlake Property” – means the Property located at 580 Westlake Park Blvd.,
Houston, Texas.
“Two Westlake Holdback Amount" means an amount equal to $48,300,000, or such
lesser amount as would cause the conditions in Section 3.4(c)(viii) to be
satisfied.
“Variable Rate” - means the sum of: (a) the LIBOR Market Index Rate and (b) the
Applicable Spread; provided, that if for any reason the LIBOR Market Index Rate
is unavailable, Variable Rate shall mean the sum of: (a) the per annum rate of
interest equal to the Federal Funds Rate plus 1.50%, and (b) the Applicable
Spread.
"Wells Fargo" – shall have the meaning given to such term in the preamble
hereto.
1.2    SCHEDULES AND EXHIBITS INCORPORATED. Schedules 1.1(A), 1.1(B), 1.1(C),
6.3, 6.11, 6.24, and 7.1 and Exhibits A, B, C, D, E, F, G, H, I, J and K all
attached hereto, are hereby incorporated into this Agreement.
ARTICLE 2. LOAN
2.1    LOAN. By and subject to the terms of this Agreement, Administrative Agent
and Lenders have agreed to make a loan to Borrowers in the aggregate principal
sum of Three Hundred and Sixty Million Dollars ($360,000,000) (which amount may
be increased up to a maximum amount of $372,000,000, subject to the terms of
Section 2.15), which Loan shall be evidenced by the Notes. The Notes shall be
secured, in part, by the Security Documents encumbering certain real property
and improvements as legally defined therein. The Loan shall be used to finance
the Properties and for such other purposes as Borrowers may elect.
2.2    LOAN FEES. Borrowers shall pay to Administrative Agent, at Loan closing,
a loan fee as set forth in a separate letter agreement between Borrowers and
Administrative Agent. Additionally, Borrowers shall pay to Administrative Agent
for Administrative Agent’s sole benefit certain other fees, each in the amount
and at the times as set forth in a separate letter agreement between Borrowers
and Administrative Agent dated January 27, 2011 (the "Fee Letter").

Page 15

--------------------------------------------------------------------------------




2.3    LOAN DOCUMENTS. Borrowers shall execute and deliver to Administrative
Agent (or cause to be executed and delivered) concurrently with this Agreement
each of the documents, properly executed and in recordable form, as applicable,
described in Exhibit B as Loan Documents, together with those documents
described in Exhibit B as Other Related Documents, but excluding the deeds of
trust relating to the I-81 Properties, the Torrey Reserve Property, the Two
Westlake Property and any Future Property, each of which shall be delivered when
required pursuant to Section 3.4.
2.4    EFFECTIVE DATE. The date of the Loan Documents is for reference purposes
only. The effective date of delivery and transfer to Administrative Agent of the
security under the Loan Documents and of Borrowers’ and Lenders’ obligations
under the Loan Documents shall be the Effective Date.
2.5    MATURITY DATE. The outstanding balance of the Loan, together with all
accrued and unpaid interest and other amounts accrued and unpaid under the Loan
Documents, shall be payable in full on the Maturity Date.
2.6    AMENDED AND RESTATED AND CONSOLIDATED LOAN. Borrowers acknowledge that
this Agreement amends and restates and consolidates the Horizon Loan Agreement
and the National City Loan Agreement and that such amendment and restatement
shall not cause or constitute a novation, release, impairment or discharge of
the obligations existing under the Horizon Loan Agreement or the National City
Loan Agreement. Borrowers acknowledge that as of the Effective Date, the
Original Horizon Loan has been disbursed by Lenders in the aggregate principal
amount of $40,621,915 and the Original National City Loan has been disbursed by
Lenders in the aggregate principal amount of $69,000,000.
2.7    INTEREST ON THE LOAN.
(a)    Interest Payments. Interest accrued on the outstanding principal balance
of the Loan shall be due, and payable in the manner provided in Section 2.8, on
the first Business Day of each month commencing with the first month after the
Effective Date.
(b)    Default Interest. Notwithstanding the rates of interest specified in
Sections 2.7(e) below and the payment dates specified in Section 2.7(a), at
Requisite Lenders’ discretion at any time following the occurrence and during
the continuance of any Default, the principal balance of the Loan then
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loan not paid when due, shall bear interest payable upon demand
at the Alternate Rate. All other amounts due Administrative Agent or Lenders
(whether directly or for reimbursement) under this Agreement or any of the other
Loan Documents if not paid when due, or if no time period is expressed, if not
paid within ten (10) days after demand, shall likewise, at the option of
Requisite Lenders, bear interest from and after demand at the Alternate Rate.
(c)    Late Fee. Borrowers acknowledge that late payment to Administrative Agent
will cause Administrative Agent and Lenders to incur costs not contemplated by
this Agreement. Such costs include, without limitation, processing and
accounting charges. Therefore, if Borrowers fail timely to pay interest due
hereunder within fifteen (15) days after such payment is due, then Borrowers
shall at, Administrative Agent's option, pay a late or collection charge equal
to four percent (4%) of the amount of such unpaid interest payment to
Administrative Agent (for the benefit of Lenders). Borrowers and Administrative
Agent agree that this late charge represents a reasonable sum considering all of
the circumstances existing on the date hereof and represents a fair and
reasonable estimate of the costs that Administrative Agent and Lenders will
incur by reason of late payment. Borrowers and Administrative Agent further
agree that proof of actual damages would be costly and inconvenient. Acceptance
of any late charge shall not constitute a waiver of the default with respect to
the overdue installment, and shall not prevent Administrative Agent from
exercising any of the other rights available hereunder or any other Loan
Document. Such late charge shall be paid without prejudice to any other rights
of Administrative Agent.
(d)    Computation of Interest. Interest shall be computed on the basis of the
actual number of days elapsed in the period during which interest or fees accrue
and a year of three hundred sixty (360) days on the principal balance of the
Loan outstanding from time to time. In computing interest on the Loan, the date
of the making of a disbursement under the Loan shall be included and the date of
payment

Page 16

--------------------------------------------------------------------------------




shall be excluded. Notwithstanding any provision in this Section 2.7, interest
in respect of the Loan shall not exceed the maximum rate permitted by applicable
law.
(e)    Effective Rate. The "Effective Rate" upon which interest shall be
calculated for the Loan shall, from and after the Effective Date of this
Agreement, be one or more of the following:
(i)    Provided no Default exists under this Agreement:
(A)    For those portions of the principal balance of the Notes which are not
Fixed Rate Portions, the Effective Rate shall be the Variable Rate.
(B)    For those portions of the principal balance of the Notes which are Fixed
Rate Portions, the Effective Rate for the Fixed Rate Period thereof shall be the
Fixed Rate accepted by Borrowers for the Fixed Rate Period selected by Borrowers
with respect to each Fixed Rate Portion and set in accordance with the
provisions hereof.
(C)    With respect to any portion of the Loan then subject to a Swap Agreement,
Borrowers may not select a rate of interest, including, without limitation, a
Fixed Rate for a Fixed Rate Period, that is inconsistent with the terms of such
Swap Agreement.
(D)    If any of the transactions necessary for the calculation of interest at
any Fixed Rate requested or selected by Borrowers should be or become prohibited
or unavailable to Administrative Agent, or, if in Administrative Agent's good
faith judgment it is not possible or practical for Administrative Agent to set a
Fixed Rate for a Fixed Rate Portion and Fixed Rate Period as requested or
selected by Borrowers, the Effective Rate for the principal balance of the Notes
subject to such unavailable interest rate shall remain or revert to the Variable
Rate.
(ii)    During such time as a Default exists under this Agreement; or from and
after the date on which all sums owing under the applicable Note becomes due and
payable by acceleration or otherwise; or from and after the date on which the
Collateral or any portion thereof or interest therein, is sold, transferred,
mortgaged, assigned, or encumbered, whether voluntarily or involuntarily, or by
operation of law or otherwise, without Administrative Agent’s prior written
consent (except as otherwise permitted herein or in any of the Loan Documents)
(whether or not the sums owing under the applicable Note becomes due and payable
by acceleration); or from and after the Maturity Date, then at the option of
Requisite Lenders in each case, the interest rate applicable to the then
outstanding principal balance of the Loan shall be the Alternate Rate.
(f)    Selection of Fixed Rate. Provided no Default or Potential Default exists
under this Agreement, Borrowers, at their option and upon satisfaction of the
conditions set forth herein, may request a Fixed Rate as the Effective Rate for
calculating interest on the portion of the unpaid principal balance and for the
period selected in accordance with and subject to the following procedures and
conditions, provided, however, that Borrowers may not have in effect at any one
time more than five (5) Fixed Rates:
(i)    Borrowers shall deliver to the Los Angeles Loan Center, 2120 East Park
Place, Suite 100, El Segundo, California, 90245, Attn: Eva Lopez, with a copy
to: Wells Fargo Bank, National Association, Real Estate Group, Orange County,
2030 Main Street, Suite 800, Irvine, CA 92614, Attention: Bryan Stevens, Senior
Vice President, or such other addresses as Administrative Agent shall designate,
an original or facsimile Fixed Rate Notice no later than 9:00 A.M. (California
time), and not less than three (3) nor more than five (5) Business Days prior to
the proposed Fixed Rate Period for each Fixed Rate Portion. Any Fixed Rate
Notice pursuant to this subsection (i) is irrevocable.
Administrative Agent is authorized to rely upon the telephonic request and
acceptance of any of the following, acting alone, as Borrowers’ duly authorized
agents, or such additional authorized agents as Borrowers shall designate in
writing to Administrative Agent: Kim

Page 17

--------------------------------------------------------------------------------




Westerbeck, Lori Lewis, Stacie Yamane, Dave Snyder, Ann Marie Watters, Robert M.
Durand and Marne Kaufman. Borrowers’ telephonic notices, requests and
acceptances shall be directed to such officers of Administrative Agent as
Administrative Agent may from time to time designate.
(ii)    Borrower may, with a timely and complying Fixed Rate Notice, elect (A)
to convert all or a portion of the principal balance of the Notes which is
accruing interest at the Variable Rate to a Fixed Rate Portion, or (B) to
convert a matured Fixed Rate Portion into a new Fixed Rate Portion, provided,
however, that the aggregate amount of the advance being converted into or
continued as a Fixed Rate Portion shall comply with the definition thereof as to
Dollar amount. The conversion of a matured Fixed Rate Portion back to the
Variable Rate or to a new Fixed Rate Portion shall occur on the last Business
Day of the Fixed Rate Period relating to such Fixed Rate Portion. Each Fixed
Rate Notice shall specify (A) the amount of the Fixed Rate Portion, (B) the
Fixed Rate Period, and (C) the Fixed Rate Commencement Date.
(iii)    Upon receipt of a Fixed Rate Notice in the proper form requesting a
Fixed Rate Portion advance under subsections (i) and (ii) above, Administrative
Agent shall determine the Fixed Rate applicable to the Fixed Rate Period for
such Fixed Rate Portion two (2) Business Days prior to the beginning of such
Fixed Rate Period. Each determination by Administrative Agent of the Fixed Rate
shall be conclusive and binding upon the parties hereto in the absence of
manifest error. Administrative Agent shall deliver to Borrowers and each Lender
(by facsimile) an acknowledgment of receipt and confirmation of the Fixed Rate
Notice; provided, however, that failure to provide such acknowledgment of
receipt and confirmation of the Fixed Rate Notice to Borrowers or any Lender
shall not affect the validity of such rate.
(iv)    If Borrowers do not make a timely election to convert all or a portion
of a matured Fixed Rate Portion into a new Fixed Rate Portion in accordance with
this Section 2.7(f) above, such Fixed Rate Portion shall begin to accrue
interest at the Variable Rate upon the expiration of the Fixed Rate Period
applicable to such Fixed Rate Portion.
(g)    Fixed Rate Taxes, Regulatory Costs and Reserve Percentages. Upon
Administrative Agent’s demand, Borrower shall pay to Administrative Agent for
the account of each Lender, in addition to all other amounts which may be, or
become, due and payable under this agreement and the other Loan Documents, any
and all Fixed Rate Taxes and Regulatory Costs, to the extent they are not
internalized by calculation of a Fixed Rate. Further, at Administrative Agent’s
option, the Fixed Rate shall be automatically adjusted by adjusting the Reserve
Percentage, as determined by Administrative Agent in its prudent banking
judgment, from the date of imposition (or subsequent date selected by
Administrative Agent) of any such Regulatory Costs. Administrative Agent shall
notify the Borrower of any event entitling any Lender to Fixed Rate Taxes or
Regulatory Costs (setting forth in reasonable detail the basis of such
determination) as promptly as practicable, but in any event within ninety (90)
days after Administrative Agent obtains actual knowledge thereof; provided that
if Administrative Agent fails to give such notice within ninety (90) days after
it obtains actual knowledge of such an event, such Lender shall be entitled to
payment only for Fixed Rate Taxes and Regulatory Costs incurred from and after
the date ninety (90) days prior to the date that Administrative Agent does give
such notice.
(h)    Fixed Rate Price Adjustment. Borrowers acknowledge that prepayment or
acceleration of a Fixed Rate Portion during a Fixed Rate Period shall result in
Lenders incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a Fixed Rate Portion is
prepaid or the date all sums payable hereunder become due and payable, by
acceleration or otherwise ("Price Adjustment Date"), Borrowers will pay
Administrative Agent, for the account of each Lender (in addition to all other
sums then owing to Lenders) an amount ("Fixed Rate Price Adjustment") equal to
the then present value of (i) the amount of interest that would have accrued on
the Fixed Rate Portion for the remainder of the Fixed Rate Period at the Fixed
Rate set on the Fixed Rate Commencement Date, less (ii) the amount of interest
that would accrue on the same Fixed Rate Portion for the same period if the
Fixed Rate were set on the Price Adjustment Date at the Applicable LIBO Rate in
effect on the Price Adjustment Date. The present value shall be calculated by
the Administrative Agent, for the benefit of the Lenders, using as a discount
rate the LIBO Rate quoted on the Price Adjustment Date.

Page 18

--------------------------------------------------------------------------------




(h)    Fixed Rate Price Adjustment. Borrowers acknowledge that prepayment or
acceleration of a Fixed Rate Portion during a Fixed Rate Period shall result in
Lenders incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a Fixed Rate Portion is
prepaid or the date all sums payable hereunder become due and payable, by
acceleration or otherwise ("Price Adjustment Date"), Borrowers will pay
Administrative Agent, for the account of each Lender (in addition to all other
sums then owing to Lenders) an amount ("Fixed Rate Price Adjustment") equal to
the then present value of (i) the amount of interest that would have accrued on
the Fixed Rate Portion for the remainder of the Fixed Rate Period at the Fixed
Rate set on the Fixed Rate Commencement Date, less (ii) the amount of interest
that would accrue on the same Fixed Rate Portion for the same period if the
Fixed Rate were set on the Price Adjustment Date at the Applicable LIBO Rate in
effect on the Price Adjustment Date. The present value shall be calculated by
the Administrative Agent, for the benefit of the Lenders, using as a discount
rate the LIBO Rate quoted on the Price Adjustment Date.
By initialing this provision where indicated below, Borrowers confirm that
Lenders’ agreement to make the Loan at the interest rates and on the other terms
set forth herein and in the other Loan Documents constitutes adequate and
valuable consideration, given individual weight by Borrowers, for this agreement
Borrower Initials.
 
/s/ CJS
Borrower Initials.
 
/s/ CJS
Borrower Initials.
 
/s/ CJS
Borrower Initials.
 
/s/ CJS
Borrower Initials.
 
/s/ CJS
Borrower Initials.
 
/s/ CJS
Borrower Initials.
 
/s/ CJS
Borrower Initials.
 
/s/ CJS

(i)    Purchase, Sale and Matching of Funds. Borrowers understand, agree and
acknowledge the following: (a) Lenders have no obligation to purchase, sell
and/or match funds in connection with the use of a LIBO Rate as a basis for
calculating a Fixed Rate or Fixed Rate Price Adjustment; (b) a LIBO Rate is used
merely as a reference in determining a Fixed Rate and Fixed Rate Price
Adjustment; and (c) Borrowers have accepted a LIBO Rate as a reasonable and fair
basis for calculating a Fixed Rate and a Fixed Rate Price Adjustment. Borrowers
further agree to pay the Fixed Rate Price Adjustment, Fixed Rate Taxes and
Regulatory Costs, if any, whether or not any Lender elects to purchase, sell
and/or match funds.
2.8    PAYMENTS.
(a)    Manner and Time of Payment. All principal, interest and fees payable
hereunder shall be paid to Administrative Agent and shall be made without
condition or reservation of right and free of set-off or counterclaim, in
Dollars and by wire transfer (pursuant to Administrative Agent’s written wire
transfer instructions) of immediately available funds for the account of each
Lender as applicable, not later than 11:00 A.M. (San Francisco time) on the date
due; and funds received by Administrative Agent after that time and date shall
be deemed to have been paid on the next succeeding Business Day. Borrowers shall
have no obligation to make any payments of amounts due hereunder directly to
Lenders; all such amounts shall be payable to Administrative Agent.
(b)    Payments on Non-Business Days. Whenever any payment to be made by
Borrowers hereunder shall be stated to be due on a day which is not a Business
Day, payments shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder and of any fees due under this Agreement, as the case may be.



Page 18

--------------------------------------------------------------------------------




By initialing this provision where indicated below, Borrowers confirm that
Lenders’ agreement to make the Loan at the interest rates and on the other terms
set forth herein and in the other Loan Documents constitutes adequate and
valuable consideration, given individual weight by Borrowers, for this agreement
Borrower Initials.
 
 
Borrower Initials.
 
 
Borrower Initials.
 
 
Borrower Initials.
 
 
Borrower Initials.
 
 
Borrower Initials.
 
 
Borrower Initials.
 
 
Borrower Initials.
 
 

(i)    Purchase, Sale and Matching of Funds. Borrowers understand, agree and
acknowledge the following: (a) Lenders have no obligation to purchase, sell
and/or match funds in connection with the use of a LIBO Rate as a basis for
calculating a Fixed Rate or Fixed Rate Price Adjustment; (b) a LIBO Rate is used
merely as a reference in determining a Fixed Rate and Fixed Rate Price
Adjustment; and (c) Borrowers have accepted a LIBO Rate as a reasonable and fair
basis for calculating a Fixed Rate and a Fixed Rate Price Adjustment. Borrowers
further agree to pay the Fixed Rate Price Adjustment, Fixed Rate Taxes and
Regulatory Costs, if any, whether or not any Lender elects to purchase, sell
and/or match funds.
2.8    PAYMENTS.
(a)    Manner and Time of Payment. All principal, interest and fees payable
hereunder shall be paid to Administrative Agent and shall be made without
condition or reservation of right and free of set-off or counterclaim, in
Dollars and by wire transfer (pursuant to Administrative Agent’s written wire
transfer instructions) of immediately available funds for the account of each
Lender as applicable, not later than 11:00 A.M. (San Francisco time) on the date
due; and funds received by Administrative Agent after that time and date shall
be deemed to have been paid on the next succeeding Business Day. Borrowers shall
have no obligation to make any payments of amounts due hereunder directly to
Lenders; all such amounts shall be payable to Administrative Agent.
(b)    Payments on Non-Business Days. Whenever any payment to be made by
Borrowers hereunder shall be stated to be due on a day which is not a Business
Day, payments shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder and of any fees due under this Agreement, as the case may be.
(c)    Auto-Debit. In order to assure timely payment to Administrative Agent,
for the benefit of Lenders, of accrued interest, principal, fees and late
charges due and owing under the Loan, Borrowers hereby irrevocably authorize
Administrative Agent to directly debit the Debit Account for payment when due of
all such amounts payable to Administrative Agent or any Lender. Written
confirmation of the amount and purpose of any such direct debit shall be given
to Borrowers by Administrative Agent not less frequently than monthly. In the
event any direct debit hereunder is returned for insufficient funds, Borrowers
shall pay Administrative Agent, for the benefit of Lenders, upon demand, in
immediately available funds, all amounts and expenses due and owing, including
without limitation any late fees incurred, to Administrative Agent or any
Lender. Notwithstanding anything to the contrary, Administrative Agent hereby
agrees that it shall not auto-debit the Debit Account for interest payments due
under the Loan until the seventh (7th) day of each calendar month during the
term of the Loan (notwithstanding the fact that interest is due and payable
under the Loan on the first day of each month).

Page 19

--------------------------------------------------------------------------------




(d)    Voluntary Prepayment.
(iii)    Borrowers may, upon not less than three (3) Business Days' prior
written notice to Administrative Agent not later than 11:00 A.M. (San Francisco
time) on the date given, at any time and from time to time, prepay all or any
portion of the Loan.
(iv)    Any notice of prepayment given to Administrative Agent under this
Section 2.8(d) shall specify the date of prepayment and the principal amount of
the prepayment. In the event of a prepayment of any Fixed Rate Portion, Borrower
shall concurrently pay any Fixed Rate Price Adjustment payable in respect
thereof. Any principal balance reduction shall reduce the Aggregate Loan
Commitment by a like amount (which such reduction shall automatically reduce
each Lender’s Commitment on a pro rata basis), and any such amounts repaid by
Borrower may not be reborrowed.
(e)    Exit Fee. Concurrently with Borrowers’ prepayment of the Loan, in whole
or in part, and whether or not the Loan is repaid by Borrowers or otherwise
satisfied (including in connection with a foreclosure or earlier acceleration of
the Loan following a Default or a deed in lieu thereof), in addition to any
Fixed Rate Price Adjustment then due, Borrowers shall pay to Administrative
Agent a non-refundable exit fee ("Exit Fee") with respect to the amount of the
Loan prepaid, as follows, with any such Exit Fee deemed fully earned when paid:
Time of Prepayment
Amount of Exit Fee
Prior to July 27, 2013
2.00%, although this fee will be reduced to 1.00% (in connection with a
prepayment of not more than 50% of the Loan, in the aggregate) if the prepayment
is due to a sale of a Property (or Properties) to an unaffiliated third party on
arms’-length terms after May 27, 2012 and prior to July 27, 2013
On or after July 27, 2013 and prior to January 27, 2015
1.00% although this fee will be reduced to 0.50% if the prepayment is due to a
sale of a Property (or Properties) to an unaffiliated third party on
arms’-length terms
On or after January 27, 2015 and prior to October 27, 2015
0.50%, although there will be no Exit Fee during this period if the prepayment
is due to a sale of a Property to an unaffiliated third party on arms’-length
terms
On or after October 27, 2015
No Exit Fee



Notwithstanding the foregoing, no Exit Fee shall be payable with respect to the
payment of the Release Price (i) in connection with the sale of the Granite
Tower Property to an unaffiliated third-party purchaser at any time after
January 27, 2013, (ii) in connection with the sale of the National City Tower
Property to an unaffiliated third-party purchaser at any time after January 27,
2014, or (iii) in the limited circumstances set forth in Section 2.10(a)(vii),
Section 2.10(c)(iii)(A), Section 2.15(e), Section 8.1 and Section 9.21(e) below.
2.9    FULL REPAYMENT AND RECONVEYANCE. Upon receipt of all sums owing and
outstanding under the Loan Documents, Administrative Agent shall issue full
reconveyances of the Properties from the liens of the Security Documents;
provided, that Administrative Agent, for the benefit of Lenders, shall have
received all escrow, closing and recording costs, the costs of preparing and
delivering such reconveyances and any sums then due and payable under the Loan
Documents. Lenders’ obligations to make further disbursements under the Loan
shall terminate as to any portion of the Loan undisbursed as of the date of
issuance of such full release or reconveyance, and any commitment of Lenders to
lend any undisbursed portion of the Loan shall be canceled.
2.10    PARTIAL RELEASE OF PROPERTY.

Page 20

--------------------------------------------------------------------------------




(a)    From time to time Borrowers may request, upon not less than thirty (30)
days prior written notice to Administrative Agent, that a Property be released
from the Lien created by the Security Document applicable thereto, which release
(the "Property Release") shall be effected by the Administrative Agent if the
Administrative Agent determines all of the following conditions are satisfied as
of the date of such Property Release:
(i)    No Default or Potential Default exists or will exist immediately after
giving effect to such Property Release by reason of the release of such
Property;
(ii)    After giving effect to such Property Release, the Aggregate Loan
Commitment will be greater than or equal to $25,000,000 and not fewer than three
Properties will remain encumbered by the Lien of the Security Documents
(provided, for purposes of determining the number of Properties remaining
encumbered, (i) the Gateway Center Property (if any portion of such Property
remains encumbered at such time) may not be counted as one of the three required
Properties and (ii) the I-81 Properties (or any portions thereof that remain
encumbered by the Lien of the Security Documents) shall be deemed to be a single
Property);
(iii)    Borrowers shall confirm (via reasonable substantiating documentation)
to the satisfaction of Administrative Agent that, after giving effect to the
Property Release, Net Operating Income from the Properties remaining encumbered
by the Lien of the Security Documents is sufficient to yield a Loan Constant
which is not less than the Minimum Applicable Loan Constant;
(iv)    If, after giving effect to the Property Release, (x) the Aggregate Loan
Commitment would be less than $70,000,000 or (y) fewer than five (5) Properties
would remain encumbered by the Lien of the Security Documents (provided, for
purposes of determining the number of Properties remaining encumbered, the I-81
Properties (or any portions thereof that remain encumbered by the Lien of the
Security Documents) shall be deemed to be a single Property), the Loan-to-Value
Percentage (which, if requested by Administrative Agent, shall be determined
based on new Appraisals ordered by Administrative Agent at Borrowers’ expense
(subject to Section 3.2 below)) shall not be greater than fifty percent (50%);
(v)    Borrowers shall confirm (via reasonable substantiating documentation) to
the satisfaction of Administrative Agent, that, after giving effect to the
Property Release:
(A)    not more than thirty-five percent (35%) of Gross Rents from all remaining
Properties is to be derived from Leases expiring (or which provide for a valid
right of termination by the tenant) within the twelve month period following
such Property Release; and
(B)    not more than forty-five percent (45%) of Gross Rents from all remaining
Properties is to be derived from Leases expiring (or which provide for a valid
right of termination by the tenant) within the twenty-four month period
following such Property Release; and
(C)    not more than fifty-five percent (55%) of Gross Rents from all remaining
Properties is to be derived from Leases expiring (or which provide for a valid
right of termination by the tenant) within the thirty-six month period following
such Property Release.
Notwithstanding the foregoing, Borrowers shall be deemed to have satisfied the
requirements of this clause (v) even if the percentage of Gross Rents derived
from the remaining Properties exceeds the applicable thresholds so long as,
after giving effect to the Property Release, the Adjusted Loan Constant (as
defined in and calculated in accordance with Exhibit K) is greater than or equal
to the Minimum Applicable Loan Constant.

Page 21

--------------------------------------------------------------------------------




(vi)    Borrowers shall pay to Administrative Agent, for the benefit of Lenders,
the applicable Release Price;
(vii)    Borrowers shall pay to Administrative Agent any applicable Exit Fee;
provided, however, that if, in connection with a proposed sale of a Property to
an unaffiliated third-party purchaser, the release of the Property in question
would otherwise be prohibited by the provisions of subsection (v) above, then
Borrowers shall be permitted, concurrently with the sale of such Property to the
unaffiliated third-party purchaser, to obtain a Property Release of such other
Property as is necessary in order to satisfy the requirements of such subsection
(v) above, without payment of an Exit Fee on the Release Price paid in
connection with such additional Property (though Borrowers shall pay an Exit Fee
with respect to the Release Price paid on the original Property conveyed to the
unaffiliated third party purchaser); and provided further, that if, in
connection with a proposed sale of a Property to an unaffiliated third-party
purchaser the release of the Property in question would otherwise be prohibited
by the provisions of subsection (iii), (iv) or (v) above, then Borrowers shall
be permitted, concurrently with the sale of such Property to the unaffiliated
third-party purchaser, to repay principal in order to comply with such
subsection without payment of an Exit Fee with respect to the amount so repaid;
and
(viii)    Borrowers shall have delivered to Administrative Agent all documents
and instruments reasonably requested by Administrative Agent in connection with
such Property Release including, without limitation, the reconveyance or other
instruments to be used to effect such Property Release and, if required by
Administrative Agent and available, appropriate endorsements to the Title
Policies in effect with respect to the remaining Properties.
(ix)    If Guarantor has been released from liability under clause (h) of
Section 1 of the Limited Guaranty referenced in Exhibit B, then after giving
effect to the Property Release, the Par Loan Value allocated to the Granite
Tower Property shall not exceed fifty percent (50%) of the aggregate Par Loan
Values of all Properties remaining encumbered by Security Documents; provided,
however, that if following the applicable Property Release the foregoing
condition would not be satisfied, then Borrowers, at their election, may elect
to either (A) cause the Granite Property to be released from the lien of the
Security Document applicable thereto in accordance with the terms of this
Section 2.10 (provided, Borrowers shall have no obligation to pay an Exit Fee
with respect to the amount repaid by Borrowers in connection with such Property
Release) or (B) cause Guarantor's liability under clause (h) of Section 1 of the
Limited Guaranty referenced in Exhibit B hereto to be reinstated.
(b)    Provided the applicable Borrower does not own any Properties that will
remain encumbered by the Lien of the Security Documents following the applicable
Property Release, then concurrent with the release of a Property from the Lien
created by the Security Document applicable thereto, the Borrower that owns the
Property which is the subject of the Property Release shall be automatically
released from any future obligations under this Agreement or any of the Loan
Documents, excepting, however, any obligations that may arise under the
Hazardous Materials Indemnity Agreement.
(c)    If Administrative Agent elects to obtain Appraisals of the Properties as
a condition to a Property Release (as permitted by this Section 2.10) and has
either not received or not had an opportunity to review and approve the
Appraisals, or if there is a dispute regarding the Appraisals, then:
(i)    Borrowers shall be permitted to release the relevant Property from the
Lien of the Security Documents, provided Borrowers deliver one hundred percent
(100%) of the net proceeds from the sale of the relevant Property to
Administrative Agent;
(ii)    Administrative Agent shall hold such proceeds (net of the applicable
Release Price which will first be deducted therefrom and applied in reduction of
the outstanding principal balance of the Loan as contemplated herein above) in a
separate interest-bearing account, with interest accruing for the benefit of
Borrowers, which Borrowers hereby pledge as additional collateral for the Loan;
and

Page 22

--------------------------------------------------------------------------------




(iii)    Following Administrative Agent’s receipt, review and approval of the
relevant Appraisal (or Appraisals):
(A)    If the Appraisal(s) confirm that the relevant Property Release should not
have been permitted, then (1) if such Property Release should not have been
permitted due to Borrowers’ failure to meet a requirement of Section 2.10 that
is susceptible to cure by repayment of a portion of the outstanding principal
amount of the Loan, then Borrowers shall repay any amounts necessary to satisfy
such requirement, but shall not be required to pay an Exit Fee with respect to
such repayment and/or (2) if such Property Release should not have been
permitted due to Borrowers’ failure to meet a requirement of Section 2.10 that
is susceptible to cure by releasing an additional Property from the Lien of the
Security Documents, then Borrowers shall be required to release such additional
Property, which release shall be treated in the same manner as a Property
Release under clause (a)(vii) above (i.e., no Exit Fee shall be due on account
of such Property Release); and
(B)    If (1) the Appraisal(s) confirm that Borrowers were entitled to the
Property Release (i.e., Borrowers have satisfied all of the conditions to such
Property Release set forth in Section 2.10) or (2) Borrowers subsequently
satisfy the conditions set forth in Section 2.10 by releasing an additional
Property or repaying a portion of the outstanding principal amount of the Loan
in accordance with clause (A) above, then any sales proceeds remaining on
deposit with Administrative Agent shall be released to Borrowers.
2.11    LENDERS’ ACCOUNTING. Administrative Agent shall maintain a loan account
(the "Loan Account") on its books in which shall be recorded (a) the names and
addresses and the Pro Rata Shares of the commitment of each of the Lenders, and
principal amount of the Loan owing to each Lender from time to time, and (b) all
repayments of principal and payments of accrued interest, as well as payments of
fees required to be paid pursuant to this Agreement. All entries in the Loan
Account shall be made in accordance with Administrative Agent’s customary
accounting practices as in effect from time to time. Monthly or at such other
interval as is customary with Administrative Agent’s practice, Administrative
Agent will render a statement of the Loan Account to Borrowers and will deliver
a copy thereof to each Lender. Each such statement shall be deemed final,
binding and conclusive upon Borrowers in all respects as to all matters
reflected therein (absent manifest error).
2.12    SECURED SWAP OBLIGATIONS. Lenders agree that the Security Documents
shall secure the payment of the Loan and the payment of Borrower's obligations
under any Secured Swap Obligations on a pari passu basis.
2.13    PAR LOAN VALUE. The parties hereby agree, for informational and
reference purposes, that the Par Loan Value of each Property, except any Future
Property that becomes a Property hereunder, is as set forth on Schedule 1.1(B)
attached hereto. Administrative Agent shall determine the Par Loan Value of each
Future Property when such Future Property becomes a Property hereunder, in
Administrative Agent’s reasonable discretion.
2.14    EXTENSION OPTIONS. Borrowers shall have the right to extend the Maturity
Date from the Initial Maturity Date to the First Extended Maturity Date (the
"First Extension Option") and, provided Borrower has validly exercised the First
Extension Option, Borrowers shall have the right to extend the Maturity Date
from the First Extended Maturity Date to the Second Extended Maturity Date (the
"Second Extension Option"), in each case subject to Borrowers’ satisfaction of
the following conditions:
(a)    Borrowers shall give Administrative Agent written notice of Borrowers’
request for an extension of the Maturity Date not earlier than ninety (90) days,
nor later than forty-five (45) days, prior to (x) the Initial Maturity Date,
with respect to the First Extension Option, or (y) the First Extended Maturity
Date, with respect to the Second Extension Option;
(b)    As of the date of such notice, and as of (x) the Initial Maturity Date,
with respect to the First Extension Option, or (y) the First Extended Maturity
Date, with respect to the Second Extension Option, there shall exist no Default
or Potential Default (provided that Borrowers shall have an opportunity

Page 23

--------------------------------------------------------------------------------




to cure such Potential Default prior to such Maturity Date to the extent of
applicable cure periods under this Agreement or the applicable Loan Document);
(c)    At Administrative Agent’s request, Borrowers shall have caused to be
issued to Lenders, at Borrowers’ sole cost and expense, appropriate endorsements
to the Title Policies (but only to the extent available) which confirm the
existence and priority of the Liens securing the Obligations in connection with
the requested extension;
(d)    There shall have been no change in the financial condition of Borrowers,
or in the condition of the Properties from that which existed on the Effective
Date (or with respect to a Property that became a Property hereunder after the
Effective Date, from the condition of such Property on the date on which it
first became a Property hereunder) which change, as determined by Administrative
Agent in its reasonable discretion, has a Material Adverse Effect;
(e)    The Loan-to-Value Percentage based upon new (or recently obtained)
Appraisals obtained by Administrative Agent at Borrowers’ sole cost and expense
and with valuation dates within sixty (60) days of (x) the Initial Maturity
Date, with respect to the First Extension Option, or (y) the First Extended
Maturity Date, with respect to the Second Extension Option, shall not exceed the
Maximum Applicable Loan-to-Value Percentage;
(f)    Borrowers shall have provided to Administrative Agent satisfactory
evidence (which evidence shall include, without limitation, a detailed current
rent roll and a current historical operating statement for each Property) that
the Net Operating Income from the Properties is sufficient to yield a Loan
Constant which is not less than the Minimum Applicable Loan Constant as of (x)
the Initial Maturity Date, with respect to the First Extension Option, or (y)
the First Extended Maturity Date, with respect to the Second Extension Option;
(g)    The Net Operating Income from the Properties shall be sufficient to yield
a Debt Service Coverage Ratio of not less than the Minimum DSCR as of (x) the
Initial Maturity Date, with respect to the First Extension Option, or (y) the
First Extended Maturity Date, with respect to the Second Extension Option; and
(h)    Borrowers shall pay to Administrative Agent a non-refundable extension
fee in an amount equal to two tenths of one percent (0.20%) of the then-current
Aggregate Loan Commitment on or before (x) the Initial Maturity Date, with
respect to the First Extension Option, and (y) the First Extended Maturity Date,
with respect to the Second Extension Option.
Notwithstanding the foregoing, with respect to the exercise of both the First
Extension Option and the Second Extension Option, Borrowers shall have the right
to repay principal outstanding under the Loan in such amount as may be required
to reduce the Aggregate Loan Commitment, after giving effect to the required
reduction, to an amount such that Borrowers are in compliance with subsections
(e), (f) and (g) above.
2.15    INCREASE IN AGGREGATE LOAN COMMITMENT.
(a)    In the event that (i) the 550 Oak Ridge Property is a Property hereunder,
and (ii) Amazon.com shall have exercised the Amazon Expansion Option, the
Borrowers shall have the right to request a one-time increase in the Aggregate
Loan Commitment to fund the construction of such expansion space (the “Amazon
Increase”) by providing written notice to the Administrative Agent (and Lender
shall respond to such Borrowers’ request promptly, however not later than thirty
(30) days from Lender’s receipt thereof); provided, however, that the aggregate
amount of such increase shall not exceed $12,000,000 and no Lender shall be
obligated to participate in any such Commitment increase.
(b)    The Administrative Agent shall notify the Lenders of such request and
shall manage all aspects of the syndication of such increase in the Aggregate
Loan Commitment, including decisions as to the allocations of the increase in
the Aggregate Loan Commitment among the Lenders and adjustment in the Pro Rata
Shares of the Lenders to give effect to the changed Commitments. No Lender shall
be obligated in any way whatsoever to increase its Commitment.

Page 24

--------------------------------------------------------------------------------




(c)    The Amazon Increase shall be funded solely by those Lenders participating
in such Amazon Increase, based on the pro-rata shares of the Lender group
participating in such Amazon Increase.
(d)    Effecting the increase of the Aggregate Loan Commitment under this
Section is subject to the following conditions precedent:
(i)    the lease of the expansion premises under the Amazon Lease shall have a
term of no fewer than five (5) years and shall be in form and substance
reasonably satisfactory to Administrative Agent;
(ii)    taking account of such increase, the Loan-to-Value Percentage
(calculated by taking the stabilized Appraised Value of the 550 Oak Ridge
Property and such expansion space together with the aggregate Appraised Values
of the remainder of the Properties) shall not exceed the Maximum Applicable
Loan-to-Value Percentage;
(iii)    taking account of such increase, the Loan Constant (calculated by
taking the pro forma Net Operating Income with respect to such expansion space
together with the Net Operating Income of the remainder of the Properties) shall
be greater than or equal to the Minimum Applicable Loan Constant;
(iv)    Administrative Agent shall have received and approved all other items
and information requested by Administrative Agent with respect to the
construction of such expansion space, including, without limitation, a project
budget, construction schedule, plans and specifications and copies of all
required building permits;
(v)    no Default or Potential Default shall exist on the date of Borrowers’
request for the Amazon Increase or on the effective date of such increase;
(vi)    the representations and warranties made or deemed made by the Borrowers
or any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects on the date of Borrowers’
request for the Amazon Increase and on the effective date of such increase,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder;
(vii)    Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent: (w) if not previously
delivered to the Administrative Agent, copies certified by an authorized officer
of (A) all limited liability company or other necessary action taken by each of
the Borrowers to authorize such increase and (B) all limited liability company
or other necessary action taken by the Guarantor authorizing the guaranty of
such increase; (x) an opinion of counsel to the Borrowers and the Guarantor, and
addressed to the Administrative Agent and the Lenders covering such matters as
reasonably requested by the Administrative Agent; (y) replacement Notes executed
by the Borrowers, payable to any Lenders increasing their Commitments, in the
amount of such Lender’s Commitment at the time of the effectiveness of the
applicable increase in the Aggregate Loan Commitment; and (z) (i) an additional
advance endorsement to the Title Policy for the 550 Oak Ridge Property in the
amount of the Amazon Increase and in form acceptable to Administrative Agent and
(ii) if required by Administrative Agent, modified tie-in endorsements for the
Title Policies for all of the Properties (including the 550 Oak Ridge Property)
effective to aggregate coverage under all of the Title Policies; provided,
however, that Borrowers shall not be responsible for any costs in excess of
$5,000 relating specifically to the tie-in endorsements (notwithstanding the
foregoing, no date-down endorsements shall be required for the other
properties);
(viii)    Borrowers and Administrative Agent shall have executed such documents
as may be reasonably requested by Administrative Agent for purposes of
memorializing the conditions to disbursement of the Amazon Increase, which
conditions shall be reasonably

Page 25

--------------------------------------------------------------------------------




consistent with Administrative Agent’s typical construction disbursement
conditions for construction projects of similar size, type, quality and
character; and
(ix)    Borrowers shall have paid to Administrative Agent, for the benefit of
the Lenders funding the Amazon Increase, a commitment fee in an amount equal to
(A) the lesser of (1) seven tenths of one percent (0.70%) and (2) one fifth of
one percent (0.20%) multiplied by the number of years remaining in the term of
the Loan (excluding any extension terms and pro-rated for any partial years)
multiplied by (B) the increase in the Aggregate Loan Commitment agreed to
pursuant to the foregoing.
(e)    Notwithstanding anything herein to the contrary, if the Lenders do not
elect to increase their respective Commitments in amounts sufficient to fund the
requested increase in the Aggregate Loan Commitment, Borrowers shall have the
right to effect a Property Release with respect to the 550 Oak Ridge Property in
accordance with the provisions of Section 2.10 hereof, provided, that no Exit
Fee shall be payable in connection therewith and further provided, that if the
outstanding principal amount of the Loan is greater than $133,300,000 as of the
date prior to such Property Release, then the Release Price for the 550 Oak
Ridge Property shall be the Par Loan Value of such Property.
ARTICLE 3. DISBURSEMENT
3.1    CONDITIONS PRECEDENT. Administrative Agent’s and Lenders’ obligation to
make any disbursements or take any other action under the Loan Documents shall
be subject to satisfaction of each of the following conditions precedent:
(a)    There shall exist no Default or Potential Default, as defined in this
Agreement, or Default as defined in any of the other Loan Documents or in the
Other Related Documents; and
(b)    Administrative Agent shall have received all Loan Documents, other
documents, instruments, policies, and forms of evidence or other materials
requested by Administrative Agent or any Lender under the terms of this
Agreement or any of the other Loan Documents; and
(c)    Administrative Agent shall have received, with respect to each of the
Properties:
(i)    To the extent available, operating statements for the previous two (2)
years;
(ii)    A current rent roll, in form satisfactory to Administrative Agent, and
certified by the applicable Borrower to be true and correct to the best of such
Borrower’s knowledge and, to the extent available, an uncertified two-year
operating and occupancy history;
(iii)    A Title Policy insuring the first lien priority of the Security
Document encumbering such Property, together with all endorsements thereto
requested by Administrative Agent, including, as applicable, a “tie-in”
endorsement effective to aggregate the coverage of such Title Policy with the
coverage of the Title Policies insuring all of the other Properties;
(iv)    A survey certified by a surveyor licensed in the applicable jurisdiction
to have been prepared in accordance with the then effective Minimum Standard
Detail Requirements for ALTA/ACSM Land Title Surveys, including a certification
that the applicable Property is not located in a Special Flood Hazard Area as
defined by the Federal Insurance Administration;
(v)    A "Phase I" environmental assessment, not more than twelve (12) months
old for any new Property;
(vi)    Copies (true and correct, to the best of the applicable Borrower’s
knowledge) of all Major Agreements and Leases affecting a Property;
(vii)    Copies (true and correct, to the best of the applicable Borrower’s
knowledge) of engineering, mechanical, structural or maintenance studies
performed (if not previously performed, such studies as shall be required by
Administrative Agent);

Page 26

--------------------------------------------------------------------------------




(viii)    A property condition report, not more than six (6) months old for any
new Property; and
(ix)    an estoppel certificate, in form acceptable to Administrative Agent,
from each tenant leasing more than fifty thousand (50,000) square feet of net
rentable area of a Property as of the Effective Date; provided Administrative
Agent hereby agrees to accept, in satisfaction of the forgoing, estoppel
certificates obtained by Borrowers in connection with the acquisition of the
relevant Properties (with the exception of Torrey Reserve Property) as long as
such estoppel certificates may be relied on by the applicable Borrower’s lender.
(d)    Administrative Agent shall have received evidence that Borrowers have
obtained an interest rate protection product in the form of a Swap Agreement
reasonably acceptable to Administrative Agent, which product shall hedge at
least fifty percent (50%) of the Aggregate Loan Commitment actually disbursed
hereunder (taking into account the requested disbursement) through January 31,
2014; and
(e)    Administrative Agent shall have received from each Lender such Lender’s
Pro Rata Share of such disbursement.
3.2    APPRAISALS. The Appraised Value of the Properties shall be determined or
redetermined, as applicable, under each of the following circumstances:
(a)    Administrative Agent will determine the Appraised Value of the Properties
on or before the Effective Date, and, with respect to a property that is not a
Property as of the Effective Date, as a condition to such Property becoming a
Property hereunder, as contemplated by Section 3.4 below;
(b)    At Administrative Agent’s election, Administrative Agent will determine
the Appraised Value of the Properties in connection with, and prior to, the
extension of the Maturity Date to the First Extended Maturity Date and/or the
Second Extended Maturity Date;
(c)    At Administrative Agent’s election, but solely to the extent
Loan-to-Value Percentage is being determined in connection with
Section 2.10(a)(iv) above, Administrative Agent will determine the Appraised
Value of the Properties in connection with, and prior to, a Property Release;
(d)    At any time and from time to time, upon five (5) Business Days’ prior
written notice to Borrowers, Administrative Agent may redetermine the Appraised
Value of the affected Properties (i.e., affected by the events set forth below)
in any of the following circumstances:
(i)    if a major casualty, condemnation, contamination or violation of any
Requirements of Law occurs, or is discovered to exist, with respect to one or
more of the Properties, or if Administrative Agent reasonably believes that a
Material Adverse Effect may have occurred; or
(ii)    if necessary in order to comply with Requirements of Law applicable to
Administrative Agent or any of the Lenders.
Administrative Agent shall notify Borrowers of any change in Appraised Value.
Except as otherwise provided, the costs of any Appraisal commissioned pursuant
to this Section 3.2 shall be paid by Borrowers; provided, however, that, with
respect to Appraisals commissioned pursuant to subsection (a) and (c) above, (i)
Borrower shall not be obligated to pay for the cost of an Appraisal of any
Property more frequently than once in any six (6) month period and (ii) Borrower
shall only be required to pay for two (2) Appraisals on any Property in any
twelve (12) month period for a maximum of three (3) Properties.
Notwithstanding anything to the contrary contained in this Section 3.2,
Administrative Agent may reappraise one or more of the Properties at any time,
without limitation, at its sole cost and expense.
3.3    INITIAL DISBURSEMENT. Subject to the conditions set forth in Section 3.1,
the Initial Disbursement, which amount is equal to the Aggregate Loan
Commitment, less all amounts disbursed prior to the Effective Date with respect
to the Original Horizon Loan and the Original National City Loan, less an amount

Page 27

--------------------------------------------------------------------------------




equal to the Aggregate Holdback, shall be disbursed at the closing to or for the
account of, and as directed by, Borrowers. An amount equal to the Aggregate
Holdback shall be retained by Administrative Agent and disbursed to Borrowers,
if at all, in accordance with the terms and conditions of Section 3.4 below.
3.4    SUBSEQUENT DISBURSEMENT. The I-81 Holdback Amount shall be disbursed to
or for the benefit of, and as directed by, Borrowers, within five (5) Business
Days after Borrowers’ request to Administrative Agent after each condition set
forth in subsection (a) below has been satisfied. The Torrey Reserve Holdback
Amount shall be disbursed to or for the benefit of, and as directed by,
Borrowers, within five (5) Business Days after Borrowers’ request to
Administrative Agent after each condition set forth in subsection (b) below has
been satisfied. Any remaining portion of the Aggregate Holdback, if any, may be
disbursed, if at all, in one or more disbursements, to or for the benefit of,
and as directed by, Borrowers, within five (5) Business Days after Borrowers’
request to Administrative Agent after each condition set forth in subsection (c)
below has been satisfied.
(a)    I-81 Holdback Disbursement. The I-81 Holdback Amount shall be disbursed
only after satisfaction of the conditions set forth in Sections 3.1(a) and
3.1(e) and subject to the following conditions:
(i)    the acquisition by the I-81 Borrower of the I-81 Properties;
(ii)    the execution by the I-81 Borrower of a Joinder to this Agreement and a
joinder to the Hazardous Materials Indemnity Agreement in the form attached
thereto;
(iii)    the execution, and delivery to Administrative Agent, by each of the
Borrowers, including the I-81 Borrower, of replacement Notes, in form acceptable
to the Lenders;
(iv)    the encumbrance of each of the I-81 Properties by a Security Document;
(v)    Administrative Agent’s receipt of a legal opinion of counsel to Borrowers
regarding the enforceability of the Loan Documents, including the Security
Documents encumbering each of the I-81 Properties, against the I-81 Borrower, as
well as such other matters as Administrative Agent shall reasonably request;
(vi)    Administrative Agent’s receipt from the Title Company of an amendment to
the reinsurance agreement confirming Administrative Agent's requested allocation
of the increase in liability resulting from the addition of the I-81 Properties
to the aggregate liability under the Title Policies;
(vii)    Administrative Agent’s receipt, at Borrower’s sole cost and expense, of
each of the items listed in Section 3.1(c) hereof;
(viii)    the determination by Administrative Agent of the aggregate Appraised
Value of the I-81 Properties, which determination shall be made with reference
to Appraisals ordered by Administrative Agent for such purpose at Borrowers’
expense;
(ix)    the I-81 Holdback Amount, together with the then outstanding principal
amount of the Loan, shall not exceed the lesser of (A) an amount equal to
fifty-seven percent (57%) of the sum of (x) the Appraised Value of all
Properties then-currently encumbered by a Security Document, in the aggregate,
plus (y) the aggregate Appraised Value of the I-81 Properties, (B) an amount
equal to fifty-seven percent (57%) of the aggregate actual acquisition cost paid
by the Borrowers and the I-81 Borrower, or one or more Affiliates thereof, as
applicable, to purchase (x) the Properties then-currently encumbered by a
Security Document and (y) the I-81 Properties, and (C) an amount equal to the
quotient of (x) the sum of (i) the Net Operating Income for all Properties
then-currently encumbered by a Security Document, in the aggregate, plus (ii)
the Net Operating Income for the I-81 Properties, divided by (B) 0.13;
(x)    the delivery by the I-81 Borrower of such other due diligence items as
are reasonably requested by Administrative Agent; and

Page 28

--------------------------------------------------------------------------------




(xi)    Borrowers’ payment to Administrative Agent of the portion of the
Holdback Fee applicable to the portion of the Aggregate Holdback being
disbursed.
(b)    Torrey Reserve Holdback Disbursement. The Torrey Reserve Holdback Amount
shall be disbursed only after satisfaction of the conditions set forth in
Sections 3.1(a) and 3.1(e) and the following conditions:
(iii)    the execution by the Torrey Reserve Borrower of a Joinder to this
Agreement and a joinder to the Hazardous Materials Indemnity Agreement in the
form attached thereto;
(iv)    the execution, and delivery to Administrative Agent, by each of the
Borrowers, including the Torrey Reserve Borrower, of replacement Notes, in form
acceptable to the Lenders;
(v)    the encumbrance of the Torrey Reserve Property by a Security Document;
(vi)    Administrative Agent’s receipt of a legal opinion of counsel to Borrower
regarding the enforceability of the Loan Documents, including the Security
Document encumbering the Torrey Reserve Property, against the Torrey Reserve
Borrower, as applicable, as well as such other matters as Administrative Agent
shall reasonably request;
(vii)    Administrative Agent’s receipt from the Title Company of an amendment
to the reinsurance agreement confirming Administrative Agent's requested
allocation of the increase in liability resulting from the addition of the
Torrey Reserve Property to the aggregate liability under the Title Policies;
(viii)    Administrative Agent’s receipt, at Borrower’s sole cost and expense,
of each of the items listed in Section 3.1(c) hereof;
(ix)    the determination by Administrative Agent of the Appraised Value of the
Torrey Reserve Property, which determination shall be made with reference to an
Appraisal order by Administrative Agent for such purpose at Borrowers’ expense;
(x)    the Torrey Reserve Holdback Amount, together with the then outstanding
principal amount of the Loan, shall not exceed the lesser of (A) an amount equal
to fifty-seven percent (57%) of the sum of (x) the Appraised Value of all
Properties then-currently encumbered by a Security Document, in the aggregate,
plus (y) the Appraised Value of the Torrey Reserve Property, and (B) an amount
equal to fifty-seven percent (57%) of the aggregate acquisition cost price paid
by the Borrowers and the Torrey Reserve Borrower, or one or more Affiliates
thereof, as applicable, to purchase (i) the Properties then-currently encumbered
by a Security Document and (ii) the Torrey Reserve Property, and (C) an amount
equal to the quotient of (x) the sum of (i) the Net Operating Income for all
Properties then-currently encumbered by a Security Document, in the aggregate,
plus (ii) the Net Operating Income for the Torrey Reserve Property, divided by
(B) 0.13;
(xi)    the delivery by the Torrey Reserve Borrower of such other due diligence
items as are reasonably requested by Administrative Agent; and
(xii)    Borrowers’ payment to Administrative Agent of the portion of the
Holdback Fee applicable to the portion of the Aggregate Holdback being
disbursed.
(c)    Two Westlake Holdback Disbursement. The Two Westlake Holdback Amount
shall be disbursed only after satisfaction of the conditions set forth in
Sections 3.1(a) and 3.1(e) and subject to the following conditions:
(i)    the acquisition by the Two Westlake Borrower of the Two Westlake
Property;

Page 29

--------------------------------------------------------------------------------




(ii)    the execution by the Two Westlake Borrower of a Joinder to this
Agreement and a joinder to the Hazardous Materials Indemnity Agreement in the
form attached thereto;
(iii)    the execution, and delivery to Administrative Agent, by each of the
Borrowers, including the Two Westlake Borrower, of replacement Notes, in form
acceptable to the Lenders;
(iv)    the encumbrance of the Two Westlake Property by a Security Document;
(v)    Administrative Agent’s receipt of a legal opinion of counsel to Borrowers
regarding the enforceability of the Loan Documents, including the Security
Documents encumbering the Two Westlake Property, against the Two Westlake
Borrower, as well as such other matters as Administrative Agent shall reasonably
request.
(vi)    Administrative Agent’s receipt, at Borrower’s sole cost and expense, of
each of the items listed in Section 3.1(c) hereof;
(vii)    the determination by Administrative Agent of the Appraised Value of the
Two Westlake Property, which determination shall be made with reference to an
Appraisals ordered by Administrative Agent for such purpose at Borrowers’
expense;
(viii)    the Two Westlake Holdback Amount, together with the then outstanding
principal amount of the Loan, shall not exceed the lesser of (A) an amount equal
to fifty-seven percent (57%) of the sum of (x) the Appraised Value of all
Properties then-currently encumbered by a Security Document, in the aggregate,
plus (y) the Appraised Value of the Two Westlake Property, (B) an amount equal
to sixty percent (60%) of the aggregate acquisition cost paid by the Borrowers
and the Two Westlake Borrower, or one or more Affiliates thereof, as applicable,
to purchase (x) the Properties then-currently encumbered by a Security Document
and (y) the Two Westlake Property, and (C) an amount equal to the quotient of
(x) the sum of (i) the Net Operating Income for all Properties then-currently
encumbered by a Security Document, in the aggregate, plus (ii) the Net Operating
Income for the Two Westlake Property, divided by (B) 0.13;
(ix)    the delivery by the Two Westlake Borrower of such other due diligence
items as are reasonably requested by Administrative Agent;
(x)    Borrowers’ payment to Administrative Agent of the portion of the Holdback
Fee applicable to the portion of the Aggregate Holdback being disbursed; and
(xi)    Administrative Agent’s receipt from the Title Company of an amendment to
the reinsurance agreement confirming Administrative Agent's requested allocation
of the increase in liability resulting from the addition of the Torrey Reserve
Property to the aggregate liability under the Title Policies.
(d)    Disbursement for Future Properties. Any portion of the Aggregate Holdback
not previously disbursed pursuant to Sections 3.4(a), 3.4(b), 3.4(c) or 3.4(d)
may be disbursed, at Borrowers’ request, to finance Future Properties, subject
to the following conditions: (i) Requisite Lenders shall have approved of the
addition of the proposed Future Property as a Property hereunder, (ii) the
amount of any such disbursements made with respect to any one Future Property
shall not, in the aggregate, exceed fifty-five percent (55%) of the aggregate
actual acquisition cost paid by the applicable Future Borrower, to purchase such
Future Property, and (iii) conditions similar to those set forth in subsections
(a) (b) and (c) above with respect to the I-81 Holdback Amount, the Torrey
Reserve Holdback Amount and the Two Westlake Holdback Amount have been satisfied
with respect to any applicable Future Property to the satisfaction of
Administrative Agent, including, without limitation, those set forth in
subsections (a)(ix), (b)(viii), (c)(viii) above.
(e)    Cancellation of Holdback Disbursements. On the earlier of (i) either (A)
the date which occurs one hundred eighty (180) days following the Effective Date
or (B) if, on or before the date described in (A), Borrowers pay the Holdback
Extension Fee to Administrative Agent for the benefit of the

Page 30

--------------------------------------------------------------------------------




Lenders, the date which occurs one (1) year following the Effective Date and
(ii) the date on which any Property is released from the lien of the applicable
Security Document pursuant to the provisions of Section 2.10, to the extent that
any portion of the Aggregate Holdback remains undisbursed, the Commitments of
the Lenders to fund any unfunded portion of the Aggregate Holdback shall be
automatically cancelled as of such date. Notwithstanding the foregoing, rather
than paying the Holdback Extension Fee with respect to the entire amount of the
then-unfunded portion of the Aggregate Holdback, Borrowers shall have the right
to pay the Holdback Extension Fee allocable to a portion of the then-unfunded
Aggregate Holdback. If Borrowers so elect, then for purposes of clause (i)
above, the portion of the then-unfunded Aggregate Holdback for which Borrower
have paid the Holdback Extension Fee shall be extended in accordance with clause
(i)(B) and the portion for which Borrowers have not paid the Holdback Extension
Fee shall be cancelled in accordance with clause (i)(A).
(f)    Addition of Property. If the conditions of subsections (a), (b) (c)
and/or (d) shall be satisfied with respect to the I-81 Properties, the Torrey
Reserve Property, the Two Westlake Property and/or any Future Property,
respectively, the real property with respect to which such conditions are
satisfied shall automatically become a Property hereunder and, after execution
of the Joinder, the owner of such Property shall become a Borrower hereunder.
3.5    FUNDS TRANSFER DISBURSEMENTS.
(a)    Borrowers hereby authorize Administrative Agent to disburse the proceeds
of any Loan made by Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrowers to any
of the accounts designated in the Transfer Authorizer Designation form.
Borrowers agree to be bound by any transfer request: (i) authorized or
transmitted by Borrowers; or (ii) made in Borrowers’ name(s) and accepted by
Administrative Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by Borrowers. Borrowers further
agree and acknowledge that Administrative Agent may rely solely on any bank
routing number or identifying bank account number or name provided by Borrowers
to effect a wire of funds transfer even if the information provided by Borrowers
identifies a different bank or account holder than named by the Borrowers.
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by Borrowers.
(b)    If Administrative Agent takes any actions in an attempt to detect errors
in the transmission or content of transfer requests or takes any actions in an
attempt to detect unauthorized funds transfer requests, Borrowers agree that no
matter how many times Administrative Agent takes these actions Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future and such actions shall not become any part
of the transfer disbursement procedures authorized under this provision, the
Loan Documents, or any agreement between Administrative Agent and Borrowers.
Borrowers agree to notify Administrative Agent of any errors in the transfer of
any funds or of any unauthorized or improperly authorized transfer requests
within fourteen (14) days after Administrative Agent's confirmation to Borrowers
of such transfer.
(c)    Administrative Agent will, in its sole discretion, determine the funds
transfer system and the means by which each transfer will be made.
Administrative Agent, may delay or refuse to accept a funds transfer request if
the transfer would: (a) violate the terms of this authorization, (b) require use
of a bank unacceptable to Administrative Agent or any Lender or prohibited by
government authority; (iii) cause Administrative Agent or any Lender to violate
any Federal Reserve or other regulatory risk control program or guideline; or
(iv) otherwise cause Administrative Agent or any Lender to violate any
applicable law or regulation.
(d)    Neither Administrative Agent nor any Lender shall be liable to Borrowers
or any other parties for: (i) errors, acts or failures to act of others,
including other entities, banks, communications carriers or clearinghouses,
through which Borrowers’ transfers may be made or information received or
transmitted, and no such entity shall be deemed an agent of Administrative Agent
or any Lender, (ii) any loss, liability or delay caused by fires, earthquakes,
wars, civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent or any Lender's control, or (iii) any special,
consequential, indirect or punitive damages, whether or not (a) any claim for
these damages is based on tort or contract or (b)

Page 31

--------------------------------------------------------------------------------




Administrative Agent or any Lender or Borrowers knew or should have known the
likelihood of these damages in any situation. Neither Administrative Agent nor
any Lender makes any representations or warranties other than those expressly
made in this Agreement.
3.6    BORROWERS REPRESENTATIVES. In order to facilitate timely and efficient
management of the Loan, each Borrower hereby appoints and authorizes Manager,
acting alone, to serve as the authorized representative of all Borrowers.
Accordingly, any notice or correspondence directed to Manager shall be deemed
given to each Borrower, and any action taken by Manager with respect to the Loan
shall be deemed taken by each Borrowers hereunder.
ARTICLE 4. INTENTIONALLY OMITTED
ARTICLE 5. INSURANCE
In addition to such title insurance as each Borrower is required to maintain in
respect of a Property, each Borrower shall maintain or cause to be maintained
insurance covering the Property or Properties owned by such Borrower, at
Borrowers’ sole expense, with licensed insurers approved by Administrative
Agent, the following policies of insurance in form and substance satisfactory to
Administrative Agent:
(a)    At all times, any real property under construction at a Property shall be
covered by a policy of commercial property insurance, which shall include,
without limitation, such endorsements as Administrative Agent may require,
insuring Administrative Agent against damage to such Property and improvements
thereon, in an amount acceptable to Administrative Agent. Administrative Agent,
for the benefit of Lenders, shall be named on the policy under a Lender’s Loss
Payable Endorsement (form # 438BFU or equivalent).
(b)    A policy of flood insurance, as required by applicable governmental
regulations or as deemed reasonably necessary by Administrative Agent.
(c)    A policy of commercial general liability insurance with limits as
reasonably required by Administrative Agent, insuring against liability for
injury and/or death to any person and/or damages to property occurring on the
Property and/or in the improvements thereon from any cause whatsoever.
(d)    A policy of terrorism insurance in an amount acceptable to Administrative
Agent.
(e)    A policy of environmental insurance in an amount acceptable to
Administrative Agent.
Borrowers shall provide to Administrative Agent certificates evidencing all
required insurance policies, or other evidence of insurance acceptable to
Administrative Agent. All insurance policies shall provide that the insurance
shall not be cancelable or materially adversely changed without ten (10) days’
prior written notice to Administrative Agent. Administrative Agent, on behalf of
Lenders, shall be named under a Lender’s Loss Payable Endorsement (form # 438BFU
or equivalent) with respect to all insurance policies that Borrowers actually
maintain with respect to the Properties or the improvements thereon. Borrower
shall provide to Administrative Agent evidence of any other hazard insurance
Administrative Agent may deem necessary at any time while all or any portion of
Lenders’ commitment remains available or any portion of the Loan remains
outstanding.
ARTICLE 6. REPRESENTATIONS AND WARRANTIES
In order to induce Lenders to make the Loan, Borrowers hereby represent and
warrant to Administrative Agent and each Lender as of the Effective Date and
continuing thereafter as follows:
6.1    ORGANIZATION; CORPORATE POWERS. Each Borrower (a) is a limited liability
company or limited partnership duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, (b) is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction in which it owns or leases real property or in which the
nature of its business requires it to be so qualified, except for those
jurisdictions where failure to so qualify and be in good standing would not have
a Material Adverse Effect, and (c) has all requisite power and authority, as the
case may be, to own, operate and encumber its property and assets and to conduct
its business as presently conducted and as proposed to be conducted in
connection with and following the consummation of the Loan contemplated by the
Loan Documents.

Page 32

--------------------------------------------------------------------------------




Each Borrower’s chief executive office is located at its address for notice set
forth below the words "Accounting Matters" below such Borrower’s signature
hereto.
6.2    AUTHORITY. Each Borrower has the requisite power and authority to
execute, deliver and perform each of the Loan Documents to which it is a party.
The execution, delivery and performance thereof, and the consummation of the
transactions contemplated thereby, have been duly approved by the equity owners
of each Borrower and no other proceedings or authorizations on the part of any
Borrower or its equity owners are necessary to consummate such transactions,
except for such as have been obtained or effected and true and correct copies of
which have been delivered to Administrative Agent. Each of the Loan Documents to
which a Borrower is a party has been duly executed and delivered by the
applicable Borrower and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency and other laws affecting creditors’ rights generally.
6.3    OWNERSHIP OF BORROWERS. Schedule 6.3 sets forth the direct and indirect
owners of Borrowers (but not any owners, direct or indirect, of KBS REIT) and
the owners’ respective ownership percentages therein, and there are no other
ownership interests outstanding. Except as set forth or referred to in the
organizational documents of Borrowers, no ownership interest (or any securities,
instruments, warrants, option or purchase rights, conversion or exchange rights,
calls, commitments or claims of any character convertible into or exercisable
for any ownership interest) of any such Person is subject to issuance under any
security, instrument, warrant, option or purchase rights, conversion or exchange
rights, call, commitment or claim of any right, title or interest therein or
thereto. All of the ownership interests in Borrowers have been issued in
compliance with all applicable Requirements of Law.
6.4    NO CONFLICT. The execution, delivery and performance by Borrowers of the
Loan Documents, and each of the transactions contemplated thereby, do not and
will not (a) conflict with or violate any Borrower’s organizational documents,
or (b) conflict with, result in a breach of or constitute (with or without
notice or lapse of time or both) a default under any Requirement of Law or Court
Order binding upon any Borrower or any of its equity owners, which circumstance
would have a Material Adverse Effect, or (c) conflict with, result in a breach
of or constitute (with or without notice or lapse of time or both) a default
under, or require termination of any Contractual Obligation of any Borrower,
which circumstance would have a Material Adverse Effect, or (d) result in or
require the creation or imposition of any Lien whatsoever upon any of the
properties or assets of any Borrower (other than Liens in favor of
Administrative Agent arising pursuant to the Loan Documents or Permitted Liens).
6.5    CONSENTS AND AUTHORIZATIONS. Each Borrower has obtained all consents and
authorizations required pursuant to its Contractual Obligations with any other
Person, and shall have obtained all consents and authorizations of, and effected
all notices to and filings with, any Governmental Authority, as may be necessary
to allow Borrowers to lawfully execute, deliver and perform its obligations
under the Loan Documents.
6.6    GOVERNMENTAL REGULATION. No Borrower is subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, the Investment Company Act of 1940 or any other federal
or state statute or regulation such that its ability to incur indebtedness is
limited or its ability to consummate the transactions contemplated by the Loan
Documents is materially impaired.
6.7    PRIOR FINANCIALS. Any and all balance sheets and income statements of
Borrowers delivered to Administrative Agent prior to the date hereof were
prepared in accordance with GAAP and fairly present the assets, liabilities and
financial condition of Borrowers or such constituent shareholders, partners or
members, at such date and the results of its operations and its cash flows, for
the period then ended. Notwithstanding the use of GAAP, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Therefore, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount.
6.8    FINANCIAL STATEMENTS; PROJECTIONS AND FORECASTS. Each of the Financial
Statements to be delivered to Administrative Agent by Borrowers pursuant to
Section 10.1(b) (a) has been, or will be, as applicable, prepared in accordance
with the books and records of the applicable Borrower, and (b) either

Page 33

--------------------------------------------------------------------------------




fairly present, or will fairly present, as applicable, the financial condition
of the applicable Borrower, at the dates thereof (and, if applicable, subject to
normal year-end adjustments) and the results of its operations and cash flows
for the period then ended. Each of the projections delivered to Administrative
Agent prior to the date hereof and the financial plans and projections to be
delivered to Administrative Agent pursuant to Section 10.1 (x) has been, or will
be, as applicable, prepared by the applicable Borrower in light of the past
business and performance of the applicable Borrower and (y) represent, or will
represent, as of the date thereof, the reasonable good faith estimates of the
applicable Borrower’s financial personnel.
6.9    PRIOR OPERATING STATEMENTS. Each of the operating statements pertaining
to the Properties delivered to Administrative Agent prior to the date hereof and
prepared by or on behalf of a prior owner of the applicable Property fairly
presents, to the best of the applicable Borrower’s knowledge, the results of
operations of such Property for the period covered thereby. Each of the
operating statements pertaining to the Property delivered to Administrative
Agent prior to the date hereof and prepared by or on behalf of the applicable
Borrower was prepared in accordance with GAAP in effect on the date such
operating statement of the applicable Property was prepared and fairly presents
the results of operations of such Property for the period then ended.
6.10    OPERATING STATEMENTS AND PROJECTIONS. Each of the Operating Statements
to be delivered to Administrative Agent pursuant to Section 10.1(a) (a) has been
or will be, as applicable, prepared in accordance with the books and records of
the applicable Property, and (b) fairly presents or will fairly present, as
applicable, the results of operations of the applicable Property for the period
then ended. Each of the projections, financial plans and budgets delivered to
Administrative Agent prior to the date hereof (to the best of the applicable
Borrower’s knowledge) and the projections and budgets to be delivered to
Administrative Agent pursuant to Section 10.1(d) (x) has been, or will be, as
applicable, prepared for the Property in light of the past business and
performance of the applicable Property and (y) represents or will represent, as
of the date thereof, the reasonable good faith estimates of the financial
personnel of the applicable Borrower.
6.11    LITIGATION; ADVERSE EFFECTS.
(a)    To the best of Borrowers’ knowledge, there is no proceeding, pending or
threatened, against any Borrower or any property of Borrowers (including the
Properties), which, if adversely determined, would result in a Material Adverse
Effect, except as disclosed on Schedule 6.11.
(b)    No Borrower is (i) in violation of any applicable law, which violation
has a Material Adverse Effect, or (ii) subject to or in default with respect to
any court order which has a Material Adverse Effect.
6.12    NO MATERIAL ADVERSE CHANGE. With respect to any and all information
contained in those materials delivered to Administrative Agent pursuant to
Sections 6.1 through Section 6.11, there has occurred no event which has a
Material Adverse Effect.
6.13    PAYMENT OF TAXES. All tax returns and reports to be filed by Borrowers
have been timely filed, and all taxes, assessments, fees and other governmental
charges shown on such returns or otherwise payable by Borrowers have been paid
when due and payable (other than real property taxes, which may be paid prior to
delinquency so long as no penalty or interest shall attach thereto), except such
taxes, if any, as are reserved against in accordance with GAAP and are being
contested in good faith by appropriate proceedings or such taxes, the failure to
make payment of which when due and payable will not have, in the aggregate, a
Material Adverse Effect. Borrowers have no knowledge of any proposed tax
assessment against any Borrower that will have a Material Adverse Effect, which
is not being actively contested in good faith by the applicable Borrower.
6.14    MATERIAL ADVERSE AGREEMENTS. No Borrower is a party to or subject to any
Contractual Obligation or other restriction contained in its organizational
documents which has a Material Adverse Effect.
6.15    PERFORMANCE. No Borrower is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Contractual Obligation applicable to it, and no condition exists which, with the
giving of notice or the lapse of time or both, would constitute a default under
such Contractual Obligation, in each case, except where the consequences, direct
or indirect, of such default or defaults, if any, will not have a Material
Adverse Effect.

Page 34

--------------------------------------------------------------------------------




6.16    FEDERAL RESERVE REGULATIONS. No part of the proceeds of the Loan
hereunder will be used to purchase or carry any "margin security" as defined in
Regulation G or for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any margin security or for any
other purpose which might constitute this transaction a "purpose credit" within
the meaning of said Regulation G. No Borrower is engaged primarily in the
business of extending credit for the purpose of purchasing or carrying out any
"margin stock" as defined in Regulation U. No part of the proceeds of the Loan
hereunder will be used for any purpose that violates, or which is inconsistent
with, the provisions of Regulation X or any other regulation of the Federal
Reserve Board.
6.17    DISCLOSURE. The representations and warranties of Borrowers contained in
the Loan Documents and all certificates, financial statements and other
documents prepared by or on behalf of Borrowers and delivered to Administrative
Agent by or on behalf of Borrowers in connection therewith, taken as a whole, do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading. Each
Borrower has given to Administrative Agent true, correct and complete copies
(which representation, with respect to any of the following items made available
to the applicable Borrower by Persons other than Affiliates of such Borrower, is
made to the best of such Borrower’s knowledge) of all Leases, organizational
documents, Financial Statements, Operating Statements, and all other documents
and instruments referred to in the Loan Documents as having been delivered to
Administrative Agent. Borrowers have not intentionally withheld from
Administrative Agent, in regard to any matter raised in the Loan Documents, any
fact deemed by Borrowers to be material. Notwithstanding the foregoing, with
respect to projections of each Borrower’s future performance such
representations and warranties are made in good faith and to the best judgment
of the applicable Borrower.
6.18    REQUIREMENTS OF LAW; ERISA. Each Borrower is in compliance with all
Requirements of Law applicable to it and its respective businesses, in each
case, where the failure to so comply will have a Material Adverse Effect. Each
Borrower is not, and does not hold plan assets of, an employee benefit plan
subject to Title I of ERISA or Section 4975 of the Internal Revenue Code.
6.19    ENVIRONMENTAL MATTERS. Except as disclosed in the environmental
report(s) set forth on Schedule 7.1, to the best of each Borrower’s knowledge,
(a) the operations of Borrowers comply in all material respects with all
applicable local, state and federal environmental, health and safety
Requirements of Law ("Environmental Laws"); (b) the Properties are not subject
to any Remedial Action or other Liabilities and Costs arising from the Release
or threatened Release of a Contaminant into the environment in violation of any
Environmental Laws; (c) no Borrower has filed any notice under applicable
Environmental Laws reporting a Release of a Contaminant into the environment in
violation of any Environmental Laws, except as the same may have been heretofore
remedied; (d) there is not now on or in the Properties: (i) any underground
storage tanks, (ii) any asbestos-containing material, or (iii) any
polychlorinated biphenyls (PCBs) used in hydraulic oils, electrical transformers
or other equipment; and (e) no Borrower has received any notice or claim to the
effect that it is or may be liable to any Person as a result of the Release or
threatened Release of a Contaminant into the environment.
6.20    MAJOR AGREEMENTS; LEASES.
(a)    With respect to the Properties, Borrowers have provided to Administrative
Agent copies of each Major Agreement and all Leases.
(b)    (i) All Major Agreements with respect to the Properties are, to the best
of Borrowers’ knowledge, in full force and effect and have not been and will not
be modified or terminated (except for modifications which comply with
Section 9.3, and terminations by reason of a material default), and (ii) (in
each case, other than any such default or event of default that, had the effect
thereof been taken into account by Administrative Agent in determining the
Appraised Value of the Properties, would not have resulted in such Appraised
Value of the Properties being less than ninety-five percent (95%) of the
Appraised Value of the Properties actually determined by Administrative Agent)
no default or event of default (or event or occurrence which with the passage of
time or the giving of notice, or both, will constitute a default or event of
default) exists under any such Major Agreement on the part of any Borrower, or
will exist thereunder on the part of such Borrower as a result of the
consummation of the transactions contemplated by the Loan Documents, or, to the
best of Borrowers’ knowledge, exists

Page 35

--------------------------------------------------------------------------------




thereunder on the part of any other party thereto, or will exist thereunder on
the part of any other party thereto as a result of the consummation of the
transactions contemplated by the Loan Documents.
(c)    To the best knowledge of Borrowers, (i) except as reflected on the most
current rent rolls delivered to Administrative Agent, all Leases are in full
force and effect, and have not been and, as to Major Leases, will not be
modified or terminated (except for modifications which comply with Section 9.3
or that do not require the approval of Administrative Agent, and terminations by
reason of a material default) and (ii) no default or event or default (or event
or occurrence which with the passage of time or the giving of notice, or both,
will constitute a default or event of default) exists thereunder on the part of
any Borrower, or will exist thereunder on the part of such Borrower as a result
of the consummation of the transactions contemplated by the Loan Documents, or,
to the best of Borrowers’ knowledge, exists thereunder on the part of any other
party thereto, or will exist thereunder on the part of any other party thereto
as a result of the consummation of the transactions contemplated by the Loan
Documents. Notwithstanding that the representations in this subsection (c) are
made to the best of Borrowers’ knowledge, Borrowers will be deemed to have
breached this representation if (A) as of any date on which such representations
are made, the statements in either clause (i) or clause (ii) hereof are
inaccurate, regardless of whether Borrowers had knowledge of such inaccuracy,
and (B) if either (1) any Borrower had knowledge of such inaccuracy, or (2) had
the effect thereof been taken into account by Administrative Agent in
determining the Appraised Value of the Property, such Appraised Value of the
Property would have been less than ninety-five percent (95%) of the Appraised
Value of the Property actually determined by Administrative Agent).
6.21    SOLVENCY. Each Borrower is and will be Solvent after giving effect to
each disbursement of the Loan and the payment and accrual of all fees then
payable.
6.22    TITLE TO PROPERTY; NO LIENS. As of the Effective Date, to the best of
Borrowers’ knowledge, Borrowers have good, indefeasible and merchantable title
to each of the Properties (and a leasehold Title as to the 2500 Regent Boulevard
Property) that it owns, free and clear of all Liens except Permitted Liens.
6.23    USE OF PROCEEDS. Borrowers’ use of the proceeds of the Loan are, and
will continue to be, legal and proper uses (and to the extent necessary, duly
authorized by Borrowers’ constituent shareholders, partners or members, as the
case may be) and such uses are consistent with all applicable laws and statutes.
6.24    PROPERTY MANAGEMENT AGREEMENTS. Except as disclosed on Schedule 6.24, no
Borrower is a party or subject to any property management or leasing agreement
with respect to the Properties.
6.25    SINGLE PURPOSE ENTITY. Each Borrower is a Single Purpose Entity.
6.26    INTENTIONALLY OMITTED.
6.27    ORGANIZATIONAL DOCUMENTS. The organizational documents of each entity
owning a direct or indirect ownership interest in Borrowers (expressly excluding
any entity owning a direct or indirect interest in KBS REIT), as shown on
Schedule 6.3, have not been modified since previously delivered to
Administrative Agent, or if such documents have been modified, then such
modifications have been provided to Administrative Agent.
ARTICLE 7. INTENTIONALLY OMITTED
ARTICLE 8. LOAN CONSTANT COMPLIANCE
8.1    LOAN CONSTANT COVERAGE. In the event that any Borrowers’ Certificate
delivered in accordance with Section 10.1(c) with respect to any Fiscal Quarter
(commencing with the Borrower’s Certificate delivered with respect to (a) the
Fiscal Quarter ending December 31, 2011 or (b) such earlier Fiscal Quarter
during which no portion of the Aggregate Holdback remained undisbursed)
indicates that the Net Operating Income from the Properties, on an aggregate
basis, at the end of the previous Fiscal Quarter yields a Loan Constant of less
than eleven percent (11%) (the "Loan Constant Requirement"), then commencing on
the date on which a Borrowers’ Certificate evidences Borrowers’ failure to
satisfy the Loan Constant Requirement (or, if Borrowers fail to timely deliver a
Borrowers’ Certificate, then commencing on the date on which such Borrowers’
Certificate is due) (the "Cash Flow Sweep Commencement Date"), Borrowers shall
be required to deliver some or

Page 36

--------------------------------------------------------------------------------




all of the Free Cash Flow from the Properties (as provided in this Section 8.1
below) to Administrative Agent (the "Cash Flow Sweep"); provided, that such Free
Cash Flow shall be delivered by Borrowers to Administrative Agent only one time
per month (with such delivery to be made within ten (10) days after the end of
the month on account of which Borrowers are delivering such Free Cash Flow);
provided further, however, that notwithstanding the fact that a Borrowers’
Certificate identifying Borrowers’ failure to satisfy the Loan Constant
Requirement is not due until forty-five (45) days after the end of a Fiscal
Quarter, Borrowers shall be obligated to deposit Free Cash Flow with
Administrative Agent on account of the month immediately following the
expiration of the Fiscal Quarter in which Borrowers fail to satisfy the Loan
Constant Requirement, provided, such deposit shall be required to be made by
Borrowers on the tenth (10th) day of the month immediately following the month
during which the Borrowers’ Certificate is delivered (or was required to be
delivered). (By way of example, if Borrowers fail to satisfy the Loan Constant
Requirement for the quarter ending March 31, 2012, then Borrowers shall deposit
such portion of its Free Cash Flow from April and May, 2012 as it would be
required to deposit in accordance with this Section 8.1 on June 10, 2012). Upon
receipt thereof, Administrative Agent shall deposit (a) fifty percent (50%) of
such funds into an interest-bearing blocked account with Wells Fargo Bank in the
name of Borrowers (which account is hereby pledged as collateral for the Loan),
from which Borrowers may not withdraw funds, except as provided herein below
(the "Swept Funds Blocked Account"), and (b) fifty percent (50%) of such funds
into an interest-bearing blocked account with Wells Fargo Bank in the name of
Borrowers (which account is hereby pledged as collateral for the Loan), from
which Borrowers may withdraw funds, subject to Section 8.2 below (the "Swept
Funds Disbursement Account", and together with the Swept Funds Blocked Account,
the "Cash Flow Collateral Accounts"). The percentage of Free Cash Flow to be
delivered to Administrative Agent by Borrowers pursuant to the foregoing shall
be determined as follows:
(a)    If Net Operating Income from the Properties, on an aggregate basis,
yields a Loan Constant greater than or equal to ten percent (10%), but less than
eleven percent (11%), then Borrowers shall be required to deliver two-thirds
(2/3) of the Free Cash Flow from the Properties to Administrative Agent until
such time as the Net Operating Income from the Properties, on an aggregate
basis, yields a Loan Constant of eleven and one-half percent (11.5%), as
evidenced by a Borrowers’ Certificate delivered in accordance with
Section 10.1(c). Notwithstanding the foregoing, rather than delivering
two-thirds (2/3) of the Free Cash Flow from the Properties to Administrative
Agent, Borrowers may elect to repay such portion of the outstanding principal
amount of the Loan as would cause Net Operating Income from the Properties, on
an aggregate basis, to yield a Loan Constant of eleven and one-half percent
(11.5%); provided, however, that if such repayment is made by Borrowers in
connection with Borrowers’ delivery of a Borrowers’ Certificate that would have
triggered a Cash Flow Sweep Commencement Date (i.e., immediately prior to
delivery of the then-current Borrowers’ Certificate, a Cash Flow Sweep was not
in effect), then Borrowers shall be permitted to repay such portion of the
outstanding principal amount of the Loan as would cause Net Operating Income
from the Properties, on an aggregate basis, to yield a Loan Constant of eleven
percent (11%) (instead of eleven and one-half percent (11.5%)) in order to avoid
the Cash Flow Sweep;
(b)    If Net Operating Income from the Properties, on an aggregate basis,
yields a Loan Constant greater than or equal to eight and one-half percent
(8.5%), but less than ten percent (10%), then Borrowers shall be required to
deliver one hundred percent (100%) of the Free Cash Flow from the Properties to
Administrative Agent until such time as the Net Operating Income from the
Properties, on an aggregate basis, yields a Loan Constant of ten and one-half
percent (10.5%), as evidenced by a Borrowers’ Certificate delivered in
accordance with Section 10.1(c). Notwithstanding the foregoing, rather than
delivering one hundred percent (100%) of the Free Cash Flow from the Properties
to Administrative Agent, Borrowers may elect to repay such portion of the
outstanding principal amount of the Loan as would cause Net Operating Income
from the Properties, on an aggregate basis, to yield a Loan Constant of either
(i) ten and one-half percent (10.5%), in which case Borrowers shall be required
to deliver two-thirds (2/3) of the Free Cash Flow from the Properties to
Administrative Agent until such time as the Net Operating Income from the
Properties, on an aggregate basis, yields a Loan Constant of eleven and one-half
percent (11.5%) or (ii) eleven and one-half percent (11.5%), in which case
Borrowers shall not be required to deliver any Free Cash Flow from the
Properties to Administrative Agent; provided, however, that if either such
repayment is made by Borrowers in connection with Borrowers’ delivery of a
Borrowers’ Certificate that would have triggered a Cash Flow Sweep Commencement
Date (i.e., immediately prior to delivery of the then-current Borrowers’
Certificate, a Cash Flow Sweep was not in effect), then Borrowers shall be
permitted to repay such portion of the outstanding principal amount of the Loan
as would cause Net Operating Income from the Properties, on an aggregate basis,
to yield a Loan Constant of (i) ten

Page 37

--------------------------------------------------------------------------------




percent (10%) (instead of ten and one-half percent (10.5%)) in order to avoid
the one hundred percent (100%) Cash Flow Sweep, in which case Borrowers shall be
required to deliver two-thirds (2/3) Free Cash Flow from the Properties or (ii)
eleven percent (11%) (instead of eleven and one-half percent (11.5%)) in order
to avoid any Cash Flow Sweep;
(c)    If Net Operating Income from the Properties, on an aggregate basis,
yields a Loan Constant less than eight and one-half percent (8.5%), then
Borrowers shall be required to repay such portion of the outstanding principal
balance of the Loan as will cause the Loan Constant to be not less than nine and
one-half percent (9.5%). In addition, (i) if immediately prior to delivery of
the Borrowers’ Certificate which shows that the Loan Constant is less than eight
and one-half percent (8.5%) Borrowers were delivering one hundred percent (100%)
of Free Cash Flow from the Properties to Administrative Agent in accordance with
subparagraph (b) above, then Borrowers shall continue to deliver one hundred
percent (100%) of Free Cash Flow from the Properties to Administrative Agent,
(ii) if immediately prior to delivery of the Borrowers’ Certificate which shows
that the Loan Constant is less than eight and one-half percent (8.5%) Borrowers
were delivering two thirds (2/3) of Free Cash Flow from the Properties to
Administrative Agent in accordance with subparagraph (a) above, then Borrowers
shall continue to deliver two thirds (2/3) of Free Cash Flow from the Properties
to Administrative Agent and (iii) if immediately prior to delivery of the
Borrowers’ Certificate which shows that the Loan Constant is less than eight and
one-half percent (8.5%) Borrowers were not delivering any Free Cash Flow from
the Properties to Administrative Agent, then Borrowers shall begin delivering
two thirds (2/3) of Free Cash Flow from the Properties to Administrative Agent.
Notwithstanding the foregoing, Borrowers may avoid the Cash Flow Sweep by
repaying such portion of the Loan as would cause Net Operating Income from the
Properties, in the aggregate, to yield a Loan Constant of not less than eleven
and one-half percent (11.5%); provided, however, that if immediately prior to
delivery of the then-current Borrowers’ Certificate, a Cash Flow Sweep was not
in effect, Borrowers may avoid the Cash Flow Sweep by repaying such portion of
the Loan as would cause Net Operating Income from the Properties, on an
aggregate basis, to yield a Loan Constant of not less than eleven percent (11%)
(instead of eleven and one-half percent (11.5%)).
Borrowers shall not be required to pay an Exit Fee with respect to any amounts
paid by Borrowers in reduction of the outstanding principal amount of the Loan
in accordance with this Section 8.1. Any amounts repaid may not be reborrowed.
8.2    DISBURSEMENTS OF FUNDS IN SWEPT FUNDS DISBURSEMENT ACCOUNT. Provided no
Default has occurred and is continuing, Borrower shall have the right to receive
disbursements from the funds in the Swept Funds Disbursement Account as follows:
(a)    At Borrower’s request, Administrative Agent shall disburse funds from the
Swept Funds Disbursement Account (within five (5) Business Days after Borrower’s
request) at Borrower’s option to pay for the actual costs incurred by Borrower
for (i) tenant improvement costs and leasing commissions for new Leases and/or
renewals of existing Leases, and (ii) pre-approved (by Administrative Agent)
capital expenditures identified in the capital budgets delivered by Borrower to
Administrative Agent pursuant to Section 10.1(d); provided, in no event shall
Administrative Agent be required to disburse any amount for tenant improvement
costs and/or leasing commissions in excess of the appraisal estimates for such
costs on a dollars per square foot basis, as reflected in the most recent
Appraisal of the Property.
(b)    So long as a one hundred percent (100%) Cash Flow Sweep is not then in
effect, Administrative Agent shall, at Borrower’s request, disburse funds from
the Swept Funds Disbursement Account (within five (5) Business Days after
Borrower’s request which request shall provide reasonable backup documentation
to evidence Borrower’s Allocated Share of REIT Operating Expenses) to or for the
benefit of Borrower for the purpose of paying REIT Operating Expenses; provided,
that the amount to be disbursed from the Swept Funds Disbursement Account
pursuant to this clause (b) during any Fiscal Quarter may not exceed the lesser
of $1,600,000 or one-half percent (0.5%) of the outstanding principal amount of
the Loan (except that it may not exceed $2,400,000 or three-quarters of one
percent (0.75%) of the outstanding principal amount of the Loan for the first
Fiscal Quarter of each year), and the cumulative amount of all disbursements
from the Swept Funds Disbursement Account pursuant to this clause (b) may not
exceed $4,000,000 or one and one-fifth percent (1.2%) of the outstanding
principal amount of the Loan.

Page 38

--------------------------------------------------------------------------------




8.3    DISBURSEMENTS OF FUNDS IN CASH FLOW COLLATERAL ACCOUNTS. Provided a
Default has not occurred which is continuing, within fifteen (15) days after
Borrower’s request given at any time after either (a) Borrower delivers its
second consecutive Borrower’s Certificate confirming that Net Operating Income
from the Property is sufficient to yield a Loan Constant of not less than eleven
and one-half percent (11.5%), or (b) Borrower obtains a Property release in full
compliance with the provisions and requirements of Section 2.10 above,
Administrative Agent shall disburse all funds in the Cash Flow Collateral
Accounts to or for the benefit of Borrower.
ARTICLE 9. OTHER COVENANTS OF BORROWER
9.1    EXPENSES. Borrowers shall immediately pay Administrative Agent upon
demand all costs and expenses incurred by Administrative Agent in connection
with: (a) the preparation of this Agreement, all other Loan Documents and Other
Related Documents contemplated hereby; (b) the administration of this Agreement,
the other Loan Documents and Other Related Documents for the term of the Loan;
and (c) the enforcement or satisfaction by Administrative Agent or Lenders of
any of Borrowers’ obligations under this Agreement, the other Loan Documents or
the Other Related Documents. For all purposes of this Agreement, Administrative
Agent’s and Lenders’ costs and expenses shall include, without limitation, all
Appraisal fees (except as otherwise expressly provided herein), cost engineering
and inspection fees, legal fees and expenses, accounting fees, environmental
consultant fees, auditor fees, UCC filing fees and/or UCC vendor fees, and the
cost to Administrative Agent of any title insurance premiums, title surveys,
reconveyance and notary fees. If any of the services described above are
provided by an employee of Administrative Agent, Administrative Agent’s costs
and expenses for such services shall be calculated in accordance with
Administrative Agent’s standard charge for such services. Notwithstanding the
foregoing, Borrowers shall have no obligation to reimburse Lenders for costs and
expenses incurred by Lenders prior to the occurrence of a Default or following
the cure, or waiver by Administrative Agent, of such Default.
9.2    ERISA COMPLIANCE. Borrowers shall at all times comply with the provisions
of ERISA with respect to any retirement or other employee benefit plan to which
it is a party as employer, and as soon as possible after a Borrower knows, or
has reason to know, that any Reportable Event (as defined in ERISA) with respect
to any such plan of such Borrower has occurred, it shall furnish to
Administrative Agent a written statement setting forth details as to such
Reportable Event and the action, if any, which such Borrower proposes to take
with respect thereto, together with a copy of the notice of such Reportable
Event furnished to the Pension Benefit Guaranty Corporation.
9.3    LEASES; LEASE APPROVAL; LEASE TERMINATION.
(a)    Unless otherwise consented to by Administrative Agent in writing, all
Leases entered into after the date of this Agreement shall (i) be to
unaffiliated third parties and under market terms (provided, "market terms"
shall not be deemed to require market rents), including, without limitation,
those relating to insurance, waiver of claims, damage and destruction,
condemnation, notice to mortgagee and subordination and attornment, (ii) provide
for uses of the relevant Property that are consistent with first-class
management thereof, and (iii) be on a standard form lease reasonably approved by
Administrative Agent subject to modification as reasonably required by the
applicable Borrower. Additionally, a Borrower shall not execute any Major Lease
nor materially modify or voluntarily terminate any such Major Lease (except for
terminations by reason of a material default), in each case without
Administrative Agent’s prior consent, not to be unreasonably withheld; provided,
that any Major Lease with respect to more than the lesser of (i) twenty percent
(20%) of the net rentable space of the Properties, in the aggregate (as of the
date of determination) or (ii) the greater of A) twenty-five percent (25%) of
the net rentable space of a Property or (B) 200,000 square feet of net rentable
area or shall be subject to the reasonable approval of Requisite Lenders.
(b)    With respect to Major Leases, if consent thereto is required pursuant to
subsection (a) above, or if a Borrower has requested consent to a Lease which
does not comply with the requirements set forth in Sections 9.3(a)(i), (ii) or
(iii), then if Administrative Agent has not notified such Borrower of its
disapproval of such proposed Lease within five (5) Business Days (or, in cases
where Requisite Lenders’ approval is required, eleven (11) Business Days) after
Administrative Agent’s confirmation of receipt of (1) such proposed Lease (or a
term sheet, in a form reasonably approved by Administrative Agent, containing
the material business terms, and other applicable information reasonably
approved by

Page 39

--------------------------------------------------------------------------------




Borrowers and Administrative Agent (the "Term Sheet"), which may be provided in
lieu of such Lease), (2) any other reasonable information requested by
Administrative Agent, (3) in the case of a Major Lease, the financial statements
and market comparisons as referenced below to the extent available and (4) a
transmittal letter requesting that Administrative Agent review such proposed
Lease or Term Sheet and approve or disapprove such proposed Lease or Term Sheet
within such 5-Business Day period (or, in cases where Requisite Lenders’
approval is required, such 11-Business Day period) and notifying Administrative
Agent that a failure to respond within five (5) Business Days (or eleven (11)
Business Days, as applicable) shall constitute deemed approval, then
Administrative Agent shall be deemed to have consented to such Lease.
Notwithstanding the foregoing, Administrative Agent’s approval (or deemed
approval) of a Term Sheet shall not be deemed to permit Borrower to enter into a
Lease on a form other than Borrowers’ previously approved form lease (subject to
modification as reasonably required by Borrowers).
(c)    Whether approval is required or not, Borrowers shall promptly provide
Administrative Agent with (i) a copy of every Lease executed with tenants
occupying 10,000 square feet or more of the Property, and (ii) any and all
financial information received by Borrowers from any such tenants.
(d)    If a Borrower receives any sums in consideration of any termination (or
the release or discharge of any lessee) modification or amendment of any Lease
(any such funds, a "Termination Payment"), then such Termination Payment shall
be handled in the manner provided in Section 9.21 below.
9.4    SNDAs.
(a)    Borrowers shall use commercially reasonable efforts to obtain, from each
tenant leasing more than fifteen thousand (15,000) square feet of net rentable
area of a Property as of the Effective Date, a Subordination Agreement;
Acknowledgment of Lease Assignment, Estoppel, Attornment and Non-Disturbance
Agreement in the form of Exhibit C or in such other form as may be approved by
Administrative Agent (each such agreement, a "SNDA") within sixty (60) days
after the Effective Date.
(b)    Borrowers shall use commercially reasonable efforts to obtain (i) SNDAs
from any future tenant that leases more than (i) with respect to the Granite
Tower Property and the National City Property, ten percent (10%) of the net
rentable area of such Property and (ii) with respect to all other Properties,
fifteen percent (15%) of the net rentable area of such Property.
9.5    SUBDIVISION MAPS.     Prior to recording any final map, plat, parcel map,
lot line adjustment or other subdivision map of any kind covering any portion of
any Property (collectively, "Subdivision Map"), Borrowers shall submit such
Subdivision Map to Administrative Agent for Administrative Agent’s review and
approval, which approval shall not be unreasonably withheld. Within ten (10)
Business Days after Administrative Agent’s receipt of such Subdivision Map,
Administrative Agent shall provide Borrowers written notice if Administrative
Agent disapproves of said Subdivision Map. Within five (5) Business Days after
Administrative Agent’s request, Borrowers shall execute, acknowledge and deliver
to Administrative Agent such amendments to the Loan Documents as Administrative
Agent may reasonably require to reflect the change in the legal description of
the applicable Property resulting from the recordation of any Subdivision Map.
In connection with and promptly after the recordation of any amendment or other
modification to the applicable Security Document recorded in connection with
such amendments, Borrowers shall deliver to Administrative Agent, for the
benefit of Lenders, at Borrowers’ sole expense, a title endorsement to the Title
Policy in form and substance satisfactory to Administrative Agent insuring the
continued first priority lien of the applicable Security Document. Subject to
the execution and delivery by Borrowers of any documents required under this
Section, Administrative Agent, on behalf of Lenders, shall, if required by
applicable law, sign any Subdivision Map approved by Administrative Agent
pursuant to this Section.
9.6    OPINIONS OF LEGAL COUNSEL. Borrowers shall provide, at Borrowers’
expense, opinions of legal counsel in form and content satisfactory to
Administrative Agent to the effect that: (a) upon due authorization, execution
and recordation or filing as may be specified in each opinion, each of the Loan
Documents and Other Related Documents shall be legal, valid and binding
instruments, enforceable against the makers thereof in accordance with their
respective terms; (b) Borrowers and Guarantor are duly formed and have

Page 40

--------------------------------------------------------------------------------




all requisite authority to enter into the Loan Documents and Other Related
Documents; and (c) such other matters, incident to the transactions contemplated
hereby, as Administrative Agent may reasonably request.
9.7    FURTHER ASSURANCES. Upon Administrative Agent’s request and at Borrowers’
sole cost and expense, Borrowers shall execute, acknowledge and deliver any
other instruments and perform any other acts necessary, desirable or proper, as
determined by Administrative Agent, to carry out the purposes of this Agreement
and the other Loan Documents or to perfect and preserve any Liens created by the
Loan Documents.
9.8    ASSIGNMENT. Without the prior written consent of Lenders, Borrowers shall
not assign Borrowers’ interest under any of the Loan Documents, or in any monies
due or to become due thereunder, and any assignment without such consent shall
be void. In this regard, Borrowers acknowledge that Lenders would not make this
Loan except in reliance on Borrowers’ expertise, reputation, prior experience in
developing, constructing commercial and managing real property, Lenders’
knowledge of Borrowers, and Lenders’ understanding that this Agreement is more
in the nature of an agreement involving personal services than a standard loan
where Lenders would rely on security which already exists.
9.9    MANAGEMENT OF PROPERTY.
(a)    From and after the Effective Date, no Borrower shall enter into, or
thereafter amend in any material manner or terminate, any Major Agreement with
respect to a Property, except upon thirty (30) days’ prior written notice to and
approval by Administrative Agent. The applicable Borrower shall timely provide
to Administrative Agent a copy of any such proposed Major Agreement. Any such
proposed Major Agreement submitted to Administrative Agent for approval and not
disapproved by Administrative Agent within ten (10) days after receipt thereof
shall be deemed to be approved by Administrative Agent. Without limiting in any
way Administrative Agent’s approval rights with respect thereto, each proposed
Major Agreement shall provide for fees, reimbursements or other payments by the
applicable Borrower to the other party thereto at levels not in excess of
applicable market levels.
(b)    Notwithstanding the foregoing, for purposes of this Agreement, property
management or leasing agreements entered into with CB Richard Ellis, Inc., PM
Realty Group, Transwestern, Jones Lang LaSalle, or any other property or leasing
manager of equivalent experience and reputation managing or leasing real
properties similar to the Properties, do not constitute Major Agreements
provided such agreements provide for fees, reimbursements or other payments by
the applicable Borrower to the other party thereto at levels not in excess of
applicable market levels. If a Borrower enters into such an agreement with any
such party, such Borrower shall within ten (10) days after entering into, or
modifying, such agreement, notify Administrative Agent of such event and provide
Administrative Agent with a true and correct copy of such agreement or
amendment, as the case may be.
9.10    REQUIREMENTS OF LAW. Borrowers shall comply with all Requirements of Law
and shall use commercially reasonable and good faith efforts to cause other
persons or entities to comply with same in a timely manner.
9.11    SPECIAL COVENANTS; SINGLE PURPOSE ENTITY. Each Borrower shall at all
times be a Single Purpose Entity.
9.12    LIMITATIONS ON DISTRIBUTIONS, ETC. No Distributions by a Borrower shall
be made during the continuance of any Default.
9.13    INCURRENCE OF ADDITIONAL INDEBTEDNESS. Borrowers shall not incur any
Indebtedness or other liabilities other than (i) the Obligations, (ii) operating
and equipment leases entered into in the ordinary course of Borrowers’ business,
(iii) tenant security deposits, (iv) non-delinquent, accrued but unpaid real
estate taxes and insurance premiums, (v) other trade payables in respect of
operating expenses (which, for clarity, shall specifically include capital
expenditures, tenant improvement costs and leasing commissions) incurred in the
ordinary course, (vi) any indebtedness, obligations or other liabilities (other
than interest expense liability) in respect of interest rate swap, collar, cap
or similar agreements providing interest rate protection and foreign currency
exchange agreements with Wells Fargo Bank as the counterparty, (vii) obligations
in connection with posting a bond required by a Governmental Authority in
connection with the operation of one or more of the Properties and (viii) the
obligations under the Ground Lease. Further, the sum of the liabilities referred
to in clauses (ii) and (v) shall at no time exceed an amount equal to (a)
$1,000,000 per Property, or (b) the lesser of (i)

Page 41

--------------------------------------------------------------------------------




$3,500,000 or (ii) one and one-half percent (1.5%) of the outstanding principal
amount of the Loan, in the aggregate, for all Properties; provided, for purposes
of determining whether the foregoing thresholds have been exceeded, only those
liabilities referred to in clause (v) that have been outstanding for more than
thirty (30) days (or, with respect to any payable which by its terms permits a
longer payment period, such longer period) shall be included in such
calculation.
9.14    SPECIAL REPRESENTATIONS, COVENANTS AND WAIVERS.
(a)    The parties hereto recognize and acknowledge that a Borrower may from
time to time have advanced to it under the Loan an aggregate principal amount in
excess of the borrowing that would otherwise be supported by real property
collateral encumbered under Security Documents. The Loan has been established in
the manner provided herein (and with the possible result referred to in the
foregoing sentence) at the express request of, and to accommodate the
administrative and operational requirements of, the Borrowers and Guarantor.
Specifically, the Loan might have been established to provide a limit on direct
borrowings by Borrowers consistent with the specific borrowing base limitations
imposed by real property collateral owned by such Borrowers, with additional
credit needs of such Borrowers in excess thereof being accommodated by
inter-company loans from Borrower(s) with excess borrowing capacity to such
other Borrowers requiring additional funds. However, for administrative and
operational reasons imposed by the Borrowers and Guarantor, as aforesaid, the
Loan has been established as provided herein, but with the intention, as
confirmed in subsection (b) below, that the Borrowers and Guarantor ultimately
share, among themselves repayment and/or reimbursement obligations under the
Loan to the same extent as if such borrowings had been made under the
alternative disbursement procedure described in the preceding sentence. In
addition, it is further recognized and acknowledged that (i) each Borrower and
Guarantor shall directly and indirectly benefit from the expansion of business
operations, as facilitated by the Loan, of each other Borrower, including,
without limitation, the present and future contracting for goods and services as
between the Borrowers and Guarantor in respect of their business operations, and
(ii) Administrative Agent and Lenders have no intention or obligation to track
the disbursement or use of Loan proceeds as between the various Borrower and
Guarantor entities.
(b)    In connection with its joint and several obligations under the Loan
Documents, each Borrower waives: (i) any defense based upon any legal disability
or other defense of any other Borrower, or by reason of the cessation or
limitation of the liability of any other Borrower from any cause other than full
payment of all sums payable under the Notes or any of the other Loan Documents;
(ii) any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any Borrower or any
principal thereof or any defect in the formation of any Borrower or any such
principal; (iii) any defense based upon the application by any Borrower of the
proceeds of the Loan for purposes other than the purposes permitted under this
Agreement or any other Loan Document; (iv) any and all rights and defenses
arising out of an election of remedies by the Lenders; (v) any defense based
upon Administrative Agent’s or any Lender’s failure to disclose any information
concerning any other Borrower’s financial condition or any other circumstances
bearing on any other Borrower’s ability to pay all sums payable under the Notes
or any of the other Loan Documents; (vi) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in any other respects ore burdensome than that of a
principal; (vii) any defense based upon the Lenders’ election, in any proceeding
instituted under the Federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the Federal Bankruptcy Code or any successor statute;
(viii) any defense based upon, any borrowing or any grant of a security interest
under Section 364 of the Federal Bankruptcy Code; (ix) any right of subrogation,
any right to enforce any remedy which the Lenders may have against any other
Borrower and any right to participate in, or benefit from, any security for the
Notes or the other Loan Documents now or hereafter held by the Lenders; and (x)
the benefit of any statute of limitations affecting the liability of each
Borrower or the enforcement hereof. Each Borrower agrees that the payment of all
sums payable under the Notes or any of the other Loan Documents or any part
thereof or other act which tolls any statute of limitations applicable to the
Notes or other Loan Documents shall similarly operate to toll the statute of
limitations applicable to each Borrower’s liability hereunder. Lenders may (A)
apply security and direct the order or manner of sale thereof as the Lenders in
their sole discretion may determine; (B) release, substitute or add any one or
more endorsers of the Notes or guarantors of Borrowers’ obligations under the
Note or the other Loan Documents; and (C) apply payments received by the
Administrative Agent from Borrowers to any obligations of Borrowers to the

Page 42

--------------------------------------------------------------------------------




Lenders, in such order as the Administrative Agent shall determine in its sole
discretion. If all or any portion of the obligations of any Borrowers are paid
or performed, the obligations of each other Borrower hereunder shall continue
and shall remain in full force and effect in the event that all or any part of
such payment or performance is avoided or recovered directly or indirectly from
the Lenders as a preference, fraudulent transfer or otherwise under the
Bankruptcy Code or other similar laws, irrespective of full payment and
performance of all of the indebtedness and obligations evidenced and secured by
the Loan Documents. Each Borrower acknowledges that: (a) the obligations under
the Loan Documents are complex in nature, (b) numerous possible defenses to the
enforceability of these obligations may presently exist and/or may arise
hereafter, and (c) as part of the Administrative Agent’s and Lenders’
consideration for entering into these transactions, the Administrative Agent and
Lenders have specifically bargained for the waiver and relinquishment by each
Borrower of all such defenses, and each Borrower has had the opportunity to seek
and receive legal advice from skilled legal counsel in the area of financial
transactions of the type contemplated herein. Given all of the above, each
Borrower does hereby represent and confirm to Administrative Agent and each
Lender that each Borrower is fully informed regarding, and thoroughly
understands: (i) the nature of all such possible defenses, (ii) the
circumstances under which such defenses may arise, (iii) the benefits which such
defenses might confer upon Borrower, and (iv) the legal consequences to Borrower
of waiving such defenses. Each Borrower acknowledges that all of the informed
waivers herein shall be fully enforceable by the Administrative Agent and
Lenders, and that Administrative Agent and Lenders are induced to enter into
this transaction in material reliance upon the presumed full enforceability
thereof.
(c)    Without limiting subsection (b) above, and except as otherwise provided
in this Agreement, each Borrower hereby specifically waives presentment, demand,
protest and notice of any kind and without limiting the generality of the
foregoing or any provision of subsection (b) above, each Borrower further
expressly waives to the extent permitted by law any and all rights and defenses,
including, without limitation, any rights of subrogation, reimbursement,
indemnification and contribution, which might otherwise be available to such
Borrower
9.15    ENVIRONMENTAL INSURANCE PROCEEDS. Subject to the terms of the Security
Documents, Borrowers shall apply any proceeds received on account of
environmental insurance policies maintained by Borrowers which relate to one or
more of the Properties for remediation of the environmentally impaired Property
or Properties giving rise to the relevant insurance claim.
9.16    AMENDMENT OF CONSTITUENT DOCUMENTS. Except with Administrative Agent’s
prior written consent, which shall not be unreasonably withheld, no Borrower
shall amend its organizational documents (including, without limitation, as to
the admission of any new equity owner, directly or indirectly).
9.17    OWNERSHIP OF BORROWER.
(a)    Each Borrower shall be wholly owned, either directly or indirectly, by
KBS REIT. Notwithstanding anything stated to the contrary in this Agreement, the
Security Documents or in any of the other Loan Documents, any transfers of
equity interests or other interests in KBS REIT Properties II, LLC or in any of
the direct or indirect owners of KBS REIT Properties II, LLC shall not be
prohibited (and shall be expressly permitted) provided that KBS REIT continues
to own, either directly or indirectly, 100% of the ownership interests in each
Borrower and KBS REIT Properties II, LLC, and provided further, that KBS REIT
Properties II, LLC maintains a net worth (determined by subtracting Total
Liabilities from Gross Asset Value, each as defined in Exhibit I) of at least
$200,000,000 (excluding the Gross Asset Value and the Total Liabilities
associated therewith of each of the Properties).
(b)    At all times during the term of the Loan, Peter Bren or Charles Schreiber
shall remain actively involved in the management of KBS REIT; provided, however,
that either or both Peter Bren and Charles Schreiber may be replaced by a
principal of any replacement asset manager approved pursuant to clause (c)
below.
(c)    At all times during the term of the Loan, Manager shall be the asset
manager for KBS REIT pursuant to the Management Agreement. Subject to
Administrative Agent’s prior written consent, which may be withheld in
Administrative Agent’s sole discretion, Manager may be replaced by another asset
manager; provided, if the replacement asset manager: (i) has financial
capability and management

Page 43

--------------------------------------------------------------------------------




experience at least comparable to Manager; (ii) has current assets under
management of not less than 10,000,000 square feet of properties similar to the
Properties; (iii) has current asset management agreements with at least five (5)
other institutional investors; and (iv) is currently a customer of the Wells
Fargo Wholesale Bank Commercial Real Estate Group in a borrowing capacity and in
good standing, then Administrative Agent’s consent to the replacement of Manager
with such substitute manager shall not be unreasonably withheld.
9.18    LIENS. Borrowers shall not directly or indirectly create, incur, assume
or permit to exist  any Lien on or with respect to any Collateral, except
(A) Liens in favor of Administrative Agent securing the Obligations and
(B) Permitted Liens. Nothing contained in this Agreement or in any of the other
Loan Documents shall limit or impair the right of Borrowers’ constituent members
or partners (direct or indirect) to directly or indirectly create, incur, assume
or permit to exist any Indebtedness of, or any Lien upon any property of, such
member or partner.
9.19    TRANSFERS OF COLLATERAL. Subject to Section 9.17, Borrowers shall not
transfer, directly or indirectly, all or any interest in any Property or the
Collateral.
9.20    ADDITIONAL REIT COVENANTS.
(a)    At Administrative Agent’s request, KBS REIT shall provide a schedule of
transactions entered into by KBS REIT (including any acquisition, disposition,
merger or asset purchase by KBS REIT or its Subsidiaries), the value of which
exceeds $100,000,000.
(b)    KBS REIT shall at all times operate in conformity with the requirements
for qualification as a real estate investment trust pursuant to Section 856 of
the Internal Revenue Code.
9.21    TERMINATION PAYMENTS.
(a)    If a Borrower receives a Termination Payment, then, provided a Default
has not occurred which is continuing, if such Termination Payment is less than
the lesser of $500,000 or 0.20% of the Aggregate Loan Commitment at such time
(the "Termination Payment Cap"), then such Termination Payment may be retained
by such Borrower (provided, in no event shall Borrowers be permitted to retain
an aggregate amount (i.e., the sum of all Termination Payments being held by all
Borrowers pursuant to the foregoing at any one time) in excess of the lesser of
$2,000,000 or 0.65% of the Aggregate Loan Commitment at such time (the "Maximum
Termination Reserve Amount")). Any Termination Payments retained by a Borrower
may be used by such Borrower only for costs incurred by such Borrower in
re-tenanting the space on account of which the Termination Payment was made;
provided, however, that so long as a Default has not occurred hereunder which is
continuing, such Borrower shall also be permitted to distribute a portion of
such Termination Payment to its members, on a monthly basis, equal to the
monthly base rent that would have been paid by the tenant that made the
Termination Payment.
(b)    If a Borrower receives a Termination Payment in an amount which exceeds
the Termination Payment Cap or if Borrowers would, collectively, then be holding
an amount in excess of the Maximum Termination Reserve Amount in the aggregate,
then (i) the entire amount of the Termination Payment which is greater than the
Termination Payment Cap (i.e., not only the portion of such Termination Payment
that exceeds the Termination Payment Cap) and (ii) the entire amount of any
Termination Payment that would cause the sum of all Termination Payments being
held by Borrowers collectively to exceed the Maximum Termination Reserve Amount
(i.e., not only the portion of such Termination Payment that would cause the sum
of all Termination Payments then held by Borrowers collectively to exceed the
Maximum Termination Reserve Amount) shall, without duplication, be promptly
delivered by such Borrower to Administrative Agent to be held in a blocked and
pledged cash collateral account. Thereafter, provided (y) no Default has
occurred and is continuing hereunder and (z) the Loan Constant is not less than
the Loan Constant Requirement, Administrative Agent shall, at Borrowers'
request, (1) disburse funds from the cash collateral account to such Borrower to
cover Administrative Agent-approved re-tenanting costs with respect to the
Property, subject to such reasonable conditions on disbursement as
Administrative Agent may impose and (2) disburse to such Borrower, from the cash
collateral account, an amount equal to the monthly base rent that would have
been paid by the tenant(s) that made the Termination Payment(s). If, however, at
any time Borrowers are in compliance with clause

Page 44

--------------------------------------------------------------------------------




(y) above, but not (z), then at such time, Borrowers shall continue to have the
right to receive disbursements pursuant clause (1) above, but not pursuant to
clause (2).
(c)    Notwithstanding the foregoing subsection (b), the amount of any
Termination Payment which exceeds $2,000,000 shall, without duplication, be
promptly delivered by Borrowers to Administrative Agent to be held in a blocked
and pledged cash collateral account. Thereafter, provided (i) no Default has
occurred and is continuing hereunder and (ii) the Loan Constant is not less than
the Loan Constant Requirement, Administrative Agent shall, at Borrowers'
request, disburse funds from the cash collateral account to the applicable
Borrower to cover Administrative Agent-approved re-tenanting costs with respect
to the premises on account of which the relevant Termination Payment was made.
(d)    Notwithstanding anything to the contrary in this Section 9.21, after the
affected space at the Property has been re-leased (which for purposes hereof
shall mean the affected space is not less than 95% leased) and is occupied by
tenants in possession and paying rent, and provided (i) no Default has occurred
and is continuing and (ii) the Loan Constant is not less than the Loan Constant
Requirement, any balance remaining in such cash collateral account which relates
to such affected space shall, at Borrowers’ request, be disbursed to the
applicable Borrower.
(e)    Notwithstanding anything to the contrary in this Section 9.21, Borrowers
may elect at any time to cause funds on deposit in the cash collateral account
to be applied in reduction of the outstanding principal amount of the Loan;
provided, any amounts repaid pursuant to the foregoing shall permanently reduce
the Aggregate Loan Commitment by a like amount and may not be reborrowed, and
Borrowers shall be required to pay any Exit Fee and/or Fixed Rate Price
Adjustment with respect thereto (as applicable); provided, further, however,
that no Exit Fee shall be payable to the extent that the principal amount of the
Loan is paid down in order to satisfy any of the Loan Constant thresholds set
forth in Section 8.1 hereof.
9.22    SWAP AGREEMENT. Prior to the earlier of (a) July 27, 2011 and (b) the
date on which the Aggregate Holdback has been fully disbursed, Borrowers shall
obtain and maintain in effect at all times an interest rate protection product
in the form of a Swap Agreement reasonably acceptable to Administrative Agent,
which product shall hedge (i) at least thirty-three percent (33%) of the
Aggregate Loan Commitment for a period through at least the 53rd month of the
Loan and (ii) at least an additional thirty-three percent (33%) of the Aggregate
Loan Commitment for a period through at least the 36th month of the Loan and
(iii) at least fifty percent (50%) of the outstanding principal amount of the
Loan through at least the thirty-sixth month of the Loan. No such Swap Agreement
shall be required during any extension period after the Initial Maturity Date.
For avoidance of doubt, once an Administrative Agent has approved a Swap
Agreement in accordance with the preceding sentence, such Swap Agreement shall
be deemed acceptable to Administrative Agent and shall be deemed to satisfy the
requirements of the preceding sentence so long as it remains in full force and
effect. Notwithstanding the foregoing, if, following Borrowers’ timely request,
Wells Fargo is unable to provide a Swap Agreement which satisfies the
requirements of this Section 9.22, then Borrowers shall have no further
obligation to enter into a Swap Agreement pursuant to the terms of this
Section 9.22.
9.23    GRANITE TOWER PROPERTY. If at any time during the term of the Loan
following the release of Guarantor from liability under clause (h) of Section 1
of the Limited Guaranty referenced in Exhibit B the Par Loan Value allocable to
the Granite Tower Property exceeds fifty percent (50%) of the Par Loan Values,
in the aggregate, of all Properties then remaining encumbered by Security
Documents, then Borrowers, at their election, shall either (a) cause the Granite
Tower Property to be released from the lien of the Security Documents in
accordance with the terms and conditions of Section 2.10 above; provided,
Borrower's shall have no obligation to pay an Exit Fee in connection with any
amounts that Borrowers are required to repay in accordance with Section 2.10 or
(b) elect to cause Guarantor's liability under the above-referenced clause (h)
of Section 1 of the Limited Guaranty to be reinstated.


ARTICLE 10. REPORTING COVENANTS
Borrowers covenant and agree that, on and after the date hereof, until payment
in full of all of the Obligations, and termination of this Agreement:

Page 45

--------------------------------------------------------------------------------




10.1    FINANCIAL STATEMENTS AND OTHER FINANCIAL AND OPERATING INFORMATION
(BORROWERS). Borrowers shall maintain or cause to be maintained a system of
accounting established and administered in accordance with sound business
practices and consistent with past practice to permit preparation of quarterly
and, to the extent applicable, annual financial statements, each in conformity
with GAAP, and each of the financial statements described below shall be
prepared for Borrowers from such system and records. Borrowers shall deliver or
cause to be delivered to Administrative Agent:
(a)    Operating Statements and Operating Results. As soon as practicable, and
in any event within forty-five (45) days after the end of the each Fiscal
Quarter commencing with the Fiscal Quarter ending June 30, 2011, quarterly
operating statements, in such form as may be approved by Administrative Agent
from time to time, which operating statements shall include actual quarterly and
year-to-date net operating income and net cash flow results, rent rolls (on
Borrowers’ detailed form of rent roll), current and prospective lease status
reports and occupancy summaries in the form customarily generated by Borrowers
for the Properties dated as of the last day of such Fiscal Quarter, in form and
substance satisfactory to Administrative Agent, certified on behalf of the
applicable Borrower by such Borrower’s advisor’s portfolio account controller.
In addition, as soon as practicable, and in any event within forty-five (45)
days after the end of the fourth Fiscal Quarter, a year-end operating statement,
in such form as may be approved by Administrative Agent from time to time
(collectively with the quarterly statements, the "Operating Statements").
(b)    Quarterly Financial Statements. As soon as practicable, and in any event
within forty-five (45) days after the end of each Fiscal Quarter, (i) balance
sheets, statements of operations and statements of cash flow for Borrowers
(collectively, "Financial Statements"), and (ii) a Borrowers’ Certificate in the
form of Exhibit H or otherwise in form and substance satisfactory to
Administrative Agent, in each case certified on behalf of the applicable
Borrower by such Borrower’s advisor’s portfolio account controller.
(c)    Borrowers’ Certificate.
(i)    Together with each delivery of any Operating Statement or Financial
Statement pursuant to subsections (a) and (b) above, a Borrowers’ Certificate
(the "Borrowers’ Certificate"), stating that the individual who is the signatory
thereto (which individual shall be the account controller of KBS REIT) has
reviewed, or caused under his or her supervision to be reviewed, the terms of
this Agreement and the other principal Loan Documents, and has made, or caused
to be made under his or her supervision, a review in reasonable detail of the
transactions and condition of the applicable Borrower during the accounting
period covered by such Operating Statements or Financial Statements, and that
such review has not disclosed the existence during or at the end of such
accounting period, and that the signer does not have knowledge of the existence
as of the date of the applicable Borrowers’ Certificate, of any condition or
event which constitutes a Default or Potential Default, or, if any such
condition or event existed or exists, specifying the nature and period of
existence thereof and what action has been taken, is being taken and is proposed
to be taken with respect thereto.
(ii)    Together with each delivery of any Operating Statement or Financial
Statement pursuant to subsections (a) and (b) above with respect to the last
Fiscal Quarter of any Fiscal Year, a Borrowers’ Certificate, stating that the
individual who is the signatory thereto (which individual shall be the account
controller of KBS REIT) has reviewed, or caused under his or her supervision to
be reviewed, the terms of this Agreement and the other principal Loan Documents,
and has made, or caused to be made under his or her supervision, a review in
reasonable detail of the transactions and condition of the applicable Borrower
during the Fiscal Year then most recently ended, and that such review has not
disclosed the existence during or at the end of such Fiscal Year, and that the
signer does not have knowledge of the existence as of the date of the applicable
Borrowers’ Certificate, of any condition or event which constitutes a Default or
Potential Default, or, if any such condition or event existed or exists,
specifying the nature and period of existence thereof and what action has been
taken, is being taken and is proposed to be taken with respect thereto.

Page 46

--------------------------------------------------------------------------------




(iii)    Each Borrowers’ Certificate referenced in subsections (i) and (ii)
above shall also (A) contain a certification by the individual who is the
signatory thereto that the applicable Borrower is in compliance with all
covenants contained herein, (B) provide a schedule of contingent liabilities of
Borrowers consisting of letters of credit and guaranties of debt, together with
a listing of contingent liabilities arising from trade payables that have been
outstanding for more than thirty (30) days and equipment leases if such
contingent liabilities arising from trade payables outstanding for more than
thirty (30) days and operating and equipment leases exceed, on a per Property
basis, or in the aggregate, the amount permitted under Section 9.13, and (C)
contain a calculation of the Loan Constant.
(d)    Budgets. Not later than February 28 of each Fiscal Year, annual operating
and capital budgets for the Property for such Fiscal Year, prepared on an fiscal
basis, in such form as may be approved by Administrative Agent from time to
time, together with all supporting details reasonably requested by
Administrative Agent, and certified, under a Borrowers’ Certificate, as being
based upon such Borrower’s reasonable good faith estimates, upon information and
assumptions at the time.
(e)    Knowledge of Default. Promptly upon a Borrower obtaining knowledge (i) of
any condition or event which constitutes a Default or Potential Default, or
becoming aware that any Administrative Agent has given notice or taken any other
action with respect to a claimed Default or Potential Default or (ii) of any
condition or event which has a Material Adverse Effect, a Borrowers’ Certificate
specifying the nature and period of existence of any such condition or event, or
specifying the notice given or action taken by Administrative Agent and the
nature of such claimed Default, Potential Default, event or condition, and what
action the applicable Borrower has taken, is taking and proposes to take with
respect thereto.
(f)    Litigation, Arbitration or Government Investigation. Promptly upon a
Borrower obtaining knowledge of (i) the institution of, or written threat of,
any material Proceeding against or affecting such Borrower or the Property not
previously disclosed in writing by such Borrower to Administrative Agent
pursuant to this Section 10.1(f), including any eminent domain or other
condemnation proceedings affecting the Property, or (ii) any material
development in any Proceeding already disclosed, which, in either case, has a
Material Adverse Effect, a notice thereof to Administrative Agent and such other
information as may be reasonably available to it to enable Administrative Agent
and its counsel to evaluate such matters.
(g)    ERISA Matters. As soon as possible, and in any event within thirty (30)
days after a Borrower knows or has reason to know that such Borrower or any of
its ERISA Affiliates has or is likely to incur any liability with respect to any
Benefit Plan, or any withdrawal liability with respect to any Multiemployer
Plan, which would have a Material Adverse Effect, a written statement of the
chief financial officer of the applicable Borrower describing such occurrence
and the action, if any, which such Borrower or any ERISA Affiliate of such
Borrower has taken, is taking or proposes to take, with respect thereto, and,
when known, any action taken or threatened by the IRS, the DOL or the PBGC with
respect thereto.
(h)    Other Information. Such other information, reports, contracts, schedules,
lists, documents, agreements and instruments in the possession or under the
control of Borrowers with respect to (i) the Properties, (ii) any material
change in any Borrower’s investment, finance or operating policies, or (iii) any
Borrower’s business, condition (financial or otherwise), operations,
performance, properties or prospects as Administrative Agent may from time to
time reasonably request, including, without limitation, annual information with
respect to cash flow projections, budgets, operating statements (current year
and immediately preceding year), rent rolls, lease expiration reports and
leasing status reports. Provided that Administrative Agent gives the applicable
Borrower reasonable prior notice and an opportunity to participate, Borrowers
hereby authorize Administrative Agent to communicate with the Accountants and
authorizes the Accountants to disclose to Administrative Agent any and all
financial statements and other information of any kind, including copies of any
management letter or the substance of any oral information, that such
accountants may have with respect to the Collateral or any Borrower’s condition
(financial or otherwise), operations, properties, performance and prospects.
Concurrently therewith, Administrative Agent will notify the applicable Borrower
of any such communication. At Administrative Agent’s request, the applicable
Borrower shall deliver a letter addressed to the Accountants instructing them to
disclose such information in compliance with this Section 10.1(h).

Page 47

--------------------------------------------------------------------------------




(i)    Accountant Reports. (1) If at any time any Borrower causes audited
financial statements to be prepared with respect to any Fiscal Year, then,
within ten (10) Business Days after receipt thereof from the Accountants: copies
of such audited financial statements, together with all reports prepared by the
Accountants and submitted to such Borrower in connection therewith, including
the comment letter submitted by the Accountants in connection with such audit;
and (2) copies of all reports prepared by the Accountants and submitted to such
Borrower in connection with any other annual, interim or special audit or review
of the financial statements or practices of such Borrower.
(j)    Insurance Claims. Promptly following Administrative Agent's request,
Borrowers shall deliver written confirmation to Administrative Agent of any and
all claims made under any policy of casualty insurance which insures any
Property hereunder, whether or not such claim(s) relate to any of the
Properties.
10.2    FINANCIAL STATEMENTS AND OTHER FINANCIAL AND OPERATING INFORMATION (KBS
REIT). Borrowers shall deliver, or cause KBS REIT to deliver, to Administrative
Agent, as soon as practicable, and in any event within forty-five (45) days
after the end of each fiscal quarter (however, 90 days after the end of the
fourth fiscal quarter), balance sheets, statements of operations and statements
of cash flow and statements of retained earnings for KBS REIT (all on a
consolidated basis), certified on behalf of KBS REIT by the controller of KBS
REIT.
10.3    ENVIRONMENTAL NOTICES. Borrowers shall notify Administrative Agent, in
writing, as soon as practicable, and in any event within ten (10) days after
Borrowers’ learning thereof, of any: (a) written notice or claim to the effect
that a Borrower is or may be liable to any Person as a result of any material
Release or threatened Release of any Contaminant into the environment; (b)
written notice that Borrower is subject to investigation by any Governmental
Authority evaluating whether any Remedial Action is needed to respond to the
Release or threatened Release of any Contaminant into the environment; (c)
written notice that any Property is subject to an Environmental Lien;
(d) written notice of violation to Borrower or awareness of a condition which
might reasonably result in a notice of violation of any Environmental Laws by a
Borrower; (e) commencement or written threat of any Proceeding alleging a
violation of any Environmental Laws by a Borrower or with respect to a Property;
or (f) written notice from a Governmental Authority of any changes to any
existing Environmental Laws that will have a Material Adverse Effect.
10.4    CONFIDENTIALITY. Confidential information obtained by Administrative
Agent pursuant to this Agreement or in connection with the Loan shall not be
disseminated by Administrative Agent and shall not be disclosed to third parties
except to regulators, taxing authorities and other governmental agencies having
jurisdiction over Administrative Agent or otherwise in response to Requirements
of Law, to Administrative Agent’s auditors and legal counsel and in connection
with regulatory, administrative and judicial proceedings as necessary or
relevant including enforcement proceedings relating to the Loan Documents, and
to any prospective assignee of or participant in Administrative Agent’s interest
under this Agreement or any prospective purchaser of the assets or a controlling
interest in Administrative Agent, provided that such prospective assignee,
participant or purchaser first agrees to be bound by the provisions of this
Section 10.4. In connection with disclosures of confidential information to any
non-governmental third-party, Administrative Agent shall, to the extent feasible
and permitted, give prior notice of such request to the applicable Borrower;
however, Administrative Agent shall incur no liability to Borrowers for failure
to do so. For purposes hereof, "confidential information" shall mean all
nonpublic information obtained by Administrative Agent, unless and until such
information becomes publicly known, other than as a result of unauthorized
disclosure by Administrative Agent of such information.
ARTICLE 11. DEFAULTS AND REMEDIES
11.1    DEFAULT. The occurrence of any one or more of the following shall
constitute an event of default ("Default") under this Agreement and the other
Loan Documents:
(a)    Failure to Make Payments When Due. Borrowers shall fail to pay (i) any
amount due on the Maturity Date, (ii) any principal when due, or (iii) any
interest on the Loan (or any fee or other amount payable under the Fee Letter or
any Loan Documents) within five (5) days after the date such interest, fee or
other amount first became due.

Page 48

--------------------------------------------------------------------------------




(b)    Distributions; Additional Indebtedness. Any Borrower shall breach either
covenant set forth in Sections 9.12 and 9.13.
(c)    Ground Lease. The occurrence of a default by KBSII 2500 Regent Boulevard,
LLC, as lessee, under the Ground Lease and the continuation thereof beyond the
later of (i) thirty (30) days beyond the expiration of any applicable notice and
cure period (provided such default has not been cured by KBSII 2500 Regent
Boulevard, LLC during such period) and (ii) ten (10) Business Day following the
termination of the Ground Lease by Ground Lessor (such later date being referred
to herein as the “Ground Lease Cure Date”); provided, however, that no Default
shall be deemed to have occurred hereunder if Borrowers cause the Ground Leased
Property to be released from the lien of the Security Documents in accordance
with the provisions of Section 2.10 above on or before the Ground Lease Cure
Date. If, however, (i) Ground Lessor has not terminated the Ground Lease as the
result of an uncured default by KBSII Regent Boulevard, LLC, by the date which
is six (6) months after the expiration of the cure period applicable to such
default and (ii) the Ground Leased Property has not then been released from the
lien of the Security Documents in accordance with Section 2.10 above, then
Borrowers shall cause to be delivered to Administrative Agent confirmation from
Ground Lessor, in the form of a writing acceptable to Administrative Agent, that
the applicable default under the Ground Lease has been waived by Ground Lessor.
Borrowers’ failure to deliver such confirmation shall constitute a Default
hereunder. Notwithstanding anything to the contrary, the foregoing shall not in
any way limit Administrative Agent’s right to cure any default by KBSII Regent
Boulevard, LLC, under the Ground Lease during the cure period applicable thereto
and Borrowers hereby specifically authorize Administrative Agent to effect such
cure, as contemplated by the terms of the Ground Lease and the Estoppel
Certificate Agreement executed by Ground Lessor for the benefit of
Administrative Agent and Lenders, dated January 7, 2011
(d)    Other Defaults. Borrowers shall fail duly and punctually to perform or
observe any agreement, covenant or obligation binding on Borrowers under this
Agreement or under any of the other Loan Documents (other than as described in
any other provision of this Section 11.1), and (with respect to agreements,
covenants or obligations for which no time period for performance is otherwise
provided and for which cure is possible), such failure shall continue for
fifteen (15) days after the earlier of (i) the date as of which the applicable
Borrower had actual knowledge of such failure, and (ii) the date on which
Administrative Agent gives the applicable Borrower notice of such failure (or,
in either such case, such lesser period of time as is mandated by applicable
Requirements of Law); provided, however, if such failure is not capable of cure
within such fifteen (15) day period, but is capable of cure and the grant of
additional time to cure would not result in a Material Adverse Effect, then if
such Borrower promptly undertakes action to cure such failure and thereafter
diligently prosecutes such cure to completion within ninety (90) days after the
earlier of the two dates described in the preceding clauses (i) and (ii), then
Borrowers shall not be in default hereunder.
(e)    Breach of Representation or Warranty. Any representation or warranty made
or deemed made by Borrowers to Administrative Agent or Lenders herein or in any
of the other Loan Documents or in any statement, certificate or financial
statements at any time given by Borrowers pursuant to any of the Loan Documents
shall be false or misleading in any material respect on the date as of which
made.
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc.
(i)    An involuntary case shall be commenced against any Borrower and the
petition shall not be dismissed within sixty (60) days after commencement of the
case, or a court having jurisdiction shall enter a decree or order for relief in
respect of any such Person in an involuntary case, under any applicable
bankruptcy, insolvency or other similar law now or hereinafter in effect; or any
other similar relief shall be granted under any applicable federal, state or
foreign law; or
(ii)    A decree or order of a court (or courts) having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Borrower, or over all
or a substantial part of the property of any such Person, shall be entered; or
an interim receiver, trustee or other custodian of any such Person or of all or
a substantial part of the property of any such Person, shall be appointed or a
warrant of attachment, execution or similar process against any substantial part
of the property of any such

Page 49

--------------------------------------------------------------------------------




Person, shall be issued and any such event shall not be stayed, vacated,
dismissed, bonded or discharged within sixty (60) days of entry, appointment or
issuance.
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. Any Borrower shall
have an order for relief entered with respect to it or commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking of
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; any such Person shall make any assignment for the benefit
of creditors or shall be unable or fail, or admit in writing its inability, to
pay its debts as such debts become due; or any member, shareholder or manager of
any Borrower adopts any resolution or otherwise authorizes any action to approve
any of the foregoing.
(h)    Judgments and Attachments. Any money judgment (other than a money
judgment covered by insurance but only if the insurer has admitted liability
with respect to such money judgment), writ or warrant of attachment, or similar
process involving in any case an amount in excess of One Million Dollars
($1,000,000) shall be entered or filed against any Borrower or its assets and
shall remain undischarged, unvacated, unbonded or unstayed for a period of
thirty (30) days.
(i)    Dissolution. Any order, judgment or decree shall be entered against any
Borrower decreeing its involuntary dissolution or split up and such order shall
remain undischarged and unstayed for a period in excess of thirty (30) days; or
any Borrower shall otherwise dissolve or cease to exist.
(j)    Loan Documents; Failure of Security. If for any reason any Loan Document
shall cease to be in full force and effect or any Lien intended to be created
thereby shall cease to be or is not valid or perfected; or any Lien in favor of
Administrative Agent contemplated by this Agreement or any Loan Document shall,
at any time, be invalidated or otherwise cease to be in full force and effect;
or any such Lien or any Obligation shall be subordinated or shall not have the
priority contemplated by this Agreement or the Loan Documents for any reason,
and, in the case of any of the foregoing, such condition or event shall continue
for fifteen (15) days after the applicable Borrower knew of such condition or
event.
(k)    ERISA Liabilities. Any Termination Event occurs which will or is
reasonably likely to subject any Borrower to a liability which Administrative
Agent reasonably determines will have a Material Adverse Effect, or the plan
administrator of any Benefit Plan applies for approval under Section 412(d) of
the Internal Revenue Code for a waiver of the minimum funding standards of
Section 412(a) of the Internal Revenue Code and Lender reasonably determines
that the business hardship upon which the Section 412(d) waiver was based will
or would reasonably be anticipated to subject any Borrower to a liability which
Administrative Agent determines will have a Material Adverse Effect. All
capitalized terms used in this Section 11.1(k) and not otherwise defined herein
shall have the meanings given to them in the Employee Retirement Security Act.
(l)    Environmental Liabilities. Any Borrower becomes subject to any
Liabilities and Costs, which Administrative Agent reasonably deems to have a
Material Adverse Effect, arising out of or related to (i) the Release or
threatened Release at the Property of any Contaminant into the environment, or
any Remedial Action in response thereto, or (ii) any violation of any
Environmental Laws.
(m)    Solvency; Material Adverse Change. Any Borrower shall cease to be
Solvent, or there shall have occurred any event or circumstance having a
Material Adverse Effect.
(n)    Interest Rate Management Agreement. Any Borrower shall default (beyond
the expiration of any applicable notice and cure period) under any Swap
Agreement entered into with Wells Fargo Bank, National Association.
(o)    Obligations of Guarantor. A default by Guarantor beyond any applicable
notice and cure period under the Amended and Restated and Consolidated Limited
Guaranty executed by Guarantor in favor of Administrative Agent.
A Default shall be deemed "continuing" until cured or waived in writing in
accordance with Section 13.12.

Page 50

--------------------------------------------------------------------------------




11.2    ACCELERATION UPON DEFAULT; REMEDIES. Upon the occurrence of any Default
specified in this Article 11, Requisite Lenders may, at their sole option,
declare all sums owing to Lenders under the Notes, this Agreement and the other
Loan Documents immediately due and payable. Upon such acceleration,
Administrative Agent may, in addition to all other remedies permitted under this
Agreement and the other Loan Documents and at law or equity, apply any sums in
any account pledged by Borrowers as collateral for the Loan to the sums owing
under the Loan Documents and any and all obligations of Lender to fund further
disbursements under the Loan (if any) shall terminate.
11.3    DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a Default
occasioned by Borrowers’ failure to pay money to a third party as required by
this Agreement, Administrative Agent may but shall not be obligated to make such
payment from the Loan proceeds or other funds of Lenders. If such payment is
made from proceeds of the Loan, Borrowers shall immediately deposit with
Administrative Agent, upon written demand, an amount equal to such payment. If
such payment is made from funds of Lenders, Borrowers shall immediately repay
such funds upon written demand of Administrative Agent. In either case, the
Default with respect to which any such payment has been made by Administrative
Agent or Lenders shall not be deemed cured until such deposit or repayment (as
the case may be) has been made by Borrowers to Administrative Agent.
11.4    REPAYMENT OF FUNDS ADVANCED. Any funds expended by Administrative Agent
or any Lender in the exercise of its rights or remedies under this Agreement and
the other Loan Documents shall be payable to Administrative Agent upon demand,
together with interest at the rate applicable to the principal balance of the
Loan from the date the funds were expended.
11.5    RIGHTS CUMULATIVE, NO WAIVER. All Administrative Agent’s and Lenders’
rights and remedies provided in this Agreement and the other Loan Documents,
together with those granted by law or at equity, are cumulative and may be
exercised by Administrative Agent at any time. Administrative Agent’s exercise
of any right or remedy shall not constitute a cure of any Default unless all
sums then due and payable to Lenders under the Loan Documents are repaid and
Borrowers have cured all other Defaults. No waiver shall be implied from any
failure of Administrative Agent to take, or any delay by Administrative Agent in
taking, action concerning any Default or failure of condition under the Loan
Documents, or from any previous waiver of any similar or unrelated Default or
failure of condition. Any waiver or approval under any of the Loan Documents
must be in writing and shall be limited to its specific terms.
ARTICLE 12. THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS
The following provisions of this Article 12 shall govern the relationship of the
Administrative Agent and Lenders and Borrower shall have no obligations
hereunder:
12.1    APPOINTMENT AND AUTHORIZATION.
(a)    Each Lender hereby irrevocably appoints and authorizes the Administrative
Agent to take such action as contractual representative on such Lender’s behalf
and to exercise such powers under this Agreement, the other Loan Documents and
Other Related Documents as are specifically delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Administrative Agent to enter into the Loan Documents
and Other Related Documents for the benefit of the Lenders.
(b)    Each Lender hereby agrees that, except as otherwise set forth herein, any
action taken by the Requisite Lenders in accordance with the provisions of this
Agreement, the Loan Documents or the Other Related Documents, and the exercise
by the Requisite Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Lenders.
(c)    Nothing herein shall be construed to deem the Administrative Agent a
trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms "Administrative
Agent", "Agent", "agent" and similar terms in the Loan Documents or Other
Related Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or

Page 51

--------------------------------------------------------------------------------




express) obligations arising under agency doctrine of any applicable law.
Instead, use of such terms is merely a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
(d)    The Administrative Agent shall deliver to each Lender, promptly upon
receipt thereof by the Administrative Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article 10. The Administrative Agent will also
furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrowers, any Loan Party or
any other Affiliate of the Borrowers, pursuant to this Agreement or any other
Loan Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document.
(e)    As to any matters not expressly provided for by the Loan Documents and
Other Related Documents (including, without limitation, enforcement or
collection of any of Borrowers’ obligations hereunder), Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the obligations of Borrowers; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Requirements of Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Potential Default or Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement, the other Loan
Documents, or the Other Related Documents in accordance with the instructions of
the Requisite Lenders, or where applicable, all the Lenders.
12.2    WELLS FARGO AS LENDER. Wells Fargo, as a Lender, shall have the same
rights and powers under this Agreement and any other Loan Document as any other
Lender and may exercise the same as though it were not the Administrative Agent;
and the term "Lender" or "Lenders" shall, unless otherwise expressly indicated,
include Wells Fargo in each case in its individual capacity. Wells Fargo and its
affiliates may each accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, act as trustee under indentures of, serve as
financial advisor to, and generally engage in any kind of business with the
Borrowers, any other Loan Party or any other affiliate thereof as if it were any
other bank and without any duty to account therefor to the other Lenders.
Further, the Administrative Agent and any affiliate may accept fees and other
consideration from the Borrowers for services in connection with this Agreement
and otherwise without having to account for the same to the other Lenders. The
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
affiliates may receive information regarding the Borrowers, other loan parties,
other subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.
12.3    LOAN DISBURSEMENTS.
(a)    On the Effective Date, each Lender shall make available to Administrative
Agent (or the funding bank or entity designated by Administrative Agent), the
amount of such Lender’s Pro Rata Share of the Loan in immediately available
funds not later than the times designated in Section 12.3(b). Unless
Administrative Agent shall have been notified by any Lender not later than the
close of business (San Francisco time) on the Business Day immediately preceding
the Effective Date in respect of any disbursement that such Lender does not
intend to make available to Administrative Agent such Lender’s Pro Rata Share of
such disbursement, Administrative Agent may assume that such Lender shall make
such amount available to Administrative Agent. If any Lender does not notify
Administrative Agent of its intention not to make available its Pro Rata Share
of such disbursement as described above, but does not for any reason make
available to Administrative Agent such Lender’s Pro Rata Share of such
disbursement, such Lender shall pay to Administrative Agent forthwith on demand
such amount, together with interest thereon at the Federal Funds Rate. In any
case where a Lender does not for any reason

Page 52

--------------------------------------------------------------------------------




make available to Administrative Agent such Lender’s Pro Rata Share of such
disbursement, Administrative Agent, in its sole discretion, may, but shall not
be obligated to, fund to Borrowers such Lender’s Pro Rata Share of such
disbursement. If Administrative Agent funds to Borrowers such Lender’s Pro Rata
Share of such disbursement and if such Lender subsequently pays to
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Pro Rata Share of such disbursement. Nothing in this
Section 12.3(a) shall alter the respective rights and obligations of the parties
hereunder in respect of a Defaulting Lender or a Non-Pro Rata Advance.
(b)    Requests by Administrative Agent for funding by Lenders of disbursements
will be made by telecopy. Each Lender shall make the amount of its disbursement
available to Administrative Agent in Dollars and in immediately available funds,
to such bank and account, in El Segundo, California (to such bank and account in
such other place) as Administrative Agent may designate, not later than 9:00
A.M. (San Francisco time) on the date designated by Administrative Agent with
respect to such disbursement, which date shall be not earlier than three (3)
Business Days following Lender’s receipt of Administrative Agent’s request.
(c)    Nothing in this Section 12.3 shall be deemed to relieve any Lender of its
obligation hereunder to make its Pro Rata Share of disbursements on the date
designated by Administrative Agent, nor shall Administrative Agent or any Lender
be responsible for the failure of any other Lender to perform its obligations to
make any disbursement hereunder, and the Commitment of any Lender shall not be
increased or decreased as a result of the failure by any other Lender to perform
its obligation to make a disbursement.
12.4    DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS.
(a)    Subject to Section 12.4(b) below, payments actually received by
Administrative Agent for the account of Lenders shall be paid to them promptly
after receipt thereof by Administrative Agent, but in any event within two (2)
Business Days, provided that Administrative Agent shall pay to Lenders interest
thereon, at the lesser of (i) the Federal Funds Rate and (ii) the rate of
interest applicable to the Loan, from the Business Day following receipt of such
funds by Administrative Agent until such funds are paid in immediately available
funds to Lenders. All payments of principal, interest, and other payments under
the Loan Documents or Other Related Documents shall be allocated among such of
Lenders as are entitled thereto, in proportion to their respective Pro Rata
Shares in the Loan or otherwise as provided herein or as separately agreed by
Administrative Agent and any Lender. Administrative Agent shall promptly
distribute, but in any event within two (2) Business Days, to each Lender at its
primary address set forth on the appropriate signature page hereof or on the
Assignment and Assumption Agreement, or at such other address as a Lender may
request in writing, such funds as it may be entitled to receive, provided that
Administrative Agent shall in any event not be bound to inquire into or
determine the validity, scope or priority of any interest or entitlement of any
Lender and may suspend all payments and seek appropriate relief (including,
without limitation, instructions from Requisite Lenders or all Lenders, as
applicable, or an action in the nature of interpleader) in the event of any
doubt or dispute as to any apportionment or distribution contemplated hereby.
The order of priority herein is set forth solely to determine the rights and
priorities of Lenders as among themselves and may at any time or from time to
time be changed by Lenders as they may elect, in writing in accordance with this
Agreement, without necessity of notice to or consent of or approval by Borrowers
or any other Person. All payments or other sums received by Administrative Agent
for the account of Lenders shall not constitute property or assets of the
Administrative Agent and shall be held by Administrative Agent, solely in its
capacity as agent for itself and the other Lenders, subject to the Loan
Documents and the Other Related Documents.
(b)    Notwithstanding any provision hereof to the contrary, until such time as
a Defaulting Lender has funded its Pro Rata Share of a Protective Advance or
prior Loan disbursements which was previously a Non-Pro Rata Advance, or all
other Lenders have received payment in full (whether by repayment or prepayment)
of the amounts due in respect of such Non-Pro Rata Advance, all of the
indebtedness and obligations owing to such Defaulting Lender hereunder shall be
subordinated in right of payment, as provided in the following sentence, to the
prior payment in full of all principal, interest and fees in respect of all
Non-Pro Rata Advances in which the Defaulting Lender has not funded its Pro Rata
Share (such principal, interest and fees being referred to as "Senior Loans").
All amounts paid by Borrowers and otherwise due to be applied to the
indebtedness and obligations owing to the Defaulting

Page 53

--------------------------------------------------------------------------------




Lender pursuant to the terms hereof shall be distributed by Administrative Agent
to the other Lenders in accordance with their respective Pro Rata Shares of the
Loan (recalculated for purposes hereof to exclude the Defaulting Lender’s Pro
Rata Share of the Loan), until all Senior Loans have been paid in full. This
provision governs only the relationship among Administrative Agent, each
Defaulting Lender, and the other Lenders; nothing hereunder shall limit the
obligations of Borrowers under this Agreement. The provisions of this section
shall apply and be effective regardless of whether a Default occurs and is then
continuing, and notwithstanding (a) any other provision of this Agreement to the
contrary, (b) any instruction of Borrowers as to its desired application of
payments or (c) the suspension of such Defaulting Lender’s right to vote on
matters which are subject to the consent or approval of Requisite Lenders or all
Lenders. Administrative Agent shall be entitled to (i) withhold or setoff, and
to apply to the payment of the defaulted amount and any related interest, any
amounts to be paid to such Defaulting Lender under this Agreement, and (ii)
bring an action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest. In
addition, the Defaulting Lender shall indemnify, defend and hold Administrative
Agent and each of the other Lenders harmless from and against any and all
liabilities and costs, plus interest thereon at the Default Rate as set forth in
the Notes, which they may sustain or incur by reason of or as a direct
consequence of the Defaulting Lender’s failure or refusal to perform its
obligations under this Agreement.
12.5    PRO RATA TREATMENT. Except to the extent otherwise provided herein: (a)
each borrowing from Lenders shall be made from the Lenders, each payment of the
fees shall be made for the account of the Lenders, and each termination or
reduction of the amount of the Commitments pursuant to this Agreement shall be
applied to the respective Commitments of the Lenders, pro rata according to the
amounts of their respective Commitments; (b) each payment or prepayment of
principal of the Loan by the Borrowers shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loan held by them, provided that if immediately prior to giving effect to
any such payment in respect of the Loan the outstanding principal amount of the
Loan shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time the Loan was made, then such
payment shall be applied to the Loan in such manner as shall result, as nearly
as is practicable, in the outstanding principal amount of the Loan being held by
the Lenders pro rata in accordance with their respective Commitments; and (c)
each payment of interest on the Loan by the Borrowers shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
the Loan then due and payable to the respective Lenders.
12.6    SHARING OF PAYMENTS, ETC. Lenders agree among themselves that (i) with
respect to all amounts received by them which are applicable to the payment of
the obligations of Borrowers or Guarantor under the Loan, equitable adjustment
will be made so that, in effect, all such amounts will be shared among them
ratably in accordance with their Pro Rata Shares in the Loan, whether received
by voluntary payment, by counterclaim or cross action or by the enforcement of
any or all of such obligations, (ii) if any of them shall by voluntary payment
or by the exercise of any right of counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of such obligations held by it which is
greater than its Pro Rata Share in the Loan of the payments on account of such
obligations, the one receiving such excess payment shall purchase, without
recourse or warranty, an undivided interest and participation (which it shall be
deemed to have done simultaneously upon the receipt of such payment) in such
obligations owed to the others so that all such recoveries with respect to such
obligations shall be applied ratably in accordance with such Pro Rata Shares;
provided, that if all or part of such excess payment received by the purchasing
party is thereafter recovered from it, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to that party
to the extent necessary to adjust for such recovery, but without interest except
to the extent the purchasing party is required to pay interest in connection
with such recovery. Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section 12.6 may, to the
fullest extent permitted by law, exercise all its rights of payment with respect
to such participation as fully as if such Lender were the direct creditor of
Borrowers in the amount of such participation.
12.7    COLLATERAL MATTERS; PROTECTIVE ADVANCES.
(a)    Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to a Default, to take any action with respect to any Collateral, Loan
Documents or Other Related Documents which may be necessary to perfect and
maintain perfected the Liens upon the Collateral granted pursuant to any of the
Loan Documents or Other Related Documents.

Page 54

--------------------------------------------------------------------------------




(b)    The Lenders hereby authorize the Administrative Agent, at its option and
in its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Commitments and
indefeasible payment and satisfaction in full of all of obligations of Borrowers
hereunder; (ii) as expressly permitted by, but only in accordance with, the
terms of the applicable Loan Document; and (iii) if approved, authorized or
ratified in writing by the Requisite Lenders. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section.
(c)    Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by the Borrower, the Administrative Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the
Administrative Agent for the benefit of the Lenders herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that (i)
the Administrative Agent shall not be required to execute any such document on
terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) such release shall not in any manner discharge, affect or impair the
obligations of Borrowers or any Liens upon (or obligations of the Borrowers or
any other Loan Party in respect of) all interests retained by the Borrowers or
any other Loan Party, including (without limitation) the proceeds of such sale
or transfer, all of which shall continue to constitute part of the Collateral.
In the event of any sale or transfer of Collateral, or any foreclosure with
respect to any of the Collateral, the Administrative Agent shall be authorized
to deduct all of the expenses reasonably incurred by the Administrative Agent
from the proceeds of any such sale, transfer or foreclosure.
(d)    The Administrative Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by the Borrowers or any other Loan Party or is cared for, protected or insured
or that the Liens granted to the Administrative Agent herein or pursuant hereto
have been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents or Other Related Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Administrative Agent’s own interest in the Collateral as
one of the Lenders and that the Administrative Agent shall have no duty or
liability whatsoever to the Lenders, except to the extent resulting from its
gross negligence or willful misconduct.
(e)    The Administrative Agent may make, and shall be reimbursed by the Lenders
(in accordance with their Pro Rata Shares) to the extent not reimbursed by the
Borrowers for, Protective Advances during any one calendar year with respect to
any Property that is Collateral up to the sum of (i) amounts expended to pay
real estate taxes, assessments and governmental charges or levies imposed upon
such Property; (ii) amounts expended to pay insurance premiums for policies of
insurance related to such Property; and (iii) $100,000 per Property. Protective
Advances in excess of said sum during any calendar year for any Property that is
Collateral shall require the consent of the Requisite Lenders. The Borrowers
agree to pay on demand all Protective Advances.
(f)    Each Lender agrees that it will not take any action, nor institute any
actions or proceedings, against Borrowers or any other obligor hereunder under
the Loan Documents or the Other Related Documents with respect to exercising
claims against or rights in the Collateral without the written consent of
Requisite Lenders.
12.8    POST-FORECLOSURE PLANS. If all or any portion of the Collateral is to be
acquired by the Administrative Agent as a result of a foreclosure or the
acceptance of a deed or assignment in lieu of foreclosure, or is retained in
satisfaction of all or any part of the obligations of Borrowers hereunder, the
title to any such Collateral, or any portion thereof, shall be held in the name
of the Administrative Agent or a nominee or subsidiary of the Administrative
Agent, as agent, for the ratable benefit of all Lenders. The Administrative
Agent shall prepare a recommended course of action for such Collateral (a
"Post-Foreclosure Plan"), which shall be subject to the approval of the
Requisite Lenders. In accordance with the approved Post-Foreclosure Plan, the

Page 55

--------------------------------------------------------------------------------




Administrative Agent shall manage, operate, repair, administer, complete,
construct, restore or otherwise deal with the Collateral acquired, and shall
administer all transactions relating thereto, including, without limitation,
employing a management agent, leasing agent and other agents, contractors and
employees, including agents for the sale of such Collateral, and the collecting
of rents and other sums from such Collateral and paying the expenses of such
Collateral. Actions taken by the Administrative Agent with respect to the
Collateral, which are not specifically provided for in the approved
Post-Foreclosure Plan or reasonably incidental thereto, shall require the
written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender will
contribute its share (based on its Pro Rata Share) of all reasonable costs and
expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, on a
monthly basis, an income and expense statement for such Collateral, and each
Lender shall promptly contribute its Pro Rata Share of any operating loss for
such Collateral, and such other expenses and operating reserves as the
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the approved Post-Foreclosure Plan. To the extent there is net
operating income from such Collateral, the Administrative Agent shall, in
accordance with the approved Post-Foreclosure Plan, determine the amount and
timing of distributions to the Lenders. All such distributions shall be made to
the Lenders in accordance with their respective Pro Rata Shares. The Lenders
acknowledge and agree that if title to any Collateral is obtained by the
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated as soon as practicable. The
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders. Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Collateral in
accordance with the immediately preceding sentence shall name the Administrative
Agent, as agent for the Lenders, as the beneficiary or mortgagee. In such case,
the Administrative Agent and the Lenders shall enter into an agreement with
respect to such purchase money mortgage or deed of trust defining the rights of
the Lenders in the same Pro Rata Shares as provided hereunder, which agreement
shall be in all material respects similar to this Article insofar as the same is
appropriate or applicable.
12.9    APPROVALS OF LENDERS. All communications from the Administrative Agent
to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and a summary of all oral
information provided to the Administrative Agent by the Borrowers in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents or Other Related Documents) of receipt of such communication,
such Lender shall be deemed to have conclusively approved of or consented to
such recommendation or determination.
12.10    NOTICE OF DEFAULTS. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of a Default or Potential Default
unless the Administrative Agent has received notice from a Lender or the
Borrowers referring to this Agreement, describing with reasonable specificity
such Default or Potential Default and stating that such notice is a "notice of
default". If any Lender (excluding the Lender which is also serving as the
Administrative Agent) becomes aware of any Default or Potential Default, it
shall promptly send to the Administrative Agent such a "notice of default".
Further, if the Administrative Agent receives such a "notice of default," the
Administrative Agent shall give prompt notice thereof to the Lenders.
12.11    ADMINISTRATIVE AGENT’S RELIANCE, ETC. Notwithstanding any other
provisions of this Agreement, any other Loan Documents or the Other Related
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for the Borrowers or any other
Loan Party), independent public accountants and other experts selected

Page 56

--------------------------------------------------------------------------------




by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts. Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender or any other Person and shall be responsible to any Lender or any other
Person for any statement, warranty or representation made or deemed made by the
Borrowers, any other Loan Party or any other Person in or in connection with
this Agreement or any other Loan Document; (b) shall have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or any other Loan Document or the satisfaction
of any conditions precedent under this Agreement or any Loan Document on the
part of the Borrowers or other Persons or inspect the property, books or records
of the Borrowers or any other Person; (c) shall be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any Collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders in any such Collateral; (d) shall have any liability in
respect of any recitals, statements, certifications, representations or
warranties contained in any of the Loan Documents or Other Related Documents or
any other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents or Other Related Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
12.12    INDEMNIFICATION OF ADMINISTRATIVE AGENT. Regardless of whether the
transactions contemplated by this Agreement, the other Loan Documents and Other
Related Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a "Lender") in any way
relating to or arising out of the Loan Documents or Other Related Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents and Other Related Documents
(collectively, "Indemnifiable Amounts"); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment provided, however, that no action taken in accordance with the
directions of the Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without limiting
the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrowers to do so) promptly upon demand for its
ratable share of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents and Other Related Documents, any suit
or action brought by the Administrative Agent to enforce the terms of the Loan
Documents and Other Related Documents and/or collect any obligation of Borrower
hereunder, any "lender liability" suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Hazardous
Materials Laws. Such out-of-pocket expenses (including counsel fees) shall be
advanced by the Lenders on the request of the Administrative Agent
notwithstanding any claim or assertion that the Administrative Agent is not
entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents or Other Related Documents
and the termination of this Agreement. If the Borrowers shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

Page 57

--------------------------------------------------------------------------------




12.13    LENDER CREDIT DECISION, ETC. Each Lender expressly acknowledges and
agrees that neither the Administrative Agent nor any of its officers, directors,
employees, agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties to such Lender and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrowers, any other Loan Party or Affiliate, shall be deemed to constitute any
such representation or warranty by the Administrative Agent to any Lender. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective officers, directors, employees, agents or counsel,
and based on the financial statements of the Borrowers, the other Loan Parties
or Affiliates, and inquiries of such Persons, its independent due diligence of
the business and affairs of the Borrowers, the other Loan Parties and other
Persons, its review of the Loan Documents and the Other Related Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate,
made its own credit and legal analysis and decision to enter into this Agreement
and the transactions contemplated hereby. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents
or Other Related Documents. The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Borrowers or any
other Loan Party of the Loan Documents or Other Related Documents or any other
document referred to or provided for therein or to inspect the properties or
books of, or make any other investigation of, the Borrowers, any other Loan
Party. Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent under this
Agreement, any of the other Loan Documents or Other Related Documents, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrowers,
any other Loan Party or any other Affiliate thereof which may come into
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or other Affiliates. Each Lender
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to such Lender.
12.14    SUCCESSOR ADMINISTRATIVE AGENT. Administrative Agent may resign at any
time as Administrative Agent under the Loan Documents and Other Related
Documents by giving written notice thereof to the Lenders and the Borrowers.
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Administrative Agent which appointment shall, provided no Default or
Potential Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that the Borrowers shall,
in all events, be deemed to have approved each Lender and any of its Affiliates
as a successor Administrative Agent). If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within thirty (30) days after the
current Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents and the Other Related
Documents. After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 12 shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents and the Other Related Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents and the Other
Related Documents to any of its Affiliates by giving the Borrower and each
Lender prior written notice.
12.17    NO SET-OFFS. Each Lender hereby acknowledges that the exercise by any
Lender of offset, set-off, banker’s lien or similar rights against any deposit
account or other property or asset of Borrowers, regardless of the state in
which the property is located, could result under certain laws in significant
impairment of the ability of all Lenders to recover any further amounts in
respect of the Loan. Therefore, each Lender agrees not to charge or offset any
amount owed to it by Borrowers against any of the accounts, property or assets
of Borrowers or any of its affiliates held by such Lender without the prior
written approval of Administrative Agent and Requisite Lenders.

Page 58

--------------------------------------------------------------------------------




ARTICLE 13. MISCELLANEOUS PROVISIONS
13.1    INDEMNITY. BORROWERS HEREBY AGREE TO DEFEND, INDEMNIFY AND HOLD HARMLESS
ADMINISTRATIVE AGENT AND EACH LENDER, THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (COLLECTIVELY CALLED THE
"INDEMNITEES") FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES,
CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES (PROVIDED, BORROWERS SHALL HAVE
NO OBLIGATION TO INDEMNIFY ANY LENDER FOR FEES OR COSTS, INCLUDING ATTORNEYS’
FEES INCURRED BY SUCH LENDER, UNLESS SUCH FEES OR COSTS ARE INCURRED FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT) WHICH ANY INDEMNITEES
MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO WHICH
BORROWERS APPLY THE LOAN PROCEEDS; (B) THE FAILURE OF BORROWERS TO PERFORM ANY
OBLIGATIONS AS AND WHEN REQUIRED BY THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS OR ANY OTHER RELATED DOCUMENT; (C) ANY FAILURE AT ANY TIME OF ANY OF
BORROWERS’ REPRESENTATIONS OR WARRANTIES TO BE TRUE AND CORRECT; OR (D) ANY ACT
OR OMISSION BY BORROWERS, CONSTITUENT PARTNER OR MEMBER OF BORROWERS, ANY
CONTRACTOR, SUBCONTRACTOR OR MATERIAL SUPPLIER, ENGINEER, ARCHITECT OR OTHER
PERSON OR ENTITY WITH RESPECT TO ANY OF THE PROPERTIES. BORROWERS SHALL
IMMEDIATELY PAY TO INDEMNITEES UPON DEMAND ANY AMOUNTS OWING UNDER THIS
INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL
PAID AT THE RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE LOAN.
BORROWERS’ DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS
INDEMNITEES SHALL SURVIVE CANCELLATION OF THE NOTES AND THE RELEASE,
RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE SECURITY DOCUMENTS; PROVIDED,
HOWEVER, THAT BORROWERS SHALL NOT HAVE ANY OBLIGATION TO AN INDEMNITEE HEREUNDER
WITH RESPECT TO (A) MATTERS FOR WHICH SUCH INDEMNITEE HAS BEEN COMPENSATED
PURSUANT TO OR FOR WHICH AN EXEMPTION IS PROVIDED IN ANY PROVISION OF THIS
AGREEMENT, AND (B) INDEMNIFIED MATTERS TO THE EXTENT CAUSED BY OR RESULTING FROM
THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THAT INDEMNITEE, AS DETERMINED BY
A COURT OF COMPETENT JURISDICTION. TO THE EXTENT THAT THE UNDERTAKING TO
INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN THE PRECEDING SENTENCE MAY BE
UNENFORCEABLE BECAUSE IT IS VIOLATIVE OF ANY LAW OR PUBLIC POLICY, BORROWERS
SHALL CONTRIBUTE THE MAXIMUM PORTION WHICH IT IS PERMITTED TO PAY AND SATISFY
UNDER APPLICABLE LAW, TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED MATTERS
INCURRED BY THE INDEMNITEES.
13.2    FORM OF DOCUMENTS. The form and substance of all documents, instruments,
and forms of evidence to be delivered to Administrative Agent under the terms of
this Agreement, any of the other Loan Documents or Other Related Documents shall
be subject to Administrative Agent s approval and shall not be modified,
superseded or terminated in any respect without Administrative Agent’s prior
written approval.
13.3    NO THIRD PARTIES BENEFITED. No person other than Administrative Agent,
Lenders and Borrowers and their permitted successors and assigns shall have any
right of action under any of the Loan Documents or Other Related Documents.
13.4    NOTICES. All notices, demands, or other communications under this
Agreement, the other Loan Documents or the Other Related Documents shall be in
writing and shall be delivered to the appropriate party at the address set forth
on the signature page of this Agreement (subject to change from time to time by
written notice to all other parties to this Agreement). All communications shall
be deemed served upon delivery of, or if mailed, upon the first to occur of
receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of
Borrowers or Administrative Agent and Lenders at the address specified;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.
13.5    ATTORNEY-IN-FACT. Borrowers hereby irrevocably appoint and authorize
Administrative Agent, as each Borrower’s attorney-in-fact, which agency is
coupled with an interest, to execute and/or record in Administrative Agent’s or
Borrower’s name any notices, instruments or documents that Administrative Agent
deems appropriate to protect Lenders’ interest under any of the Loan Documents
or Other Related Documents.

Page 59

--------------------------------------------------------------------------------




13.6    ACTIONS. Borrowers agree that Administrative Agent or any Lender, in
exercising the rights, duties or liabilities of Administrative Agent, Lenders or
Borrowers under the Loan Documents or Other Related Documents, may commence,
appear in or defend any action or proceeding purporting to affect the Property,
the Loan Documents or the Other Related Documents and Borrowers shall
immediately reimburse Administrative Agent (or, following the occurrence and
during the continuance of a Default, such Lender) upon demand for all such
expenses so incurred or paid by Administrative Agent (or such Lender, as
applicable) including, without limitation, attorneys’ fees and expenses and
court costs.
13.7    RIGHT OF CONTEST. Borrowers may contest in good faith any claim, demand,
levy or assessment (other than Liens and stop notices) by any person other than
Administrative Agent or Lenders which would constitute a Default if:
(a) Borrowers pursues the contest diligently, in a manner which Administrative
Agent determines is not prejudicial to Administrative Agent or any Lender, and
does not impair the rights of Administrative Agent or any Lender under any of
the Loan Documents or Other Related Documents; and (b) Borrowers deposits with
Administrative Agent any funds or other forms of assurance which Administrative
Agent in good faith determines from time to time appropriate to protect
Administrative Agent and each Lender from the consequences of the contest being
unsuccessful. Borrowers’ compliance with this Section shall operate to prevent
such claim, demand, levy or assessment from becoming a Default.
13.8    RELATIONSHIP OF PARTIES. The relationship of Borrowers, Administrative
Agent and Lenders under the Loan Documents and Other Related Documents is, and
shall at all times remain, solely that of borrower and lender, and
Administrative Agent and Lenders neither undertake nor assumes any
responsibility or duty to Borrowers or to any third party with respect to any
Property, except as expressly provided in this Agreement, the other Loan
Documents and the Other Related Documents.
13.9    DELAY OUTSIDE LENDER’S CONTROL. No Lender or Administrative Agent shall
be liable in any way to Borrower or any third party for Administrative Agent’s
or such Lender’s failure to perform or delay in performing under the Loan
Documents (and Administrative Agent or any Lender may suspend or terminate all
or any portion of Administrative Agent’s or such Lender’s obligations under the
Loan Documents) if such failure to perform or delay in performing results
directly or indirectly from, or is based upon, the action, inaction, or
purported action, of any governmental or local authority, or because of war,
rebellion, insurrection, strike, lock-out, boycott or blockade (whether
presently in effect, announced or in the sole judgment of Administrative Agent
or such Lender deemed probable), or from any Act of God or other cause or event
beyond Administrative Agent’s or such Lender’s control.
13.10    ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney is engaged
by Administrative Agent or, following the occurrence and during the continuance
of a Default, any Lender, to enforce or defend any provision of this Agreement,
any of the other Loan Documents or Other Related Documents, or as a consequence
of any Default under the Loan Documents or Other Related Documents, with or
without the filing of any legal action or proceeding, and including, without
limitation, any fees and expenses incurred in any bankruptcy proceeding of the
Borrowers, then Borrowers shall immediately pay to Administrative Agent or such
Lender, upon demand, the amount of all attorneys’ fees and expenses and all
costs incurred by Administrative Agent or such Lender in connection therewith,
together with interest thereon from the date of such demand until paid at the
rate of interest applicable to the principal balance of the Loan.
13.11    IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided for in
this Agreement, all amounts payable by Borrowers under the Loan Documents shall
be payable only in United States Dollars, immediately available funds.
13.12    AMENDMENTS AND WAIVERS.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between the Borrower and the Administrative Agent) may be amended, (iii) the
performance or observance by the Borrowers or any other Loan Party of any terms
of this Agreement or such other Loan Document (other than any fee letter solely
between the Borrower and the Administrative Agent) may be waived, and (iv) the
continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders

Page 60

--------------------------------------------------------------------------------




(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto. Notwithstanding the previous sentence,
the Administrative Agent, shall be authorized on behalf of all the Lenders,
without the necessity of any notice to, or further consent from, any Lender, to
waive the imposition of the late fees provided in Section 2.7(c), up to a
maximum of 3 times per calendar year.
(b)    Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders (or the
Administrative Agent at the written direction of the Lenders), do any of the
following:
(i)    increase the Commitments of the Lenders (excluding any increase (A)
pursuant to Section 2.15 or (B) as a result of an assignment of Commitments
permitted under Section 13.13) or subject the Lenders to any additional
obligations;
(ii)    reduce the principal of, or interest rates that have accrued or that
will be charged on the outstanding principal amount of, the Loan;
(iii)    reduce the amount of any fees payable to the Lenders hereunder;
(iv)    postpone any date fixed for any payment of principal of, or interest on,
the Loan (including, without limitation, the Maturity Date) or for the payment
of fees or any other obligations of Borrowers or Guarantor;
(v)    change the Pro Rata Shares (excluding any change as a result of (A) an
increase in the Aggregate Loan Commitment pursuant to Section 2.15 or (B) an
assignment of Commitments permitted under Section 13.13);
(vi)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;
(vii)    modify the definition of the term "Requisite Lenders" or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
(viii)    release any guarantor of the Loan (if any) from its obligations under
its guaranty;
(ix)    waive a Default under Section 11.1(a); or
(x)    release or dispose of Collateral unless released or disposed of as
permitted by, and in accordance with, Section 2.10 or Section 12.7.
(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement, any of the other Loan
Documents or Other Related Documents. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Default occurring hereunder shall continue to exist until such time as such
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrowers, any other
Loan Party or any other Person subsequent to the occurrence of such Default.
Except as otherwise explicitly provided for herein or in any other Loan
Document, no notice to or demand upon the Borrowers shall entitle the Borrower
to other or further notice or demand in similar or other circumstances.
13.13    SUCCESSORS AND ASSIGNS.

Page 61

--------------------------------------------------------------------------------




(a)    Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrowers may not assign or otherwise transfer any of
its rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).
(b)    Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
"Participant") participating interests in its Commitment or the obligations
owing to such Lender hereunder. No Participant shall have any rights or benefits
under this Agreement or any other Loan Document. In the event of any such grant
by a Lender of a participating interest to a Participant, such Lender shall
remain responsible for the performance of it obligations hereunder, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal on the Loan or a portion thereof owing
to such Lender, (iii) reduce the rate at which interest is payable thereon, or
(iv) release all or substantially all of the Collateral, unless replacement
collateral is provided. An assignment or other transfer which is not permitted
by subsection (c) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b)
(c)    Assignments. Any Lender may with the prior written consent of the
Administrative Agent and the Borrower (which consent, in each case, shall not be
unreasonably withheld) at any time assign to one or more Eligible Assignees
(each an "Assignee") all or a portion of its rights and obligations under this
Agreement and the Notes; provided, however, (i) no such consent by the Borrower
shall be required (x) if a Default or Potential Default shall exist or (y) in
the case of an assignment to another Lender or an affiliate of another Lender;
(ii) any partial assignment shall be in an amount at least equal to $10,000,000
and after giving effect to such assignment the assigning Lender retains a
Commitment, or if the Commitment has been terminated holds a Note having an
outstanding principal balance, of at least $10,000,000, and (iii) each such
assignment shall be effected by means of an Assignment and Assumption Agreement.
Unless Borrower gives written notice to Lender that it objects to the proposed
assignment (together with a written explanation of the reasons behind such
objection) within ten (10) days following receipt of Lender’s written request
for approval of the proposed assignment, Borrower shall be deemed to have
approved such assignment Upon execution and delivery of an Assignment and
Assumption Agreement and payment by such Assignee to such transferor Lender of
an amount equal to the purchase price agreed between such transferor Lender and
such Assignee, such Assignee shall be deemed to be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender with a
Commitment as set forth in such Assignment and Assumption Agreement, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangement so the new Notes are issued to the Assignee and such
transferor Lender, as appropriate. In connection with any such assignment, the
transferor Lender shall pay to the Administrative Agent an administrative fee
for processing such assignment in the amount of $4,500. Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan held by it hereunder to the Borrower, or any of its
respective Affiliates or subsidiaries.
(d)    Borrowers Cooperation. In the event of any such sale, assignment or
participation, a Lender and the parties to such transaction shall share in the
rights and obligations of Lender as set forth in the Loan Documents only as and
to the extent they agree among themselves. Borrowers will use reasonable efforts
to cooperate with Lender in connection with the assignment of interests under
this Agreement or the sale of participations herein, and, upon written request
by Lender, Borrowers shall enter into such amendments or modifications to the
Loan Documents as may be reasonably required in order to evidence any such sale,
assignment or participation, including separate Notes, so long as (i) Borrowers’

Page 62

--------------------------------------------------------------------------------




obligations are not increased thereunder in any material respect and (ii)
Borrowers incur no additional costs or additional liabilities in connection
therewith.
(e)    Tax Withholding. At least five (5) Business Days prior to the first day
on which interest or fees are payable hereunder for the account of any Lender,
each Lender that is not incorporated under the laws of the United States of
America, or a state thereof, shall furnish the Administrative Agent and Borrower
with a properly completed executed copy of either Internal Revenue Service Form
W-8ECI or Internal Revenue Service Form W-8BEN and either Internal Revenue
Service Form W-8 or Internal Revenue Service Form W-9 and any additional form
(or such other form) as is necessary to claim complete exemption from United
States withholding taxes on all payments hereunder. At all times each Lender
shall own or beneficially own a Note, such Lender shall (i) promptly provide to
the Administrative Agent and Borrower a new Internal Revenue Service Form W-8ECI
or Internal Revenue Service Form W-8BEN and Internal Revenue Service Form W-8 or
Internal Revenue Service Form W-9 and any additional form (or such other form)
(or any successor form or forms) upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such Lender, and (ii) comply at all times with all applicable
United States laws and regulations, including all provisions of any applicable
tax treaty, with regard to any withholding tax exemption claimed with respect to
any payments on the Loan. If any Lender cannot deliver such form, then Borrower
may withhold from payments due under the Loan Documents such amounts as Borrower
is able to determine from accurate information provided by such Lender are
required by the Internal Revenue Code.
(f)    Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
and Other Related Documents to a Federal Reserve Bank; provided that no such
pledge of assignment shall release such Lender from its obligation thereunder.
(g)    Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, any subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants). In connection with such
negotiation, execution and delivery, Borrower authorizes Administrative Agent
and Lenders to communicate all information and documentation related to the Loan
(whether to Borrower or to any Participant, Assignee, legal counsel, appraiser
or other necessary party) directly by e-mail, fax, or other electronic means
used to transmit information.
13.14    CAPITAL ADEQUACY. If any Lender or any Participant in the Loan
determines that compliance with any law or regulation or with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Lender or such Participant, or any
corporation controlling such Lender or such Participant, as a consequence of, or
with reference to, such Lender’s or such Participant’s or such corporation’s
Commitments or its making or maintaining Loans below the rate which such Lender
or such Participant or such corporation controlling such Lender or such
Participant could have achieved but for such compliance (taking into account the
policies of such Lender or such Participant or corporation with regard to
capital), then the Borrower shall, from time to time, within thirty (30)
calendar days after written demand by such Lender or such Participant, pay to
such Lender or such Participant additional amounts sufficient to compensate such
Lender or such Participant or such corporation controlling such Lender or such
Participant to the extent that such Lender or such Participant determines such
increase in capital is allocable to such Lender’s or such Participant’s
obligations hereunder.
13.15    LENDER’S AGENTS. Administrative Agent and/or any Lender may designate
an agent or independent contractor to exercise any of such Person’s rights under
this Agreement, any of the other Loan Documents and Other Related Documents. Any
reference to Administrative Agent or any Lender in any of the Loan Documents or
Other Related Documents shall include Administrative Agent’s and such Lender’s
agents, employees or independent contractors. Borrowers shall pay the costs of
such agent or independent contractor either directly to such person or to
Administrative Agent or such Lender in reimbursement of such costs, as
applicable.

Page 63

--------------------------------------------------------------------------------




13.16    TAX SERVICE. Administrative Agent, on behalf of Lenders, is authorized
to secure, at Borrowers’ expense, a tax service contract with a third party
vendor which shall provide tax information on the Property satisfactory to
Administrative Agent.
13.17    WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY THEN
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING
UNDER THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS (AS
NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.
13.18    SEVERABILITY. If any provision or obligation under this Agreement, the
other Loan Documents or Other Related Documents shall be determined by a court
of competent jurisdiction to be invalid, illegal or unenforceable, that
provision shall be deemed severed from the Loan Documents and the Other Related
Documents and the validity, legality and enforceability of the remaining
provisions or obligations shall remain in full force as though the invalid,
illegal, or unenforceable provision had never been a part of the Loan Documents
or Other Related Documents, provided, however, that if the rate of interest or
any other amount payable under the Notes or this Agreement or any other Loan
Document, or the right of collectibility therefor, are declared to be or become
invalid, illegal or unenforceable, Lenders’ obligations to make advances under
the Loan Documents shall not be enforceable by Borrowers.
13.19    TIME. Time is of the essence of each and every term of this Agreement.
13.20    HEADINGS. All article, section or other headings appearing in this
Agreement, the other Loan Documents and Other Related Documents are for
convenience of reference only and shall be disregarded in construing this
Agreement, any of the other Loan Documents and Other Related Documents.
13.21    GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with the laws of the State of California, except to the
extent preempted by federal laws. Borrowers and all persons and entities in any
manner obligated to Lender under the Loan Documents and Other Related Documents
consent to the jurisdiction of any federal or state court within the State of
California having proper venue and also consent to service of process by any
means authorized by California or federal law.
13.22    USA PATRIOT ACT NOTICE. COMPLIANCE.
(a)    The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an "account" with such financial institution. Consequently, Lender
(for itself and/or as Agent for all Lenders hereunder) may from time-to-time
request, and Borrowers shall provide to Lender, Borrowers’ names, addresses, tax
identification numbers and/or such other identification information as shall be
necessary for Lender to comply with federal law. An "account" for this purpose
may include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.
(b)    In order for the Administrative Agent to comply with the USA Patriot Act
of 2001 (Public Law 107-56), prior to any Lender or Participant that is
organized under the laws of a jurisdiction outside of the United States of
America becoming a party hereto, the Administrative Agent may request, and such
Lender or Participant shall provide to the Administrative Agent, its name,
address, tax identification

Page 64

--------------------------------------------------------------------------------




number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.
13.23    ELECTRONIC DOCUMENT DELIVERIES. Documents required to be delivered
pursuant to the Loan Documents shall be delivered by electronic communication
and delivery, including, the Internet, e-mail or intranet websites to which the
Administrative Agent and each Lender have access (including a commercial,
third-party website such as www.Edgar.com <http://www.Edgar.com> or a website
sponsored or hosted by the Administrative Agent or the Borrowers) provided that
(A) the foregoing shall not apply to notices to any Lender pursuant to Article
12 and (B) a Lender has not notified the Administrative Agent or Borrowers that
it cannot or does not want to receive electronic communications. The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or Borrowers post such documents or the documents become
available on a commercial website and the Administrative Agent or Borrowers
notify each Lender of said posting and provides a link thereto provided if such
notice or other communication is not sent or posted during the normal business
hours of the recipient, said posting date and time shall be deemed to have
commenced as of 9:00 a.m. on the opening of business on the next business day
for the recipient. Notwithstanding anything contained herein, in every instance
the Borrowers shall be required to provide paper copies of the certificates
required by Section 10.1(c) to the Administrative Agent and shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. Except for the
certificates required by Section 10.1(c), the Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrowers with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.
13.24    INTEGRATION; INTERPRETATION. The Loan Documents and Other Related
Documents contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated therein and supersede all
prior negotiations or agreements, written or oral. The Loan Documents and Other
Related Documents shall not be modified except by written instrument executed by
all parties. Any reference to the Loan Documents or Other Related Documents
includes any amendments, renewals or extensions now or hereafter approved by
Administrative Agent in writing.
13.25    JOINT AND SEVERAL LIABILITY. The liability of all persons and entities
obligated in any manner under this Agreement, any of the Loan Documents or Other
Related Documents, other than Administrative Agent and/or Lenders, shall be
joint and several.
13.26    COUNTERPARTS. To facilitate execution, this document may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.
13.27    LIMITATION ON PERSONAL LIABILITY OF SHAREHOLDERS, PARTNERS AND MEMBERS.
Notwithstanding anything to the contrary contained in any Loan Document, none of
the constituent shareholders, partners or members (direct or indirect) in any
Borrower shall have any liability whatsoever for the payment or performance of
any of the Obligations. Without limiting in any manner the generality of the
foregoing, Administrative Agent shall have no right to recover from any
constituent shareholder, partner or member (direct or indirect) in any Borrower
any Distribution from such Borrower; provided, however, that nothing in this
Section 13.27 is intended, or shall be deemed, to constitute a waiver of any
rights Administrative Agent may have under the United States Bankruptcy Code or
other applicable law with respect to fraudulent transfers or conveyances.
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)



Page 65

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrowers, Administrative Agent and Lenders have executed
this Agreement as of the date appearing on the first page of this Agreement.


"ADMINISTRATIVE AGENT"


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:
/s/ Bryan Stevens

Name:
Bryan Stevens

Its:
Senior Vice President



Administrative Agent's Address:    


WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group
Orange County
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Bryan Stevens, Senior Vice President
Tel: (949) 251-4125
fax: (949) 851-9728


[Signatures Continue on Next Page]




--------------------------------------------------------------------------------




"LENDERS"


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:
/s/ Bryan Stevens

Name:
Bryan Stevens

Its:
Senior Vice President



Lender's Address:    


WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group
Orange County
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Bryan Stevens, Senior Vice President
Tel: (949) 251-4125
fax: (949) 851-9728




[Signatures Continue on Next Page]






--------------------------------------------------------------------------------




"BORROWERS"


KBSII HORIZON TECH CENTER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XII, LLC

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES, II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation
general partner


By:
/s/ Charles J. Schreiber, Jr.

Chief Executive Officer




Borrower's Address:


Accounting Matters:
 
Property Matters:
 
 
 
c/o KBS Capital Advisors LLC
Todd Smith, VP Controller, Corporate
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 797-0338
Fax: (949) 417-6520
Email: tsmith@kbsrealty.com


 
c/o KBS Capital Advisors LLC
Brent Carrol, Sr. Vice President
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 417-6566
Fax: (949) 417-6518
Email: bcarroll@kbsrealty.com









[Signatures Continue on Next Page]




--------------------------------------------------------------------------------




"BORROWERS"


KBSII CRESCENT VIII, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XI, LLC

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES, II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation
general partner


By:
/s/ Charles J. Schreiber, Jr.

Chief Executive Officer




Borrower's Address:


Accounting Matters:
 
Property Matters:
 
 
 
c/o KBS Capital Advisors LLC
Todd Smith, VP Controller, Corporate
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 797-0338
Fax: (949) 417-6520
Email: tsmith@kbsrealty.com


 
c/o KBS Capital Advisors LLC
Mark Brecheen, Sr. Vice President
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 417-6535
Fax: (949) 417-6518
Email: mbrecheen@kbsrealty.com









[Signatures Continue on Next Page]
















--------------------------------------------------------------------------------




"BORROWERS"


KBSII HARTMAN BUSINESS CENTER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION IX, LLC

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES, II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation
general partner


By:
/s/ Charles J. Schreiber, Jr.

Chief Executive Officer




Borrower's Address:


Accounting Matters:
 
Property Matters:
 
 
 
c/o KBS Capital Advisors LLC
Todd Smith, VP Controller, Corporate
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 797-0338
Fax: (949) 417-6520
Email: tsmith@kbsrealty.com


 
c/o KBS Capital Advisors LLC
Allen Aldrige, Sr. Vice President
3348 Peachtree Road, NE., Suite 1030
Atlanta, GA 30326
Tel: (678) 784-0585
Fax: (770) 952-4611
Email: aaldridge@kbsrealty.com









[Signatures Continue on Next Page]




--------------------------------------------------------------------------------




"BORROWERS"


KBSII 2500 REGENT BOULEVARD, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XIII, LLC

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES, II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation
general partner


By:
/s/ Charles J. Schreiber, Jr.

Chief Executive Officer




Borrower's Address:


Accounting Matters:
 
Property Matters:
 
 
 
c/o KBS Capital Advisors LLC
Todd Smith, VP Controller, Corporate
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 797-0338
Fax: (949) 417-6520
Email: tsmith@kbsrealty.com


 
c/o KBS Capital Advisors LLC
Ken Robertson, Sr. Vice President
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 417-6502
Fax: (949) 417-6518
Email: krobertson@kbsrealty.com









[Signatures Continue on Next Page]




--------------------------------------------------------------------------------




"BORROWERS"


KBSII PLANO BUSINESS PARK, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION VIII, LLC

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES, II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation
general partner


By:
/s/ Charles J. Schreiber, Jr.

Chief Executive Officer




Borrower's Address:


Accounting Matters:
 
Property Matters:
 
 
 
c/o KBS Capital Advisors LLC
Todd Smith, VP Controller, Corporate
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 797-0338
Fax: (949) 417-6520
Email: tsmith@kbsrealty.com


 
c/o KBS Capital Advisors LLC
Ken Robertson, Sr. Vice President
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 417-6502
Fax: (949) 417-6518
Email: krobertson@kbsrealty.com









[Signatures Continue on Next Page]






--------------------------------------------------------------------------------




"BORROWERS"


KBSII NATIONAL CITY TOWER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XVI, LLC

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES, II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation
general partner


By:
/s/ Charles J. Schreiber, Jr.

Chief Executive Officer




Borrower's Address:


Accounting Matters:
 
Property Matters:
 
 
 
c/o KBS Capital Advisors LLC
Todd Smith, VP Controller, Corporate
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 797-0338
Fax: (949) 417-6520
Email: tsmith@kbsrealty.com


 
c/o KBS Capital Advisors LLC
Giovanni Cordoves, Asst. Vice President
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 797-0324
Fax: (949) 417-6518
Email: gcordoves@kbsrealty.com









[Signatures Continue on Next Page]




--------------------------------------------------------------------------------




"BORROWERS"


KBSII GRANITE TOWER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XVIII, LLC

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES, II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation
general partner


By:
/s/ Charles J. Schreiber, Jr.

Chief Executive Officer




Borrower's Address:


Accounting Matters:
 
Property Matters:
 
 
 
c/o KBS Capital Advisors LLC
Todd Smith, VP Controller, Corporate
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 797-0338
Fax: (949) 417-6520
Email: tsmith@kbsrealty.com


 
c/o KBS Capital Advisors LLC
Mark Brecheen, Sr. Vice President
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 417-6535
Fax: (949) 417-6518
Email: mbrecheen@kbsrealty.com









[Signatures Continue on Next Page]




--------------------------------------------------------------------------------




"BORROWERS"


KBSII GATEWAY CORPORATE CENTER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XIX, LLC

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES, II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation
general partner


By:
/s/ Charles J. Schreiber, Jr.

Chief Executive Officer




Borrower's Address:


Accounting Matters:
 
Property Matters:
 
 
 
c/o KBS Capital Advisors LLC
Todd Smith, VP Controller, Corporate
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 797-0338
Fax: (949) 417-6520
Email: tsmith@kbsrealty.com


 
c/o KBS Capital Advisors LLC
Steve Silva, Sr. Vice President
201 California Street, Suite 470
San Francisco, CA 94111
Tel: (415) 962-0191
Fax: (415) 962-0188
Email: ssilva@kbsrealty.com















--------------------------------------------------------------------------------




Schedule 1.1(A)– Pro Rata Shares
Schedule 1.1(A) to AMENDED AND RESTATED AND CONSOLIDATED Loan Agreement among
KBSII HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII
PLANO BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON
TECH CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT
BOULEVARD, LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC,
a Delaware limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware
limited liability company, KBSII GRANITE TOWER, LLC, a Delaware limited
liability company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited
liability company, and each other Person that may from time to time become
liable for the Obligations (as defined therein) as "Borrowers", WELLS FARGO
BANK, NATIONAL ASSOCIATION, as "Administrative Agent", and various Lenders,
dated as of January 27, 2011.


Lender
Commitment
Pro Rata Share
WELLS FARGO BANK, NATIONAL ASSOCIATION
$360,000,000
100%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTALS
$360,000,000
100%




Schedule 1.1(A)

--------------------------------------------------------------------------------




Schedule 1.1(B)– Par Loan Values
Schedule 1.1(B) to AMENDED AND RESTATED AND CONSOLIDATED Loan Agreement among
KBSII HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII
PLANO BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON
TECH CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT
BOULEVARD, LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC,
a Delaware limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware
limited liability company, KBSII GRANITE TOWER, LLC, a Delaware limited
liability company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited
liability company, and each other Person that may from time to time become
liable for the Obligations (as defined therein) as "Borrowers", WELLS FARGO
BANK, NATIONAL ASSOCIATION, as "Administrative Agent", and various Lenders,
dated as of January 27, 2011.
Property Name
 Type
Address
City, State
Loan Par
 
 
 
 
 
Hartman II Business Center
Industrial
555 Hartman Road SW
Austell, GA


$6,141,479


Dallas Cowboys Distribution Center
Industrial
2500 Regent Boulevard
Irving, TX


$10,721,016


Horizon Tech Center
Office
10301, 10325, 10343 Meanley Drive
San Diego, CA


$22,570,560


Plano Business Park
Industrial
3801, 3901, 4001 East Plano Parkway
Plano, TX


$9,333,607


Crescent VIII
Office
8350 East Crescent Parkway
Greenwood Village, CO


$7,166,153


National City Tower
Office
101 South Fifth Street
Louisville, KY


$69,000,000


Gateway Corporate Center
Office
160 & 180 Promenade Circle
Sacramento, CA


$26,277,000


Granite Tower
Office
1099 18th Street
Denver, CO


$82,406,678


325 Centerpoint (I-81)
Industrial
325 Centerpoint
Jenkins Township, PA
$22,663,157*


550 Oak Ridge (I-81)
Industrial
550 Oak Ridge
Hazleton, PA
$18,305,102*


125 Capital (I-81)
Industrial
125 Capital
Jenkins Township, PA
$4,750,187*


14-46 Alberigi (I-81)
Industrial
14-46 Alberigi
Jessup Borough, PA
$5,366,929*


Torrey Reserve West
Office
3390, 3394, 3398 Carmel Mountain
San Diego, CA
$15,298,132**


Two Westlake Property
Office
580 Westlake Park Blvd.
Houston, TX


$48,300,000


 
 
 
 


$348,300,000



* or such amount as is determined by Administrative Agent at the time the I-81
Holdback Amount is disbursed
** or such lesser amount as is actually disbursed in accordance with
Section 3.4(b)(viii)
*** this schedule shall be updated from time to time to allocate par values for
additional identified properties





Schedule 1.1(B)



--------------------------------------------------------------------------------




Schedule 1.1(C)– Initial Properties
Schedule 1.1(C) to AMENDED AND RESTATED AND CONSOLIDATED Loan Agreement among
KBSII HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII
PLANO BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON
TECH CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT
BOULEVARD, LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC,
a Delaware limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware
limited liability company, KBSII GRANITE TOWER, LLC, a Delaware limited
liability company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited
liability company, and each other Person that may from time to time become
liable for the Obligations (as defined therein) as "Borrowers", WELLS FARGO
BANK, NATIONAL ASSOCIATION, as "Administrative Agent", and various Lenders,
dated as of January 27, 2011.
Property Name
Address
City, State
 
 
 
Hartman II Business Center
555 Hartman Road SW
Austell, GA
Dallas Cowboys Distribution Center
2500 Regent Boulevard
Irving, TX
Horizon Tech Center
10301, 10325, 10343 Meanley Drive
San Diego, CA
Plano Business Park
3801, 3901, 4001 East Plano Parkway
Plano, TX
Crescent VIII
8350 East Crescent Parkway
Greenwood Village, CO
National City Tower
101 South Fifth Street
Louisville, KY
Gateway Corporate Center
160 & 180 Promenade Circle
Sacramento, CA
Granite Tower
1099 18th Street
Denver, CO








Schedule 1.1(C)

--------------------------------------------------------------------------------




Schedule 6.3 – Ownership of Borrowers
Schedule 6.3 to AMENDED AND RESTATED AND CONSOLIDATED Loan Agreement among KBSII
HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO
BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH
CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD,
LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware
limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited
liability company, KBSII GRANITE TOWER, LLC, a Delaware limited liability
company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company, and each other Person that may from time to time become liable for the
Obligations (as defined therein) as "Borrowers", WELLS FARGO BANK, NATIONAL
ASSOCIATION, as "Administrative Agent", and various Lenders, dated as of January
27, 2011.
[kbsrii201410ex1014p1.jpg]

Schedule 6.3

--------------------------------------------------------------------------------




[kbsrii201410kex1014p2.jpg]

























Schedule 6.3

--------------------------------------------------------------------------------




[kbsrii201410kex1014p3.jpg]

























Schedule 6.3

--------------------------------------------------------------------------------




[kbsrii201410kex1014p4.jpg]























Schedule 6.3

--------------------------------------------------------------------------------




[kbsrii201410kex1014p5.jpg]

Schedule 6.3

--------------------------------------------------------------------------------




[kbsrii201410kex1014p6.jpg]

Schedule 6.3

--------------------------------------------------------------------------------




[kbsrii201410kex1014p7.jpg]

Schedule 6.3

--------------------------------------------------------------------------------




[kbsrii201410kex1014p8.jpg]

























Schedule 6.3

--------------------------------------------------------------------------------






Schedule 6.11 – Litigation Disclosure
Schedule 6.11 to AMENDED AND RESTATED AND CONSOLIDATED Loan Agreement among
KBSII HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII
PLANO BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON
TECH CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT
BOULEVARD, LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC,
a Delaware limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware
limited liability company, KBSII GRANITE TOWER, LLC, a Delaware limited
liability company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited
liability company, and each other Person that may from time to time become
liable for the Obligations (as defined therein) as "Borrowers", WELLS FARGO
BANK, NATIONAL ASSOCIATION, as "Administrative Agent", and various Lenders,
dated as of January 27, 2011.




NONE







Schedule 6.11

--------------------------------------------------------------------------------




Schedule 6.24 – Property Management Agreements
Schedule 6.24 to AMENDED AND RESTATED AND CONSOLIDATED Loan Agreement among
KBSII HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII
PLANO BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON
TECH CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT
BOULEVARD, LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC,
a Delaware limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware
limited liability company, KBSII GRANITE TOWER, LLC, a Delaware limited
liability company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited
liability company, and each other Person that may from time to time become
liable for the Obligations (as defined therein) as "Borrowers", WELLS FARGO
BANK, NATIONAL ASSOCIATION, as "Administrative Agent", and various Lenders,
dated as of January 27, 2011.
1.
Property Management Agreement dated July 6, 2010 by and between KBSII 2500
Regent Boulevard, LLC, a Delaware limited liability company acting through KBS
Capital Advisors, LLC, a Delaware limited liability company and PM Realty Group,
L.P., a Delaware limited partnership.



2.
Property Management Agreement dated May 20, 2010 by and between KBSII Hartman
Business Center, LLC, a Delaware limited liability company and Jones Lang
LaSalle Americas, Inc., a Maryland corporation.



3.
Property Management Agreement dated June 17, 2010 by and between KBSII Horizon
Tech Center, LLC, a Delaware limited liability company and PM Realty Group,
L.P., a Delaware limited partnership.



4.
Property Management Agreement dated May 19, 2010 by and between KBSII Crescent
VIII, LLC, a Delaware limited liability company acting through KBS Realty
Advisors, LLC, a Delaware limited liability company and Transwestern Property
Company SW GP, L.L.C. d/b/a Transwestern.



5.
Property Management Agreement dated March 11, 2010 by and between KBSII Plano
Business Park, LLC, a Delaware limited liability company acting through KBS
Capital Advisors, LLC, a Delaware limited liability company and PM Realty Group,
L.P., a Delaware limited partnership.



6.
Real Estate Property Management Agreement, dated December 17, 2010, executed by
KBSII National City Tower, LLC, a Delaware limited liability company, and
Cassidy Turley Midwest, Inc., a Missouri corporation.



7.
Real Estate Property Management Agreement, dated December 23, 2010, executed by
KBSII Granite Tower, LLC, a Delaware limited liability company, acting through
KBS Capital Advisors, LLC, a Delaware limited liability company and Transwestern
Property Company SW GP, LLC, a Delaware limited liability company.










Schedule 6.24

--------------------------------------------------------------------------------




Schedule 7.1 – Environmental Reports
Schedule 7.1 to AMENDED AND RESTATED AND CONSOLIDATED Loan Agreement among KBSII
HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO
BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH
CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD,
LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware
limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited
liability company, KBSII GRANITE TOWER, LLC, a Delaware limited liability
company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company, and each other Person that may from time to time become liable for the
Obligations (as defined therein) as "Borrowers", WELLS FARGO BANK, NATIONAL
ASSOCIATION, as "Administrative Agent", and various Lenders, dated as of January
27, 2011.
1.
Phase I Environmental Site Assessment prepared by Environ International
Corporation dated June 11, 2010 (2500 Regent).



2.
Phase I Environmental Site Assessment prepared by Property Solutions
Incorporated dated April 26, 2010 (Horizon).



3.
Phase I Environmental Site Assessment prepared by Environ International
Corporation dated June 16, 2010 (Crescent).



4.
Phase I Environmental Site Assessment prepared by Environ International
Corporation dated April 5, 2010 (Hartman).



5.
Phase I Environmental Site Assessment prepared by Environ International
Corporation dated March 17, 2010 (Plano).



6.
Phase I Environmental Site Assessment, dated November 2010, prepared by Environ
International Corporation (National City).



7.
Asbestos Survey Report, dated November 2010, prepared by Environ International
Corporation (National City).



8.
Phase 1 Environmental Site Assessment, dated December 2010, prepared by Environ
International Corporation (Gateway)

 
9.
Phase 1 Environmental Site Assessment, dated November 2010, prepared by Environ
International Corporation (Granite Tower)






Schedule 7.1

--------------------------------------------------------------------------------






EXHIBIT A – DESCRIPTION OF PROPERTIES
Exhibit A to AMENDED AND RESTATED AND CONSOLIDATED Loan Agreement among KBSII
HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO
BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH
CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD,
LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware
limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited
liability company, KBSII GRANITE TOWER, LLC, a Delaware limited liability
company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company, and each other Person that may from time to time become liable for the
Obligations (as defined therein) as "Borrowers", WELLS FARGO BANK, NATIONAL
ASSOCIATION, as "Administrative Agent", and various Lenders, dated as of January
27, 2011.
Hartman Business Center


All the certain real property located in the County of Cobb, State of Georgia,
described as follows:


Parcel I
All that tract or parcel of land lying and being in Land Lots 606, 607, 686 and
687 of the 18th District and Second Section, Cobb County, Georgia, which is more
particularly described as follows:
To find the true point of beginning, commence at a 5/8 inch rebar found lying at
the intersection of the southern right-of-way of Hartman Road (80-foot
right-of-way) and the land lot line common to Land Lots 608 and 609; thence
proceed along said right-of-way line of Hartman Road 1758.52 feet to a 5/8 inch
rebar found; said 5/8 inch rebar found being the true point of beginning.
From the true point of beginning as thus established, proceed along said
right-of-way line of Hartman Road South 88 degrees 51 minutes 19 seconds East a
distance of 1,062.53 feet to an iron pin set; thence proceed along a 1,105.00
foot radius curve turning to the right an arc length of 716.38 feet (said curve
being subtended by a chord having a bearing of South 70 degrees 16 minutes 56
seconds East a distance of 703.90 feet) to a 5/8 inch rebar found; thence
leaving said right-of-way line proceed South 01 degrees 00 minutes 40 seconds
West for a distance of 391.57 feet to a 5/8 inch rebar found; thence proceed
North 88 degrees 59 minutes 41 seconds West a distance of 838.97 feet to a 5/8
inch rebar found; thence proceed South 00 degrees 07 minutes 13 seconds East for
a distance of 100.04 feet to a 5/8 inch rebar found; thence proceed South 53
degrees 52 minutes 03 seconds West for a distance of 314.14 feet to a 5/8 inch
rebar found; thence proceed North 44 degrees 05 minutes 22 seconds West for a
distance of 538.36 feet to an iron pin set; thence proceed North 25 degrees 10
minutes 51 seconds West for a distance of 590.19 feet to a 5/8 inch rebar found
lying on the Southerly right-of-way line of Hartman Road Said 5/8 inch rebar
being the true point of beginning; said tract containing 23.30 acres of land,
more or less.
Parcel II
Together with beneficial rights and easements of Declaration of Covenants,
Conditions and Restrictions for Hartman Road Business Park, dated September 20,
2002, filed September 24, 2002, by Hartman Road, LLC, recorded in Deed Book
13596, Page 6275, records of the Clerk of the Superior Court, Cobb County,
Georgia, as amended by that certain First Amendment to Declaration of Covenants,
Conditions and Restriction for Hartman Road Business Park, dated June 27, 2003,
filed July 1, 2003, and recorded in Deed Book 13782, Page 441, aforesaid
records.
Parcel III
Perpetual, non-exclusive grading easement over, across and through that certain
portion of the Hartman Parcel (as defined in the Easement Agreement, as
hereinafter defined), and a perpetual, non-exclusive easement to discharge storm
water from Pond #1 (as defined in the Easement Agreement) onto and

EXHIBIT A

--------------------------------------------------------------------------------




through the Hartman Parcel through ditches, pipes, and related facilities in the
Drainage Easement Area (as defined in the Easement Agreement), contained in that
certain Grading and Drainage Easement Agreement between Hartman Road, LLC and
Opus South Corporation, dated June 30, 2003, filed July 1, 2003 and recorded in
Deed Book 13782, page 458, aforesaid records, as amended by First Amendment to
Grading and Drainage Easement Agreement, dated October 24, 2008, filed December
4, 2008 and recorded in Deed Book 14652, page 1584, as re-recorded in Deed Book
14731, page 2954, aforesaid records (as amended, the "Easement Agreement").


Plano Business Park


Real property in the County of Collin, State of Texas, described as follows:


TRACT 1:


PARCEL A:


LOT 5, BLOCK 1 OF PLANO BUSINESS PARK PHASE II, an addition to the City of
Plano, Collin County, Texas, according to the plat thereof recorded in Volume N,
Page 161, Map Records, Collin County, Texas.


PARCEL B: (EASEMENT ESTATE)


BEING the West one-half (1/2) of the following tract:


BEING a tract of land situated in the J.T. McCullough Survey, Abstract No. 633,
City of Plano, Collin County, Texas, and being a portion of that same tract of
land (Tract No. 2) as described in Deed to ASG Plano Industrial, Ltd. recorded
in County Clerk's File No. 95-0060322 of the Real Property Records of Collin
County, Texas, and being more particularly described as follows:


COMMENCING at a 5/8 inch iron rod found at the intersection of the North line of
Plano Parkway (variable width right-of-way), with the East line of Shiloh Road
(140 foot right-of-way per Plat recorded in Cabinet F, Slide 18, Plat Records of
Collin County, Texas), same being the Southwest corner of said ASG Plano
Industrial Ltd. Tract No. 2;


THENCE North 89 degrees 47 minutes 30 seconds East, along the North line of said
Plano Parkway and for the South line of said ASG Plano Industrial Ltd. Tract No.
2, a distance of 1475.95 feet to the POINT OF BEGINNING of the herein described
tract of land;


THENCE North 00 degrees 12 minutes 30 seconds West departing the North line of
said Plano Parkway and the South line of said ASG Plano Industrial, Ltd. Tract
No. 2, a distance of 120.00 feet;


THENCE North 89 degrees 47 minutes 30 seconds East 40.00 feet;


THENCE South 00 degrees 12 minutes 30 seconds East, 120.00 feet to the North
line of said Plano Parkway and the South line of said ASG Plano Industrial, Ltd.
Tract No. 2;


THENCE South 89 degrees 47 minutes 30 seconds West along the North line of said
Plano Parkway and the South line of said ASG Plano Industrial, Ltd. Tract No. 2,
a distance of 40.00 feet to the POINT OF BEGINNING and containing 4,800 square
feet or 0.110 acre of land.NOTE: THE COMPANY DOES NOT REPRESENT THAT THE ACREAGE
AND/OR SQUARE FOOTAGE CALCULATIONS ARE CORRECT.


TRACT 2:


LOT 6, BLOCK 1 OF PLANO BUSINESS PARK PHASE II, an addition to the City of
Plano, Collin County, Texas, according to the plat thereof recorded in Volume N,
Page 483, Map Records, Collin County, Texas.





EXHIBIT A



--------------------------------------------------------------------------------




TRACT 3:


LOT 7, BLOCK 1 OF PLANO BUSINESS PARK PHASE II, an addition to the City of
Plano, Collin County, Texas, according to the plat thereof recorded in Volume N,
Page 590, Map Records, Collin County, Texas.






Horizon Tech Center


All the certain real property located in the County of San Diego, State of
California, described as follows:




Parcel I:


Lot 4 of Scripps Ranch Business Park Phase III, in the City of San Diego, County
of San Diego, State of California, according to Map thereof No. 12130 filed in
the Office of the County Recorder of San Diego County, July 27, 1988; and as
further defined in that certain Certificate of Correction recorded August 23,
1989 as Instrument No. 89-452514, of Official Records.


Parcel II:


An easement for ingress, egress, construction, operation and maintenance of a
monument sign as contained in that certain "Grant of Easement" recorded November
5, 1999 as Instrument No. 1999-0740198, of Official Records.




Regent Boulevard


All rights, title and interest in and to the certain real property located in
the Counties of Dallas and Tarrant, State of Texas, described as follows and
arising under that certain Ground Lease Agreement dated May 29, 2009 by and
between Dallas/Fort Worth International Airport Board, as lessor, and BVDC, LP
("BVDC"), as lessee, as evidenced by Memorandum of Lease recorded June 1, 2009
under Clerk’s File No. D209143392, Real Property Records, Tarrant County, Texas;
and filed for record on May 29, 2009 under Clerk’s File No. 200900153683, Real
Property Records, Dallas County, Texas, as amended by that certain Lease
Amendment (Roof-Top Sign) dated July 6, 2010, by and between Ground Lessor and
BVDC, as assigned to Grantor, as evidenced by that certain Assignment and
Assumption of Ground Lease dated July 8, 2010, filed for record on July 8, 2010
and recorded under Document No. 201000173571, Official Public Records, Dallas
County, Texas; and filed for record on July 8, 2010 under Document
No. D210164479, Official Public Records, Tarrant County, Texas:


BEING A 21.220 ACRE TRACT OF LAND SITUATED IN THE WILLIAM RUSSELL SURVEY,
ABSTRACT NO. 1320, TARRANT COUNTY, TEXAS, AND THE WILLIAM RUSSELL SURVEY,
ABSTRACT NO. 1728, DALLAS
COUNTY, TEXAS, SAID 21.220 ACRE TRACT OF LAND BEING A PORTION OF THAT CERTAIN
TRACT OF LAND KNOWN AS DALLAS FORT WORTH INTERNATIONAL AIRPORT, COMPRISED IN
PART BY THE FOLLOWING TRACTS: A 21.88 ACRE TRACT OF LAND, DESCRIBED IN A DEED
FROM LUCILLE PRICE JONES, A WIDOW, INDIVIDUALLY AND AS INDEPENDENT EXECUTRIX OF
WILBUR S. JONES, DECEASED; ROBERT J. SHOEMAKER AND WIFE, MARY JONES SHOEMAKER
AND PHILLIP M. JONES AND WIFE BETTYE GRUBBS JONES TO THE CITY OF DALLAS, AS
RECORDED IN VOL 4792 PAGE 15, DEED RECORDS OF TARRANT COUNTY, TEXAS (DRTCT); A

EXHIBIT A



--------------------------------------------------------------------------------




9.94 ACRE TRACT OF LAND, DESCRIBED IN DEED FROM P.T. TAYLOR AND WIFE, TOMMIE
TAYLOR TO THE CITY OF DALLAS, AS RECORDED IN VOL 69154 PAGE 1521, OF THE DEED
RECORDS OF DALLAS COUNTY, TEXAS (DRDCT); A 14.2479 ACRE TRACT OF LAND, DESCRIBED
IN DEED FROM R. D. HARRINGTON, INDIVIDUALLY, AND AS ATTORNEY-IN-FACT FOR JACK D.
EDMONDS TO THE CITY OF FORT WORTH, AS RECORDED IN VOL 4520 PAGE 354, DRTCT; AN
8.08 ACRE TRACT OF LAND, DESCRIBED IN DEED FROM BRYAN THOMAS SNOWDEN AND WIFE,
MARGIE LOUISE SNOWDEN, TO THE CITY OF DALLAS, AS RECORDED IN VOL 69092 PAGE
1614, DRDCT; A 15.5983 ACRE TRACT OF LAND, DESCRIBED IN DEED FROM WILLIAM CLYDE
SANDERS AND WIFE, CLARA E. SANDERS, TO THE CITY OF DALLAS, AS RECORDED IN VOL
69159 PAGE 1580, DRDCT; AND A 6.06 ACRE TRACT OF LAND DESCRIBED AS TRACT 2 IN
DEED FROM CORBETT F. EMERY AND LOUISE K. EMERY, HUSBAND AND WIFE TO THE CITY OF
FORT WORTH, AS RECORDED IN VOL 5506 PAGE 294, DRTCT; A 5 ACRE TRACT OF LAND,
DESCRIBED AS TRACT ONE IN DEED FROM GLYNN S. BUTLER AND WIFE, M. JANICE BUTLER
TO THE CITY OF DALLAS, AS RECORDED IN VOL 69153, PAGE 1879, DRDCT; A PORTION OF
SAID 21.220 ACRE TRACT OF LAND ALSO BEING SITUATED IN THAT CERTAIN 744.10 ACRE
TRACT OF LAND DESIGNATED AS NORTH TRACT, FOREIGN TRADE ZONE #39, SITUATED IN THE
DALLAS/FORT WORTH INTERNATIONAL AIRPORT, DALLAS COUNTY, TEXAS AND TARRANT
COUNTY, TEXAS, BEING A PART OF FOREIGN TRADE ZONE NUMBER 39 AS CREATED ON AUGUST
11, 1978, MODIFIED ON DECEMBER 14, 1999, MODIFIED NOVEMBER 21, 2005, MODIFIED
AUGUST 27, 2007, MODIFIED APRIL 15, 2008, AND MODIFIED DECEMBER 31, 2008, BY THE
FOREIGN TRADE ZONE BOARD, WASHINGTON, D.C., SAID 21.220 ACRE TRACT BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS;


BEGINNING AT A 1/2 INCH IRON ROD CAPPED "HALFF ASSOC INC." FOUND (DFW SURFACE 88
COORDINATE - NORTHING 1,030,302.3952, EASTING 419,561.6606) FOR THE NORTH CORNER
OF A 23.000 ACRE TRACT OF LAND DESCRIBED IN A LEASE AGREEMENT IN AND BETWEEN THE
DALLAS FORT WORTH INTERNATIONAL AIRPORT BOARD AND PEROT DEVELOPMENT DFW # 1,
L.P., AS RECORDED IN THE DALLAS FORT WORTH INTERNATIONAL AIRPORT COMMERCIAL
DEVELOPMENT DEPARTMENT, SAID CORNER BEING IN THE SOUTHERLY RIGHT-OF-WAY LINE OF
REGENT BOULEVARD, A 120.00 FOOT RIGHT OF WAY AS DEFINED BY THE DALLAS/FORT WORTH
INTERNATIONAL AIRPORT BOARD;


THENCE SOUTH 34° 13' 40" WEST, ALONG AND WITH THE WEST LINE OF SAID 23.000 ACRE
TRACT OF LAND, AT A DISTANCE OF 1193.10 FEET PASSING A 5/8 INCH IRON ROD CAPPED
"DFW BOUNDARY" SET FOR THE WEST CORNER OF SAID 23.000 ACRE TRACT, THE SAME BEING
THE NORTH CORNER OF A 27.553 ACRE TRACT OF LAND, (HEREAFTER REFERRED TO AS TRADE
CENTER IV OPTION AREA), DESCRIBED AS THE OPTION AREA IN A LEASE BETWEEN THE
DALLAS FORT WORTH INTERNATIONAL AIRPORT BOARD AND DPF TRADE CENTER IV, L.L.C.,
DATED OCTOBER 25, 2006 AND RECORDED IN THE DALLAS/FORT WORTH INTERNATIONAL
AIRPORT COMMERCIAL DEVELOPMENT DEPARTMENT, AND CONTINUING ON FOR A TOTAL
DISTANCE OF 1384.64 FEET TO A 5/8 INCH IRON ROD CAPPED "DFW BOUNDARY" SET (DFW
SURFACE 88 COORDINATE NORTHING 1,029,157.5659, EASTING 418,782.8219) FOR THE
SOUTH CORNER OF THE HEREIN DESCRIBED TRACT, FROM WHICH SAID POINT A 5/8 INCH
IRON ROD FOUND BEARS SOUTH 38 DEGREES 19 MINUTES 10 SECONDS EAST, 0.30 FEET;


THENCE, NORTH 55° 46' 20" WEST, LEAVING THE WEST LINE OF SAID TRADE CENTER IV
OPTION AREA, A DISTANCE OF 714.50 FEET TO A 5/8 INCH IRON ROD CAPPED "DFW
BOUNDARY" SET (DFW SURFACE 88 COORDINATE - NORTHING 1,029,559.4630, EASTING
418,192.0660) FOR THE WEST CORNER OF THE HEREIN DESCRIBED TRACT, BEING IN THE
SOUTHEASTERLY RIGHT OF WAY LINE OF REGENT BOULEVARD, A 120.00 FOOT RIGHT OF WAY
AS DEFINED BY THE DALLAS/FORT WORTH INTERNATIONAL AIRPORT BOARD;


THENCE ALONG AND WITH THE SOUTHEASTERLY RIGHT OF WAY LINE OF SAID REGENT
BOULEVARD THE FOLLOWING COURSES:



EXHIBIT A



--------------------------------------------------------------------------------




NORTH 34° 13' 40" EAST, A DISTANCE OF 998.21 FEET TO A 5/8 INCH IRON ROD CAPPED
"DFW BOUNDARY" SET (DFW SURFACE 88 COORDINATE - NORTHING 1,030,384.7887, EASTING
418,753.5432)
FOR THE POINT OF CURVATURE OF A CURVE TO THE RIGHT;


NORTHEASTERLY ALONG AND WITH SAID CURVE TO THE RIGHT, HAVING A RADIUS OF 290.00
FEET, A CENTRAL ANGLE OF 78° 01' 54", AND A LONG CHORD WHICH BEARS NORTH 73° 14'
37" EAST, 365.13 FEET, AN ARC DISTANCE OF 394.95 FEET TO A 5/8 INCH IRON ROD
CAPPED "DFW BOUNDARY" SET (DFW SURFACE 88 COORDINATES: NORTHING 1,030,490.0567,
EASTING 419,103.1695) FOR POINT OF
TANGENCY;


SOUTH 67° 44' 26" EAST A DISTANCE OF 495.41 FEET TO THE POINT OF BEGINNING,
CONTAINING 21.220 ACRES OF LAND, MORE OR LESS.






Crescent
All the certain real property located in the County of Arapahoe, State of
Colorado, described as follows:


PARCEL ONE:


A parcel of land in the Northeast quarter of Section 16, Township 5 South, Range
67 West of the 6th P.M., Denver Technological Center, County of Arapahoe, State
of Colorado, being more particularly described as follows:
Commencing at the North quarter corner of Section 16, Township 5 South, Range 67
West of the 6thP.M.;
Thence along the North line of the Northeast quarter of said Section 16 North
89°52’59" East, a distance of 557.09 feet;
Thence leaving said North line South 00°07’01" East a distance of 50.00 feet to
a point on the Southerly
right-of-way line of East Belleview Avenue;
Thence departing said right-of-way line and continuing South 00°07’01" East a
distance of 251.46 feet to
a point of curvature;
Thence along a curve to the right having a radius of 224.00 feet, an arc length
of 128.91 feet, a central angle of 32°58’25" and a chord which bears South
16°22’10" West, a distance of 127.14 feet to the TRUE
POINT OF BEGINNING;
Thence South 57°54’40" East, a distance of 72.86 feet;
Thence North 57°20’00" East, a distance of 326.52 feet;
Thence along a non-tangent curve to the left having a radius of 450.00 feet, an
arc length of 170.12 feet, a central angle of 21°39’36", and a chord which bears
South 43°29’48" East, a distance of 169.11 feet to a point of compound
curvature;
Thence along a curve to the left having a radius of 590.00 feet, an arc length
of 50.78 feet, a central angle of 04°55’52", and a chord which bears South
56°47’33" East, a distance of 50.76 feet;
Thence South 00°36’41" West, a distance of 107.62 feet;
Thence South 29°06’22" West, a distance of 114.44 feet;
Thence South 74°06’22" West, a distance of 33.94 feet;
Thence South 29°06’22" West, a distance of 177.64 feet;
Thence South 74°06’22" West, a distance of 26.00 feet;
Thence South 30°08’24" West, a distance of 213.47 feet;
Thence South 89°53’15" West, a distance of 81.34 feet;
Thence North 00°37’24" East, a distance of 395.82 feet;
Thence along a non-tangent curve to the right having a radius of 825.50 feet, an
arc length of 156.89 feet, a central angle of 10°53’22", and a chord which bears
North 37’25’14" West, a distance of 156.66 feet;
Thence North 57°54’40" West, a distance of 47.14 feet;
Thence along a non-tangent curve to the left having a radius of 224.00 feet, an
arc length of 40.27 feet, a

EXHIBIT A



--------------------------------------------------------------------------------




central angle of 10°18’00", and a chord which bears North 38°00’23" East, a
distance of 40.21 feet to the
TRUE POINT OF BEGINNING,


County of Arapahoe,
State of Colorado.






PARCEL TWO:


Non-exclusive easements for vehicular and pedestrian access as more particularly
defined in that certain reciprocal access and utility agreement recorded October
25, 1995 in Book 8159 at Page 518, County of Arapahoe, State of Colorado.


PARCEL THREE:


Non-exclusive easement for vehicular and pedestrian access as more particularly
defined in that certain access easements agreement recorded November 27, 1996 at
Reception No. A6150967, County of Arapahoe, State of Colorado.


PARCEL FOUR:


Non-exclusive easement for ingress and egress over that private drive known as
Crescent Drive as more particularly described in that certain access easement
recorded July 16, 1997 at Reception No. A7086276, County of Arapahoe, State of
Colorado.


National City Tower
All the certain real property located in the County of Jefferson, State of
Kentucky, described as follows:


Parcel I (Fee Parcel):


Beginning at the Northeast corner of Fifth and Market Streets; thence along the
Northerly line of Market Street South 81 degrees 12 minutes 52 seconds East 105
feet; thence North 8 degrees 46 minutes 38 seconds East 161.03 feet; thence
South 81 degrees 08 minutes 37 seconds East 11.05 feet; thence North 8 degrees
51 minutes 23 seconds East 44 feet; thence South 81 degrees 08 minutes 37
seconds East 93.95 feet to the center line of an alley closed in Action No.
CR-143,089, Jefferson Circuit Court; thence Northwardly with the center line of
said closed alley 216 feet to its intersection with the Southerly line of Main
Street; thence along the Southerly line of Main Street North 81 degrees 08
minutes 37 seconds West 210 feet to the Southeast corner of Fifth and Main
Streets; thence along the Easterly line of Fifth Street South 8 degrees 46
minutes 38 seconds West 421.16 feet to the beginning.


Tax ID: 03-014E-0261-0000


Parcel II (Fee Parcel):


BEGINNING in the Southerly line of Main Street at its intersection with the
center line of an alley running between Market and Main Streets in the block
bounded on the West by Fifth Street and on the East by Fourth Street, said alley
having been closed in Action No. CR-143,089, Jefferson Circuit Court; thence
along the center line of said closed alley South 8 degrees 53 minutes 6 seconds
West 235.41 feet, more or less, to its intersection with the Northerly line
extended of the property conveyed to Greater Louisville First Federal Savings
and Loan Association by deed of record in Deed Book 3745, Page 522 in the Office
of the Clerk of Jefferson County, Kentucky; thence with the Northerly line of
the property conveyed to Greater Louisville First Federal Savings and Loan
Association, and same extended, South 81 degrees 12 minutes 22 seconds East
189.82 feet, more or less, to a point 20 feet West of Fourth Street; thence
along a line 20 feet West of Fourth Street North 8 degrees 56 minutes 13 seconds
East 235.20 feet, more or

EXHIBIT A



--------------------------------------------------------------------------------




less, to the Southerly line of Main Street, thence with the Southerly line of
Main Street North 81 degrees 08 minutes 37 seconds West 190.03 feet, more or
less, to the beginning; together with the unlimited right of ingress and egress
across any and all portions of the 20 foot wide tract of real estate lying
between the Easternmost line of the above described tract and Fourth Street,
which 20 foot tract is to be dedicated to public use as a part of Fourth Street.


Tax ID: 03-014E-0259-0000


Parcel III (Appurtenant Easement Parcel):


Easement for foundation and support as set forth in that certain Deed recorded
February 26, 1971 in Deed Book 4405, Page 109 in the Office of the Clerk of
Jefferson County, Kentucky.


Parcels I, II and III being the same property conveyed to TIC NCT FARE FAMILY
TRUST LLC, a Delaware limited liability company, TIC NCT LYNCH LLC, a Delaware
limited liability company, TIC NCT VAUGHAN LLC, a Delaware limited liability
company, TIC NCT BIRCHER LLC, a Delaware limited liability company, TIC NCT
STAUFFER LLC, a Delaware limited liability company, TIC NCT HUBBARD TRUST LLC, a
Delaware limited liability company, TIC NCT VINCENTI LLC, a Delaware limited
liability company, TIC NCT B JONES LLC, a Delaware limited liability company,
TIC NCT R JONES LLC, a Delaware limited liability company, TIC NCT HATAMIYA
BROTHERS LLC, a Delaware limited liability company, TIC NCT DEY LLC, a Delaware
limited liability company, TIC NCT RUTKOWSKI LLC, a Delaware limited liability
company, TIC NCT KIHAPAI LLC, a Delaware limited liability company, TIC NCT READ
LLC, a Delaware limited liability company, TIC NCT KIM LLC, a Delaware limited
liability company, TIC NCT GOLOMB LLC, a Delaware limited liability company, TIC
NCT RUNES LLC, a Delaware limited liability company, TIC NCT HOYLES LLC (aka TIC
NCT #45, LLC according to Amended Certificate of Authority recorded in CB 666,
Page 680), a Delaware limited liability company, TIC NCT DELAND LLC, a Delaware
limited liability company, TIC NCT LAI LLC, a Delaware limited liability
company, and TIC NCT GILL LLC, a Delaware limited liability company, by Deed
dated August 30, 2005, of record in Deed Book 8688, Page 620, in the Office of
the Clerk of Jefferson County, Kentucky; see also Lease Termination Memo and
Affidavit of Merger of Title dated July 14, 2006, recorded in Deed Book 8962,
Page 569, in the Office aforesaid.


Parcels I, II and III being the same property conveyed to TIC NCT VILLA SANGRIA
LLC, a Delaware limited liability company, TIC NCT BERKOVICH LLC, a Delaware
limited liability company, TIC NCT POSIK LLC, a Delaware limited liability
company, TIC NCT HOWE LLC, a Delaware limited liability company, and TIC NCT
WALSH LLC, a Delaware limited liability company, by Deed dated September 23,
2005, of record in Deed Book 8701, Page 833, in the Office of the Clerk of
Jefferson County, Kentucky; see also Lease Termination Memo and Affidavit of
Merger of Title dated July 14, 2006, recorded in Deed Book 8962, Page 569, in
the Office aforesaid.


Parcels I, II and III being the same property conveyed to TIC NCT LYNCH LLC, a
Delaware limited liability company, by Deed dated September 30, 2005, of record
in Deed Book 8708, Page 271, in the Office of the Clerk of Jefferson County,
Kentucky; see also Lease Termination Memo and Affidavit of Merger of Title dated
July 14, 2006, recorded in Deed Book 8962, Page 569, in the Office aforesaid.


Parcels I, II and III being the same property conveyed to TIC NCT MATHWIG LLC, a
Delaware limited liability company, and TIC NCT HANLY LLC, a Delaware limited
liability company, by Deed dated November 15, 2005, of record in Deed Book 8736,
Page 90, in the Office of the Clerk of Jefferson County, Kentucky; see also
Lease Termination Memo and Affidavit of Merger of Title dated July 14, 2006,
recorded in Deed Book 8962, Page 569, in the Office aforesaid.


Parcels I, II and III being the same property conveyed to TIC NCT GILBERT LLC, a
Delaware limited liability company, by Deed dated January 1, 2006, of record in
Deed Book 8759, Page 565, in the Office of the Clerk of Jefferson County,
Kentucky; see also Lease Termination Memo and Affidavit of Merger of Title dated
July 14, 2006, recorded in Deed Book 8962, Page 569, in the Office aforesaid.



EXHIBIT A



--------------------------------------------------------------------------------




Granite Tower
All the certain real property located in the County of Denver, State of
Colorado, described as follows


Parcel 1 - Fee Title


Units 1, 1A, 1B, 1C and 5, Block 95 Condominiums,


According to the Amended and Restated Master Declaration of Block 95
Condominiums recorded December 19, 2005 under Reception No. 2005215222, as
amended by Amended and Restated First Amendment to Amended and Restated Master
Declaration of Block 95 Condominiums recorded October 7, 2010 at Reception No.
2010115794, and the Amended and Restated Condominium Map thereof recorded
December 19, 2005 under Reception No. 2005215223, as amended by First Amendment
to the Amended and Restated Condominium Map for Block 95 Condominiums recorded
February 12, 2008 under Reception No. 2008017796, in the records of the Clerk
and Recorder of the City and County of Denver, State of Colorado.




Parcel 2


Nonexclusive easements: (a) to use each Common Element (as defined in the
Declaration, as hereinafter defined), (b) over and across all Common Elements
for the use and enjoyment of Units 1, 1A, 1B, 1C and 5, Block 95 Condominiums,
the Parking Rights and the Limited Common Elements (as such terms are defined in
the Declaration, as hereinafter defined), (b) over and across all Common
Elements and the other Units (as defined in the Declaration, as hereinafter
defined) for horizontal, vertical, and lateral support, (c) over and across all
stairs, hallways, lobbies, drive lanes, walkways and other access-ways
designated as Common Elements to gain pedestrian and vehicular access, (d) over
and across all stairs, hallways, lobbies, drive lanes, walkways and other
access-ways for emergency egress, (e) for ingress and egress to and from the
Loading Dock (as defined in the Declaration, as hereinafter defined) for the use
of the Loading Dock, (f) for encroachments, (g) for repair, maintenance,
restoration and reconstruction, (h) to enter upon, across, over, in, and under
any portion of the Condominium Project (as defined in the Declaration, as
hereinafter defined) for the purpose of changing, correcting, or otherwise
modifying the grade or drainage channels to improve the drainage of water, (i)
for the purpose of maintaining, repairing and replacing the existing drainage of
water from, over, and across the Condominium Project, (j) for the use of all
shafts, chutes, flues, ducts, vents, chases, pipes, wires, conduits, and utility
lines for utilities, and (k) for access to and operation, maintenance, repair
and replacement of the Central Plant (as defined in the Declaration, as
hereinafter defined), including the Plate Heat Exchanger and the Plate Heat
Distribution Lines (as such terms are defined in the Declaration, as hereinafter
defined), contained in that Amended and Restated Master Declaration of Block 96
Condominiums, recorded December 19, 2005 at Reception No. 2005215222, and
Amended and Restated First Amendment to Amended and Restated Master Declaration
of Block 95 Condominiums recorded October 7, 2010 at Reception No. 2010115794
(as amended, the "Declaration").
 


Parcel 3


Revocable permit or license to encroach with an underground parking structure,
contained in that Ordinance No. 3, Series of 1981 recorded July 11, 1985 at
Reception No. 037798, in the following described areas in the City and County of
Denver and State of Colorado, to wit:


Those parts of 18th Street, 19th Street, Curtis Street and Arapahoe Street
adjacent to Block 95, East Denver, described as follows:


Beginning at the most northerly corner of Block 95, East Denver; Thence westerly
to a point that is 9.50 feet southwesterly of and 9.5 feet northwesterly of said
northerly corner; Thence southwesterly and

EXHIBIT A



--------------------------------------------------------------------------------




parallel with the northwesterly line of said Block 95, 382.41 feet; Thence
southerly to a point that is 9.50 feet southeasterly of and 9.50 feet
southwesterly of the most westerly corner of said Block 95; Thence southeasterly
and parallel with the southwesterly line of said Block 95, 247.50 feet; Thence
easterly to a point that is 9.50 feet northeasterly of and 9.50 feet
southeasterly of the most southerly corner of said Block 95; Thence
northeasterly and parallel with the southeasterly line of said Block 95, 382.41
feet; Thence northerly to a point that is 9.50 feet northeasterly of and 9.50
feet northwesterly of the most easterly corner of said Block 95; Thence
northwesterly and parallel with the northeasterly line of said Block 95, 247.50
feet; thence westerly to the point of beginning.


    
Gateway Center
All that certain real property situated in the County of Sacramento, State of
California, described as follows:


PARCEL A:


PARCEL 4, AS SHOWN ON THAT CERTAIN CERTIFICATE OF COMPLIANCE OF LOT LINE
ADJUSTMENT RECORDED NOVEMBER 24, 2008 IN BOOK 20081124 PAGE 897, OFFICIAL
RECORDS OF THE COUNTY OF SACRAMENTO, STATE OF CALIFORNIA, AND MORE
PARTICULARLY DESCRIBED AS FOLLOWS:


ALL THAT PORTION OF PARCEL 3 AS RECORDED IN THE LOT LINE ADJUSTMENT RECORDED IN
BOOK 20070103, PAGE 1164, AND PARCEL 1 AS RECORDED IN THE LOT LINE ADJUSTMENT
RECORDED IN BOOK 20070404, PAGE 0157, OFFICIAL RECORDS OF THE COUNTY OF
SACRAMENTO, STATE OF CALIFORNIA, AND DESCRIBED AS FOLLOWS:
COMMENCING AT A FOUND COTTON SPINDLE WITH WASHER STAMPED "LS 6947" MARKING THE
CENTERLINE INTERSECTION OF NORTH FREEWAY BOULEVARD AND PROMENADE CIRCLE AS SHOWN
ON THE FINAL MAP OF PROMENADE AT NATOMAS FILED IN BOOK 341, MAPS PAGE 12
OFFICIAL RECORDS OF SAID COUNTY; THENCE ALONG THE CENTERLINE OF SAID PROMENADE
CIRCLE SOUTH 00° 37. 56" EAST, 684.32 FEET TO THE BEGINNING OF A TANGENT CURVE
CONCAVE EASTERLY HAVING A RADIUS OF 600.00 FEET; THENCE SOUTHERLY 178.02 FEET
ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 17° 00. 00"; THENCE SOUTH 17° 37.
56" EAST, 20.67 FEET; THENCE SOUTH 00° 37. 56" EAST, 113.97 FEET TO THE TRUE
POINT OF BEGINNING; THENCE SOUTH 00° 37. 56" EAST 450.12 FEET TO THE BEGINNING
OF A NON-TANGENT CURVE CONCAVE NORTHERLY HAVING A RADIUS OF 625.00 FEET TO WHICH
A RADIAL BEARS SOUTH 06° 29. 39" WEST; THENCE WESTERLY 80.59 FEET ALONG SAID
CURVE THROUGH A CENTRAL ANGLE OF 07° 23. 16"; THENCE TANGENT TO SAID CURVE NORTH
76° 07. 05" WEST, 584.14 FEET; THENCE NORTH 35° 20. 14" WEST, 309.84 FEET;
THENCE NORTH 55° 50. 17" WEST, 32.59 FEET; THENCE NORTH 31° 29. 02" WEST, 30.13
FEET; THENCE NORTH 00° 21. 59" WEST, 45.64 FEET; THENCE NORTH 89° 22. 19" EAST,
12.67 FEET; THENCE NORTH 54° 41. 02" EAST 43.16 FEET; THENCE SOUTH 35° 18. 50"
EAST, 294.27 FEET; THENCE NORTH 33° 43. 16" EAST, 233.70 FEET; THENCE NORTH 40°
19. 00" WEST, 106.41 FEET; THENCE NORTH 49° 41. 02" EAST, 62.00 FEET; THENCE
NORTH 40° 19. 00" WEST, 25.88 FEET; THENCE NORTH 49° 41. 00" EAST, 30.09 FEET;
THENCE NORTH 00° 37. 26" WEST, 155.40 FEET; THENCE NORTH 89° 22. 34" EAST, 66.88
FEET; THENCE SOUTH 00° 37. 26" EAST 310.00 FEET; THENCE NORTH 89° 22. 34" EAST,
67.19 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE NORTHERLY HAVING A RADIUS
OF 600.00 FEET; THENCE EASTERLY 178.02 FEET ALONG SAID CURVE THROUGH A CENTRAL
ANGLE OF 17° 00. 00"; THENCE TANGENT TO SAID CURVE NORTH 72° 22. 34" EAST, 58.16
FEET; THENCE SOUTH 17° 37. 26" EAST, 27.67 FEET; THENCE NORTH 72° 22. 34" EAST
26.29 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE SOUTHWESTERLY HAVING A
RADIUS OF 42.33 FEET; THENCE EASTERLY 33.05 FEET ALONG SAID CURVE THROUGH A
CENTRAL ANGLE OF 44° 44. 06" TO THE BEGINNING OF A COMPOUND CURVE CONCAVE
SOUTHWESTERLY HAVING A RADIUS OF 19.33 FEET; THENCE SOUTHEASTERLY 5.91 FEET
ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 17° 31. 48" TO THE BEGINNING OF A
COMPOUND CURVE CONCAVE SOUTHWESTERLY HAVING A RADIUS OF 42.33 FEET; THENCE
SOUTHERLY 33.05 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 44° 44. 06";
THENCE TANGENT TO SAID CURVE

EXHIBIT A



--------------------------------------------------------------------------------




SOUTH 00° 37. 26" EAST, 25.22 FEET; THENCE NORTH 89° 22. 34" EAST, 27.80 FEET TO
THE
TRUE POINT OF BEGINNING.


PARCEL B:
EASEMENTS FOR INGRESS AND EGRESS, PARKING, UTILITIES AND INCIDENTAL PURPOSES AND
ALL OTHER EASEMENTS CONTAINED IN THE DOCUMENT ENTITLED "DECLARATION OF
COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL EASEMENTS OF
GATEWAY CORPORATE CENTER," RECORDED JUNE 28, 2005 IN BOOK 20050628 PAGE 2298,
OFFICIAL RECORDS, SUBJECT TO THE TERMS AND CONDITIONS CONTAINED THEREIN.


Assessor’s Parcel Number :    225-2110-060-0000


PARCEL C


LOT 20 AS SHOWN ON THE MAP ENTITLED “PROMENADE AT NATOMAS”, RECORDED JUNE 16,
2005, IN BOOK 341 OF MAPS, AT PAGE 12, AND AS AMENDED BY THAT CERTAIN
CERTIFICATE OF CORRECTION RECORDED AUGUST 21, 2008 AS BOOK 20080821 AT PAGE
1336, OF OFFICIAL RECORDS.


PARCEL D


A NON-EXCLUSIVE EASEMENT OVER THE REAL PROPERTY SHOWN ON THE FINAL MAP ENTITLED
“PROMENADE AT NATOMAS”, RECORDED IN BOOK 341 OF MAPS AT PAGE 12, RECORDS OF
SACRAMENTO COUNTY, CALIFORNIA FOR (1) THE FLOW OF STORM WATER DRAINAGE, (2)
SANITARY SEWER FACILITIES NECESSARY TO SERVE PARCEL ONE AND (3) WATER FACILITIES
NECESSARY TO SERVE PARCEL ONE TO THE EXTENT PROVIDED UNDER THE MASTER
DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL
EASEMENTS OF SACRAMENTO GATEWAY (MASTER DECLARATION) RECORDED JUNE 28, 2005 IN
BOOK 20050628, PAGE 2296, OFFICIAL RECORDS.




PARCEL E


EASEMENT FOR DRAINAGE AND UTILITIES AND INCIDENTAL PURPOSES AND ALL OTHER
EASEMENTS CONTAINED IN THE DOCUMENT ENTITLED “MASTER DECLARATION OF COVENANTS,
CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL EASEMENTS OF SACRAMENTO
GATEWAY” RECORDED JUNE 28, 2005 IN BOOK 20050628, PAGE 2296, OFFICIAL RECORDS.




PARCEL F


EASEMENTS FOR INGRESS AND EGRESS, PARKING, UTILITIES AND INCIDENTAL PURPOSES AND
ALL OTHER EASEMENTS CONTAINED IN THE DOCUMENT ENTITLED “DECLARATION OF
COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL EASEMENTS OF
GATEWAY CORPORATE CENTER” RECORDED JUNE 28, 2005 IN BOOK 20050628, PAGE 2298,
OFFICIAL RECORDS.






Assessor’s Parcel Number: 225-2110-020-0000







EXHIBIT A



--------------------------------------------------------------------------------




EXHIBIT B - DOCUMENTS
Exhibit B to AMENDED AND RESTATED AND CONSOLIDATED Loan Agreement among KBSII
HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO
BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH
CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD,
LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware
limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited
liability company, KBSII GRANITE TOWER, LLC, a Delaware limited liability
company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company, and each other Person that may from time to time become liable for the
Obligations (as defined therein) as "Borrowers", WELLS FARGO BANK, NATIONAL
ASSOCIATION, as "Administrative Agent", and various Lenders, dated as of January
27, 2011.
1.Loan Documents. The documents listed below, numbered 1.1 through 1.9,
inclusive, and amendments, modifications and supplements thereto which have
received the prior written consent of Administrative Agent, together with any
documents executed in the future that are approved by Lender and that recite
that they are "Loan Documents" for purposes of this Agreement are collectively
referred to herein as the Loan Documents.
1.1    This Agreement
1.2    The Amended and Restated and Consolidated Secured Promissory Note, dated
January 27, 2011
1.3    Amended and Restated and Consolidated Hazardous Materials Indemnity
executed by Borrowers, dated January 27, 2011
1.4    Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated September 30, 2010, executed by KBSII Plano
Business Park, LLC, in favor of Administrative Agent, for the benefit of
Lenders, as amended by that certain First Modification of Deed of Trust dated
January 27, 2011
1.5    Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated September 30, 2010, executed by KBSII
Horizon Tech Center, LLC, in favor of Administrative Agent, for the benefit of
Lenders, as amended by that certain First Modification of Deed of Trust dated
January 27, 2011
1.6    Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated September 30, 2010, executed by KBSII 2500
Regent Boulevard, LLC, in favor of Administrative Agent, for the benefit of
Lenders, as amended by that certain First Modification of Deed of Trust dated
January 27, 2011
1.7    Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated September 30, 2010, executed by KBSII
Crescent VIII, LLC, in favor of Administrative Agent, for the benefit of
Lenders, as amended by that certain First Modification of Deed of Trust dated
January 27, 2011
1.8    Deed to Secure Debt, Assignment of Leases and Rents and Security
Agreement, dated September 30, 2010, executed by KBSII Hartman Business Center,
LLC, in favor of Administrative Agent, for the benefit of Lenders, as amended by
that certain First Modification of Deed to Secure Debt dated January 27, 2011
1.9    Amended and Restated Mortgage with Absolute Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated January 27, 2011, executed
by KBSII National City Tower, LLC, in favor of Administrative Agent, for the
benefit of Lenders

EXHIBIT B

--------------------------------------------------------------------------------




1.10    Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated January 27, executed by KBSII Gateway
Corporate Center, LLC, in favor of Administrative Agent, for the benefit of
Lenders
1.11    Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated January 27, executed by KBSII Granite Tower,
LLC, in favor of Administrative Agent, for the benefit of Lenders
1.12     Deeds of Trust and Mortgages encumbering I-81 Properties, Torrey
Reserve Property, Two Westlake Property and any Future Property, when executed
and delivered
2.Other Related Documents.
2.1
Amended and Restated and Consolidated Limited Guaranty

2.2
Legal opinion issued by Greenberg Traurig, LLP to Administrative Agent, for the
benefit of Lenders, dated January 28, 2011 (Authority and CA Opinion)

2.3
Legal opinion issued by Greenberg Traurig, LLP to Administrative Agent, for the
benefit of Lenders, dated January 28, 2011 (CO Opinion)



 

EXHIBIT B



--------------------------------------------------------------------------------




EXHIBIT C – FORM OF SUBORDINATION NON-DISTURBANCE AND ATTORNMENT AGREEMENT
Exhibit C to AMENDED AND RESTATED AND CONSOLIDATED Loan Agreement among KBSII
HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO
BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH
CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD,
LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware
limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited
liability company, KBSII GRANITE TOWER, LLC, a Delaware limited liability
company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company, and each other Person that may from time to time become liable for the
Obligations (as defined therein) as "Borrowers", WELLS FARGO BANK, NATIONAL
ASSOCIATION, as "Administrative Agent", and various Lenders, dated as of
January 27, 2011.
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group (AU #2955)
2030 Main Street, Suite 800
Irvine, CA 92614

Attn: Jeri Gehrer
Loan No. 1002835

--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT
(Lease To Mortgage)
NOTICE:    THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER
OR LATER SECURITY INSTRUMENT.
THIS SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT ("Agreement") is made ________________
by and between _____________________ ("Owner"), __________________________
("Lessee") and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
("Administrative Agent") for itself and certain additional lenders ("Lenders").
R E C I T A L S
A.    Pursuant to the terms and provisions of a lease dated
__________________________ ("Lease"), Owner, as "Lessor", granted to Lessee a
leasehold estate in and to the property described on Exhibit A attached hereto
and incorporated herein by this reference (which property, together with all
improvements now or hereafter located on the property, is defined as the
"Property").
B.    Owner has executed, or proposes to execute, a
____________________________________ (the "Mortgage") securing, among other
things, one or more promissory notes (collectively, as the same may be amended,
restated or replaced, or the principal amount thereof increased, the "Note") in
the aggregate principal sum of up to $372,000,000 in favor of one or more
Lenders, which Note is payable with interest and upon the terms and conditions
described therein ("Loan").
C.    As a condition to making the Loan secured by the Mortgage, Administrative
Agent requires that the Mortgage be unconditionally and at all times remain a
lien on the Property, prior and superior to all the rights of Lessee under the
Lease and that the Lessee specifically and unconditionally subordinate the Lease
to the lien of the Mortgage.
D.    Owner and Lessee have agreed to the subordination, attornment and other
agreements herein in favor of Administrative Agent.

EXHIBIT C - Page 1

--------------------------------------------------------------------------------




NOW THEREFORE, for valuable consideration and to induce Administrative Agent to
make the Loan, Owner and Lessee hereby agree for the benefit of Administrative
Agent as follows:
1.    SUBORDINATION. Owner and Lessee hereby agree that:
1.1    Prior Lien. The Mortgage securing the Note, and any modifications,
renewals or extensions thereof, and additional advances, shall unconditionally
be and at all times remain a lien on the Property prior and superior to the
Lease;
1.2    Subordination. Administrative Agent would not make the Loan without this
agreement to subordinate; and
1.3    Whole Agreement. This Agreement shall be the whole agreement and only
agreement with regard to the subordination of the Lease to the lien of the
Mortgage and shall supersede and cancel, but only insofar as would affect the
priority between the Mortgage and the Lease, any prior agreements as to such
subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages.
AND FURTHER, Lessee individually declares, agrees and acknowledges for the
benefit of Lender, that:
1.4    Use of Proceeds. Administrative Agent, in making disbursements pursuant
to the Note, the Mortgage or any loan agreements with respect to the Property,
is under no obligation or duty to, nor has Administrative Agent represented that
it will, see to the application of such proceeds by the person or persons to
whom Administrative Agent disburses such proceeds, and any application or use of
such proceeds for purposes other than those provided for in such agreement or
agreements shall not defeat this agreement to subordinate in whole or in part;
1.5    Waiver, Relinquishment and Subordination. Lessee intentionally and
unconditionally waives, relinquishes and subordinates all of Lessee’s right,
title and interest in and to the Property to the lien of the Mortgage and
understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Administrative Agent and, as part and parcel thereof, specific
monetary and other obligations are being and will be entered into which would
not be made or entered into but for said reliance upon this waiver,
relinquishment and subordination.
2.    ASSIGNMENT. Lessee acknowledges and consents to the assignment of the
Lease by Lessor in favor of Lender.
3.    ADDITIONAL AGREEMENTS. Lessee covenants and agrees that, during all such
times as Administrative Agent is the beneficiary under the Mortgage:
3.1    Modification, Termination and Cancellation. Lessee will not consent to
any modification, amendment, termination or cancellation of the Lease (in whole
or in part) without giving Administrative Agent prior written notice thereof and
will not make any payment to Lessor in consideration of any modification,
termination or cancellation of the Lease (in whole or in part) without giving
Administrative Agent prior written notice thereof;
3.2    Notice of Default. Lessee will notify Administrative Agent in writing
concurrently with any notice given to Lessor of any default by Lessor under the
Lease, and Lessee agrees that Administrative Agent has the right (but not the
obligation) to cure any breach or default specified in such notice within the
time periods set forth below and Lessee will not declare a default of the Lease,
as to Administrative Agent, if Administrative Agent cures such default within
fifteen (15) days from and after the expiration of the time period provided in
the Lease for the cure thereof by Lessor; provided, however, that if such
default cannot with diligence be cured by Administrative Agent within such
fifteen (15) day period, the commencement of action by Administrative Agent
within such fifteen (15) day period to remedy the same shall be deemed
sufficient so long as Administrative Agent pursues such cure with diligence;

EXHIBIT C - Page 2

--------------------------------------------------------------------------------




3.3    No Advance Rents. Lessee will make no payments or prepayments of rent
more than one (1) month in advance of the time when the same become due under
the Lease; and
3.4    Assignment of Rents. Upon receipt by Lessee of written notice from
Administrative Agent that Administrative Agent has elected to terminate the
license granted to Lessor to collect rents, as provided in the Mortgage, and
directing the payment of rents by Lessee to Administrative Agent, Lessee shall
comply with such direction to pay and shall not be required to determine whether
Lessor is in default under the Loan and/or the Mortgage.
4.    ATTORNMENT. In the event of a foreclosure under the Mortgage (or
acceptance of a deed in lieu thereof), Lessee agrees for the benefit of
Administrative Agent and Lenders (including for this purpose any transferee of
Administrative Agent or any transferee of Lessor’s title in and to the Property
by Administrative Agent’s exercise of the remedy of sale by foreclosure under
the Mortgage or acceptance of a deed in lieu thereof (any of the foregoing,
including, without limitation, Administrative Agent, its designee or assignee
that holds title to the Property being referred to herein as a “Successor
Owner”)) as follows:
4.1    Payment of Rent. Lessee shall pay to Successor Owner all rental payments
required to be made by Lessee pursuant to the terms of the Lease for the
duration of the term of the Lease;
4.2    Continuation of Performance. Lessee shall be bound to Successor Owner in
accordance with all of the provisions of the Lease for the balance of the term
thereof, and Lessee hereby attorns to Successor Owner as its landlord, such
attornment to be effective and self operative without the execution of any
further instrument immediately upon Lender succeeding to Lessor’s interest in
the Lease and giving written notice thereof to Lessee;
4.3    No Offset. Successor Owner shall not be liable for, nor subject to, any
offsets or defenses which Lessee may have by reason of any act or omission of
Lessor under the Lease, nor for the return of any sums which Lessee may have
paid to Lessor under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by Lessor
to Successor Owner; and
4.4    Subsequent Transfer. If Successor Owner, by succeeding to the interest of
Lessor under the Lease, should become obligated to perform the covenants of
Lessor thereunder, then, upon any further transfer of Lessor’s interest by
Successor Owner, all of such obligations shall terminate as to Successor Owner.
5.    NON-DISTURBANCE. In the event of a foreclosure under the Mortgage, so long
as there shall then exist no breach, default, or event of default on the part of
Lessee under the Lease, Administrative Agent agrees for itself and its
successors and assigns that the leasehold interest of Lessee under the Lease
shall not be extinguished or terminated by reason of such foreclosure, but
rather the Lease shall continue in full force and effect and Administrative
Agent shall recognize and accept Lessee as tenant under the Lease subject to the
terms and provisions of the Lease except as modified by this Agreement;
provided, however, that Lessee and Administrative Agent agree that the following
provisions of the Lease (if any) shall not be binding on Administrative Agent or
any designee of Administrative Agent that takes title to the Property: any
option to purchase with respect to the Property; any right of first refusal with
respect to the Property; any provision regarding the use of insurance proceeds
or condemnation proceeds with respect to the Property which is inconsistent with
the terms of the Mortgage.
6.    MISCELLANEOUS.
6.1    Heirs, Successors, Assigns and Transferees. The covenants herein shall be
binding upon, and inure to the benefit of, the heirs, successors and assigns of
the parties hereto; and
6.2    Notices. All notices or other communications required or permitted to be
given pursuant to the provisions hereof shall be deemed served upon delivery or,
if mailed, upon the first to occur of receipt or the expiration of three (3)
days after deposit in United States Postal Service, certified mail, postage
prepaid and addressed to the address of Lessee or Administrative Agent appearing
below:



EXHIBIT C - Page 3

--------------------------------------------------------------------------------




"OWNER"


__________________________
__________________________
__________________________
__________________________


Attention:  __________________
Tel: __________________
Fax: __________________


With a copy to:


Greenberg Traurig
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: L. Bruce Fischer, Esq.
Tel: 949.732.6670




"ADMINISTRATIVE AGENT"


WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group (AU #2955)
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Bryan Stevens
Loan No. 1002835


With a copy to:


WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group (AU #2955)
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Office Manager
Loan No. 1002835


"LESSEE"
               _______________________________ 
               _______________________________ 
               _______________________________
 

provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement; and
6.3    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute and be construed as one and the same instrument; and
6.4    Remedies Cumulative. All rights of Administrative Agent herein to collect
rents on behalf of Lessor under the Lease are cumulative and shall be in
addition to any and all other rights and remedies provided by law and by other
agreements between Administrative Agent and Lessor or others; and
6.5    Paragraph Headings. Paragraph headings in this Agreement are for
convenience only and are not to be construed as part of this Agreement or in any
way limiting or applying the provisions hereof.
7.    INCORPORATION. Exhibit A attached hereto and incorporated herein by this
reference.
(SIGNATURES ON FOLLOWING PAGE)

EXHIBIT C - Page 4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
NOTICE:    THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE
PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF
WHICH MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.
IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.
"OWNER"


____________________________________


By: _________________________________


Its: _________________________________


"ADMINISTRATIVE AGENT"


WELLS FARGO BANK
NATIONAL ASSOCIATION


By: _________________________________


Its: _________________________________




"LESSEE"


____________________________________


By: _________________________________


Its: _________________________________



EXHIBIT C - Page 5

--------------------------------------------------------------------------------




LEASE GUARANTOR’S CONSENT
The undersigned ("Lease Guarantor") consents to the foregoing Subordination
Agreement; Acknowledgment of Lease Assignment, Estoppel, Attornment and
Non-Disturbance Agreement and the transactions contemplated thereby and
reaffirms its obligations under the lease guaranty ("Lease Guaranty") dated
__________________. Lease Guarantor further reaffirms that its obligations under
the Lease Guaranty are separate and distinct from Lessee’s obligations.
AGREED:
Dated as of: _________________, 20__
"LEASE GUARANTOR"



                    
By:                     
Its:                     

EXHIBIT C - Page 6

--------------------------------------------------------------------------------




EXHIBIT A

DESCRIPTION OF PROPERTY
EXHIBIT A to Subordination Agreement; Acknowledgment of Lease Assignment,
Estoppel, Attornment and Non-Disturbance Agreement dated as of
________________________, executed by ______________________, as "Owner",
______________________, as "Lessee", and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as "Administrative Agent".







EXHIBIT C - Page 7

--------------------------------------------------------------------------------






EXHIBIT D – FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
Exhibit D to AMENDED AND RESTATED AND CONSOLIDATED Loan Agreement among KBSII
HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO
BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH
CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD,
LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware
limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited
liability company, KBSII GRANITE TOWER, LLC, a Delaware limited liability
company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company, and each other Person that may from time to time become liable for the
Obligations (as defined therein) as "Borrowers", WELLS FARGO BANK, NATIONAL
ASSOCIATION, as "Administrative Agent", and various Lenders, dated as of January
27, 2011.
ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") is dated as of
________ __, ____, between __________________ ("Assignor") and _________________
("Assignee").
RECITALS:
A.Assignor is a Lender under the Amended and Restated and Consolidated Loan
Agreement dated as of _____________, 2011 (as from time to time amended,
supplemented or restated, the "Loan Agreement"), by and among KBSII HARTMAN
BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO BUSINESS
PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH CENTER, LLC,
a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD, LLC, a
Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware limited
liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited liability
company, KBSII GRANITE TOWER, LLC, a Delaware limited liability company, GATEWAY
CORPORATE CENTER, LLC, a Delaware limited liability company, and each other
Person that may from time to time become liable for the Obligations (as defined
therein) ("Borrowers"), the persons named therein as Lenders and such other
Persons as may become Lenders in accordance with the terms of the Loan
Agreement, and Wells Fargo Bank, National Association, as Administrative Agent
("Administrative Agent"). (Capitalized terms used in this Agreement without
definition have the same meanings as in the Loan Agreement.)
B.Currently, Assignor’s Percentage Share of the Loan is equal to __________% and
Assignee’s Percentage Share of the Loan is equal to _________%.
C.Assignor desires to assign to Assignee, and Assignee desires to accept and
assume, [all/a portion of] the rights and obligations of Assignor under the Loan
Agreement.
NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:
1.Assignment.
(a)Effective on the Assignment Effective Date (as defined in Section 3 below),
Assignor hereby assigns to Assignee the Assigned Share (as defined below) of
[all/a portion of] of Assignor’s rights, title, interest and obligations under
the Loan Agreement and other Loan Documents, including without limitation those
relating to Assignor’s Pro Rata Share of the Loan. The Assigned Share of all
such rights, title, interest and obligations is referred to collectively as the
"Assigned Rights and Obligations".
(b)The "Assigned Share" means the portion of Assignor’s Percentage Share in the
Loan being assigned hereby, such portion being equal to _______% of the Loan (or
$__________ of Commitment). The new Percentage Share of Loan being held by
Assignee

EXHIBIT D – Page 1

--------------------------------------------------------------------------------




(after giving effect to the assignment hereunder), and the Percentage Share in
the Loan retained by Assignor, shall be as specified on the signature pages of
this Agreement
2.Assumption. Effective on the Assignment Effective Date, Assignee hereby
accepts the foregoing assignment of, and hereby assumes from Assignor, the
Assigned Rights and Obligations.
3.Effectiveness. This Agreement shall become effective on a date (the
"Assignment Effective Date") selected by Assignor, which shall be on or as soon
as practicable after the execution and delivery of counterparts of this
Agreement by Assignor, Assignee, Administrative Agent and Borrower. Assignor
shall promptly notify Assignee, Administrative Agent and Borrowers in writing of
the Assignment Effective Date.
4.Payments on Assignment Effective Date. In consideration of the assignment by
Assignor to Assignee, and the assumption by Assignee, of the Assigned Rights and
Obligations, on the Assignment Effective Date Assignee shall pay to Assignor
such amounts as are specified in any written agreement or exchange of letters
between them and additionally shall pay to Administrative Agent a assignment
processing fee of $4,500.
5.Allocation and Payment of Interest and Fees.
(a)    Administrative Agent shall pay to Assignee all interest and other amounts
(including Fees, except as otherwise provided in the written agreement referred
to in Section 4 above) not constituting principal that are paid by or on behalf
of Borrowers pursuant to the Loan Documents and are attributable to the Assigned
Rights and Obligations ("Borrower Amounts"), that accrue on and after the
Assignment Effective Date. If Assignor receives or collects any such Borrower
Amounts, Assignor shall promptly pay them to Assignee.
(b)    Administrative Agent shall pay to Assignor all Borrower Amounts that
accrue before the Assignment Effective Date (or otherwise pursuant to the
written agreement referred to in Section 4 above) when and as the same are paid
by Administrative Agent to the other Lenders. If Assignee receives or collects
any such Borrower Amounts, Assignee shall promptly pay such amounts to Assignor.
(c)    Unless specifically assumed by Assignee, Assignor shall be responsible
and liable for all reimbursable liabilities and costs and indemnification
obligations which accrue under Section 12.12 of the Loan Agreement prior to the
Assignment Effective Date, and such liability shall survive the Assignment
Effective Date.
6.Administrative Agent Liability. Administrative Agent shall not be liable for
any allocation or payment to either Assignor or Assignee subsequently determined
to be erroneous, unless resulting from Administrative Agent’s willful misconduct
or gross negligence.
7.Representations and Warranties.
(d)    Each of Assignor and Assignee represents and warrants to the other and to
Administrative Agent as follows:
(i)It has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to fulfill its obligations under, and to
consummate the transactions contemplated by, this Agreement;
(ii)The making and performance of this Agreement and all documents required to
be executed and delivered by it hereunder do not and will not violate any law or
regulation applicable to it;
(iii)This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms; and

EXHIBIT D – Page 2

--------------------------------------------------------------------------------




(iv)All approvals, authorizations or other actions by, or filings with, any
Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been made or obtained.
(e)    Assignor represents and warrants to Assignee that Assignor owns the
Assigned Rights and Obligations free and clear of any Lien or other encumbrance.
(f)    Assignee represents and warrants to Assignor as follows:
(i)    Assignee is and shall continue to be an "Eligible Assignee" as defined in
the Loan Agreement;
(ii)    Assignee has made and shall continue to make its own independent
investigation of the financial condition, affairs and creditworthiness of
Borrower and any other Loan Party; and
(iii)    Assignee has received copies of the Loan Documents and such other
documents, financial statements and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement.
8.No Assignor Responsibility. Assignor makes no representation or warranty
regarding, and assumes no responsibility to Assignee for:
(g)    the execution (by any party other than Assignor), effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of the Loan
Documents or any representations, warranties, recitals or statements made in the
Loan Documents or in any financial or other written or oral statement,
instrument, report, certificate or any other document made or furnished or made
available by Assignor to Assignee or by or on behalf of any Loan Party to
Assignor or Assignee in connection with the Loan Documents and the transactions
contemplated thereby;
(h)    the performance or observance of any of the terms, covenants or
agreements contained in any of the Loan Documents or as to the existence or
possible existence of any Default or Potential Default under the Loan Documents;
or
(i)    the accuracy or completeness of any information provided to Assignee,
whether by Assignor or by or on behalf of any Loan Party.
Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of any of
the Loan Parties, in connection with the assignment of the Assigned Rights and
Obligations or to provide Assignee with any credit or other information with
respect thereto, whether coming into its possession before the date hereof or at
any time or times thereafter.
9.Assignee Bound by Loan Agreement. Effective on the Assignment Effective Date,
Assignee (a) shall be deemed to be a party to the Loan Agreement and as such,
shall be directly liable to Borrower for any failure by Assignee to comply with
Assignee’s assumed obligations thereunder, including, without limitation,
Assignee’s obligation to fund its Pro Rata Share of the Loan in accordance with
provisions of the Loan Agreement, (b) agrees to be bound by the Loan Agreement
to the same extent as it would have been if it had been an original Lender
thereunder, (c) agrees to perform in accordance with their respective terms all
of the obligations which are required under the Loan Documents to be performed
by it as a Lender, and (d) agrees to maintain its status as an Eligible
Assignee. Assignee appoints and authorizes Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.
10.Assignor Released From Loan Agreement. Effective on the Assignment Effective
Date, Assignor shall be released from the Assigned Rights and Obligations;
provided, however, that Assignor

EXHIBIT D – Page 3

--------------------------------------------------------------------------------




shall retain all of its rights to indemnification under the Loan Agreement and
the other Loan Documents for any events, acts or omissions occurring before the
Assignment Effective Date, and, to the extent not assumed by Assignee, Assignor
shall continue to be responsible for the liabilities and obligations described
in Section 5(c) of this Agreement.
11.New Notes. On or promptly after the Assignment Effective Date, Borrower,
Administrative Agent, Assignor and Assignee shall make appropriate arrangements
so that new Notes executed by Borrower, dated the Assignment Effective Date and
in the amount of the respective Pro Rata Shares of Assignor and Assignee in the
original Loan amount, after giving effect to this Agreement, are issued to
Assignor and Assignee, in exchange for the surrender by Assignor and Assignee to
Borrower of any applicable outstanding Notes, marked "Exchanged".
12.General.
(a)    No term or provision of this Agreement may be amended, waived or
terminated orally, but only by an instrument signed by the parties hereto.
(b)    This Agreement may be executed in one or more counterparts. Each set of
executed counterparts shall be an original. Executed counterparts may be
delivered by facsimile transmission.
(c)    If Assignor has not assigned its entire remaining Pro Rata Share of the
Loan to Assignee, Assignor may at any time and from time to time grant to
others, subject to applicable provisions in the Loan Agreement, assignments of
or participation in all of Assignor’s remaining Pro Rata Share of the Loan.
(d)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Neither Assignor nor
Assignee may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other and Administrative
Agent. The preceding sentence shall not limit the right of Assignee to grant to
others a participation in all or part of the Assigned Rights and Obligations
subject to the terms of the Loan Agreement.
(e)    All payments to Assignor or Assignee hereunder shall, unless otherwise
specified by the party entitled thereto, be made in United States dollars, in
immediately available funds, and to the address or account specified on the
signature pages of this Agreement. The address of Assignee for notice purposes
under the Loan Agreement shall be as specified on the signature pages of this
Agreement.
(f)    If any provision of this Agreement is held invalid, illegal or
unenforceable, the remaining provisions hereof will not be affected or impaired
in any way.
(g)    Each party shall bear its own expenses in connection with the preparation
and execution of this Agreement.
(h)    This Agreement shall be governed by and construed in accordance with the
laws of the State of California.
(i)    Foreign Withholding. On or before the Assignment Effective Date, Assignee
shall comply with the provisions of Section 13.13(e) of the Loan Agreement.
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

EXHIBIT D – Page 4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


ASSIGNOR:
___________________________________



By:
_______________________

Name:
_______________________

its:
_______________________



Pro Rata Share:
_________%

Share of Original Loan:
$________



Payment Instruction:
___________________________________
___________________________________


ABA No.:
______________________

Account No.:
______________________

Reference:
______________________

Loan No. :
______________________

Attn :
______________________

Telephone:
______________________

Facsimile:
______________________



ASSIGNEE:
___________________________________



By:
_______________________

Name:
_______________________

its:
_______________________



Pro Rata Share:
_________%

Share of Original Loan:
$________



Payment Instruction:
___________________________________
___________________________________


ABA No.:
______________________

Account No.:
______________________

Reference:
______________________

Loan No. :
______________________

Attn :
______________________

Telephone:
______________________

Facsimile:
______________________



___________________________________



EXHIBIT D – Page 5

--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED; Borrowers are executing in the signature block below
solely for the purpose of acknowledging receipt of the Assignment and Assumption
Agreement to which this acknowledgement is attached and by signing below
Borrowers shall not be incurring any additional obligations or additional
liability except as contemplated by the Loan Documents:
    
BORROWERS:
__________________________,

a ____________________________


By:
_______________________

Name:
_______________________

its:
_______________________



ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION



By:
_______________________

Name:
_______________________

its:
_______________________




EXHIBIT D – Page 6

--------------------------------------------------------------------------------




EXHIBIT E - FORM OF NOTE
Exhibit E to AMENDED AND RESTATED AND CONSOLIDATED Loan Agreement among KBSII
HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO
BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH
CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD,
LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware
limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited
liability company, KBSII GRANITE TOWER, LLC, a Delaware limited liability
company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company, and each other Person that may from time to time become liable for the
Obligations (as defined therein) as "Borrowers", WELLS FARGO BANK, NATIONAL
ASSOCIATION, as "Administrative Agent", and various Lenders, dated as of January
27, 2011.
SECURED PROMISSORY NOTE
$________________
 
 
 
__________ __, 20__



FOR VALUE RECEIVED, KBSII HARTMAN BUSINESS CENTER, LLC, a Delaware limited
liability company, KBSII PLANO BUSINESS PARK, LLC, a Delaware limited liability
company, KBSII HORIZON TECH CENTER, LLC, a Delaware limited liability company,
KBSII 2500 REGENT BOULEVARD, LLC, a Delaware limited liability company, KBSII
CRESCENT VIII, LLC, a Delaware limited liability company, KBSII NATIONAL CITY
TOWER, LLC, a Delaware limited liability company, KBSII GRANITE TOWER, LLC, a
Delaware limited liability company, KBSII GATEWAY CORPORATE CENTER, LLC, a
Delaware limited liability company ("Borrowers"), HEREBY PROMISE TO PAY to the
order of ___________________________ ("Lender") the principal sum of
__________________ Dollars ($__________), or if less, the aggregate unpaid
principal amount of all disbursements disbursed by Lender pursuant to the
requirements set forth in the Loan Agreement dated as of _________________, 2011
(as amended, supplemented or restated from time to time the "Loan Agreement"),
among Borrowers, Lender, certain other Lenders named therein or made parties
thereto and Wells Fargo Bank, National Association, as Administrative Agent,
together with interest on the unpaid principal balance hereof at the rate (or
rates) determined in accordance with Section 2.7 of the Loan Agreement from the
date such principal is advanced until it is paid in full. It is contemplated
that there will be advances and payments under this Note from time to time, but
no advances or payments under this Note (including payment in full of the unpaid
balance of principal hereof prior to maturity) shall affect or impair the
validity or enforceability of this Note as to future advances hereunder.
This Note is one of the Notes referred to in and governed by the Loan Agreement,
which Loan Agreement, among other things, contains provisions for the
acceleration of the maturity hereof and for the payment of certain additional
sums to Lender upon the happening of certain stated events. Capitalized terms
used in this Note without definition have the same meanings as in the Loan
Agreement.
The principal amount of this Note, unless accelerated in accordance with Loan
Agreement as described below, if not sooner paid, will be due and payable,
together with all accrued and unpaid interest and other amounts due and unpaid
under the Loan Agreement, on the Maturity Date.
This Note is secured by, among other things, the Security Documents referred to
in the Loan Agreement.
Interest on the Loans is payable in arrears on the first Business Day of each
month during the term of the Loan Agreement, commencing with the first Business
Day of the first calendar month to begin after the date of this Note. Interest
will be computed on the basis of the actual number of days elapsed in the period
during which interest accrues and a year of three hundred sixty (360) days. The
Loan Agreement provides for the payment by Borrower of various other charges and
fees, in addition to the interest charges described in the Loan Agreement, as
set forth more fully in the Loan Agreement.

EXHIBIT E – Page 1

--------------------------------------------------------------------------------




All payments of any amount becoming due under this Note shall be made in the
manner provided in the Loan Agreement, in Dollars.

EXHIBIT E - Page 2

--------------------------------------------------------------------------------




Upon and after the occurrence of a Default, unless such Default is waived as
provided in the Loan Agreement, this Note may, at the option of Requisite
Lenders and without further demand, notice or legal process of any kind, be
declared by Administrative Agent, and in such case immediately shall become, due
and payable. Upon and after the occurrence of certain Defaults, this Note shall,
without any action by Lenders and without demand, notice or legal process of any
kind, automatically and immediately become due and payable.
Demand, presentment, protest and notice of nonpayment and protest, notice of
intention to accelerate maturity, notice of acceleration of maturity and notice
of dishonor are hereby waived by Borrower. Subject to the terms of the Loan
Agreement, Lender may extend the time of payment of this Note, postpone the
enforcement hereof, grant any indulgences, release any party primarily or
secondarily liable hereon or agree to any subordination of Borrower’s
obligations hereunder without affecting or diminishing Lender’s right of
recourse against Borrower, which right is hereby expressly reserved.
This Note has been delivered and accepted at ______________. This Note shall be
interpreted in accordance with, and the rights and liabilities of the parties
hereto shall be determined and governed by, the laws of the State of California.
All notices or other communications required or permitted to be given pursuant
to this Note shall be given to the Borrowers or Lender at the address and in the
manner provided for in the Loan Agreement.
In no contingency or event whatsoever shall interest charged in respect of the
Loan evidenced hereby, however such interest may be characterized or computed,
exceed the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If such a
court determines that Lender has received interest hereunder in excess of the
highest rate applicable hereto, Lender shall, at Lender’s election, either (a)
promptly refund such excess interest to Borrower or (b) credit such excess to
the principal balance hereof. This provision shall control over every other
provision of all agreements between Borrower and Lender.
Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.
The limitations on personal liability of the shareholders, partners and members
of Borrowers contained in Section 13.27 of the Loan Agreement shall apply to
this Note.
[This Note is issued in replacement of a Note dated ___________ in the amount of
$______________, previously issued by Borrower to ___________ pursuant to the
Loan Agreement and shall evidence a Loan made by ___________ that is outstanding
as of the date hereof, together with accrued and unpaid interest thereon and
other amounts payable with respect thereto, as well as future advances
hereunder.]



EXHIBIT E - Page 3

--------------------------------------------------------------------------------




EXHIBIT F – FIXED RATE NOTICE
Exhibit F to AMENDED AND RESTATED AND CONSOLIDATED LOAN AGREEMENT among KBSII
HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO
BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH
CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD,
LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware
limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited
liability company, KBSII GRANITE TOWER, LLC, a Delaware limited liability
company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company, and each other Person that may from time to time become liable for the
Obligations (as defined therein) as "Borrowers", WELLS FARGO BANK, NATIONAL
ASSOCIATION, as "Administrative Agent", and various Lenders, dated as of January
27, 2011.
TODAY’S DATE:
 
LOAN MATURITY DATE:
January 27, 2016


TO:


WELLS FARGO BANK, N.A.
DISBURSEMENT AND OPERATIONS CENTER
FAX # (310) 615-1014 or  (310) 615-1016
ATTENTION: RATE OPTION DESK


LOAN ADMINISTRATOR:
Jeri Gehrer


RELATIONSHIP MANAGER:
Bryan Stevens
 
 

BORROWER INTEREST RATE OPTION REQUEST
Rate Quote Line (888) 293-2362 x:472 Use One Form Per Transaction


LOAN #:
1002835
BORROWER NAME:
KBSII Horizon Tech Center, LLC, et. al.



RATE SET DATE:
 
FIXED RATE COMMENCEMENT DATE:
 
(1350)
FIXED RATE PERIOD (TERM):
 
(i.e. 1 month, etc. as allowed per Note)



 
INDEX:
LIBO
RATE:
%
+
Applicable Spread
=
#’s%
(1350)
 
 
 
 
Quote
 
Spread
 
Applicable Rate
 
FIXED RATE PORTION EXPIRING ON:
 
 
$
 
1.
AMOUNT ROLLING OVER
$
FROM OBLGN#:
 
 
 
 
 
 
 
 
 
 
 
 
2.
ADD: AMT TRANSFERRED FROM VARIABLE RATE PORTION


$


FROM OBLGN#:






TO OBLGN# :




 
 
 
 
 
(5522)
 
(5020)
 
3.
ADD: AMT TRANSFERRED FROM OTHER FIXED RATE PORTION


$


FROM OBLGN#:






TO OBLGN# :




 
 
 
 
 
(5522)
 
(5020)
 
 
ADD: AMT TRANSFERRED FROM OTHER FIXED RATE PORTION


$


FROM OBLGN#:






TO OBLGN# :




 
 
 
 
 
(5522)
 
(5020)
 
4.
LESS: AMT TRANSFERRED TO VARIABLE RATE PORTION


$


FROM OBLGN#:






TO OBLGN# :




 
 
 
 
 
(5522)
 
(5020)
 
 
TOTAL FIXED RATE PORTION:
$
 
 
 
 
 
ADMINISTRATION FEE DUE:
$0.00
 
 
 
CHARGE FEES TO DDA#:
 
YES, charge DDA
DDA#:
 
 
 
 
NO, to be remitted
PLEASE REMIT FEE TO: 2120 E. Park Place, Suite 100
   El Segundo, CA 90245
 
 
 

Borrower confirms, represents and warrants to Administrative Agent and each
Lender, (a) that this selection of a Fixed Rate is subject to the terms and
conditions of the Loan Agreement between Borrowers, Wells Fargo Bank, National
Association, as "Administrative Agent", and various Lenders, dated as of January
27, 2011 (the "Loan Agreement") and the other Loan Documents defined therein,
and (b) that terms, words and phrases used but not defined in this Notice have
the meanings attributed thereto in the Loan Agreement, and (c) that no Default
or Potential Default has occurred or exists under the Loan Agreement or any
other Loan Document.
REQUESTED BY (as allowed per documents):
 
TELEPHONE #:
( )
PRINT NAME:
 
FAX #:
( )

--------------------------------------------------------------------------------




EXHIBIT F

--------------------------------------------------------------------------------




EXHIBIT G – TRANSFER AUTHORIZER


Exhibit G to AMENDED AND RESTATED AND CONSOLIDATED LOAN AGREEMENT among KBSII
HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO
BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH
CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD,
LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware
limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited
liability company, KBSII GRANITE TOWER, LLC, a Delaware limited liability
company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company, and each other Person that may from time to time become liable for the
Obligations (as defined therein) as "Borrowers", WELLS FARGO BANK, NATIONAL
ASSOCIATION, as "Administrative Agent", and various Lenders, dated as of January
27, 2011.


TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)




o NEW o REPLACE PREVIOUS DESIGNATION o ADD o CHANGE o DELETE LINE NUMBER _____


The following representatives of KBSII HARTMAN BUSINESS CENTER, LLC, a Delaware
limited liability company, KBSII PLANO BUSINESS PARK, LLC, a Delaware limited
liability company, KBSII HORIZON TECH CENTER, LLC, a Delaware limited liability
company, KBSII 2500 REGENT BOULEVARD, LLC, a Delaware limited liability company,
KBSII CRESCENT VIII, LLC, a Delaware limited liability company, KBSII NATIONAL
CITY TOWER, LLC, a Delaware limited liability company, KBSII GRANITE TOWER, LLC,
a Delaware limited liability company, KBSII GATEWAY CORPORATE CENTER, LLC, a
Delaware limited liability company ("Borrowers") are authorized to request the
disbursement of Loan Proceeds and initiate funds transfers for Loan Number
1002835 dated January 27, 2011 among Wells Fargo Bank, National Association
("Administrative Agent"), various lenders and Borrowers. Administrative Agent is
authorized to rely on this Transfer Authorizer Designation until it has received
a new Transfer Authorizer Designation signed by Borrowers, even in the event
that any or all of the foregoing information may have changed.


 


Name


Title
Maximum Wire Amount
1.
Lori Lewis
Executive Vice President
$360,000,000
2.
Robert M. Durand
Senior Vice President, Financing
$360,000,000
3.
David Snyder
CFO, Capital Advisors
$360,000,000
4.
Kim W. Westerbeck
Senior Vice President, Financing
$360,000,000
5.
Stacie Yamane
Senior Vice President/Controller
$360,000,000
6.
Ann Marie Waters
Vice President, Portfolio Accounting
$360,000,000



Beneficiary Bank and Account Holder Information




1.
Transfer Funds to (Receiving Party Account Name):


Receiving Party Account Number:
Receiving Bank Name, City and State:




Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:


 


EXHIBIT G – Page 1

--------------------------------------------------------------------------------




Further Credit Information/Instructions:







2.
Transfer Funds to (Receiving Party Account Name):


Receiving Party Account Number:
Receiving Bank Name, City and State:




Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:


 
Further Credit Information/Instructions:







3.
Transfer Funds to (Receiving Party Account Name):


Receiving Party Account Number:
Receiving Bank Name, City and State:




Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:


 
Further Credit Information/Instructions:







    1 Maximum Wire Amount may not exceed the Loan Amount.




Date:
_________________



"BORROWER"


_____________________________


By:
________________________________

    







EXHIBIT G – Page 2

--------------------------------------------------------------------------------




Exhibit H - FORM OF BORROWERS’ CERTIFICATE
Exhibit H to AMENDED AND RESTATED AND CONSOLIDATED LOAN AGREEMENT among KBSII
HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO
BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH
CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD,
LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware
limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited
liability company, KBSII GRANITE TOWER, LLC, a Delaware limited liability
company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company, and each other Person that may from time to time become liable for the
Obligations (as defined therein) as "Borrowers", WELLS FARGO BANK, NATIONAL
ASSOCIATION, as "Administrative Agent", and various Lenders, dated as of January
27, 2011.
 
$360,000,000 Credit Facility Covenant Calculations
XX/XX/XXXX
 
 
 
 
 
 
 
 
 
 
 
 
DOC. REF.
 
ACTUAL
REQUIRED
COMPLY
BACKUP
 
 
 
 
Sec. 9.13 Clauses (ii) and (v)


 
 
 
 
 
$_________
<$1,000,000
 
Sch. A
 
$_________
<$1,000,000
 
Sch. A
 
$_________
<$1,000,000
 
Sch. A
 
$_________
<$1,000,000
 
Sch. A
 
$_________
<$1,000,000
 
Sch. A
 
$_________
<$1,000,000
 
Sch. A
 
$_________
<$1,000,000
 
Sch. A
 
$_________
<$1,000,000
 
Sch. A
 
 
 
 
 
Total
$_________
<$*
 
Sch. A
 
 
 
 
 
Loan Constant
$_________
 
 
Sch. B
 
 
 
 
 
 
 
 
 
 
 
Certified By:
 
 
 
 
[______________________]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date: _____________, 20__
 
 
 
 
 
 
 
 
 
 



*The lesser of $3,500,000 or one and one-half percent (1.5%) of the outstanding
principal amount of the Loan in the aggregate for all Properties.
Borrowers hereby certify that they are _______ OR are not _______ in compliance
with the covenant contained in Section 9.13 of the Loan Agreement.

EXHIBIT H – Page 1

--------------------------------------------------------------------------------








Schedule A - Detail of Certain Indebtedness
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amount
 
Comments
Operating and Equipment Lease Expense
 
$ -
 
 
 
 
 
 
 
 
 
Other Trade Payables (other than non-delinquent
real estate taxes)
 
$ -
 
 
 
 
 
 
 
 
 
Total
 
$ -
 
 
 









Schedule B - Detail of Loan Constant
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amount
 
Comments
Net Operating Income
 
$ -
 
 
 
 
 
 
 
 
 
Outstanding Principal Amount of the Loan
 
$ -
 
 
 
 
 
 
 
 
 
Less Termination Payments (held in a
blocked and pledged cash collateral account
pursuant to Section 9.21)
 
<$ >
 
 
 
 
 
 
 
 
 
Adjusted Outstanding Principal Amount of the Loan
 
$ -
 
 
 
 
 
 
 
 
 
Loan Constant
 
$ -
 
 
 










EXHIBIT H – Page 2

--------------------------------------------------------------------------------




EXHIBIT I – ADDITIONAL DEFINITIONS
Notwithstanding anything to the contrary contained herein, the definitions set
forth on this Exhibit I are only applicable to the calculation of Net Worth
under Section 9.17 of the Amended and Restated and Consolidated Loan Agreement.
Exhibit I to AMENDED AND RESTATED AND CONSOLIDATED LOAN AGREEMENT among KBSII
HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO
BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH
CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD,
LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware
limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited
liability company, KBSII GRANITE TOWER, LLC, a Delaware limited liability
company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company, and each other Person that may from time to time become liable for the
Obligations (as defined therein) as "Borrowers", WELLS FARGO BANK, NATIONAL
ASSOCIATION, as "Administrative Agent", and various Lenders, dated as of January
27, 2011.


"Capitalized Lease Obligation" means Indebtedness represented by obligations
under a capital lease, and the amount of such Indebtedness shall be the
capitalized amount of such obligations determined in accordance with GAAP.
"Contingent Obligation" means, for any Person, any commitment, undertaking,
Guarantee or other obligation constituting a contingent liability that must be
accrued under GAAP.
"Derivatives Contract" means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term "Derivatives Contract" includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
"Derivatives Termination Value" means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include a
Lender).
"Gross Asset Value" means, at a given time for a Person, the sum (without
duplication) of (a) the sum of the Operating Property Values of such Person at
such time, plus (b) all cash and cash equivalents (excluding tenant deposits) of
Person such time provided, however, that restricted cash and cash equivalents,
including, without limitation, cash deposited in escrow accounts for taxes and
insurance, shall only be included in Gross Asset Value to the extent a liability
corresponding thereto is included in the determination of Total Liabilities,
plus (c) the book value of construction in progress, plus (d) the book value of
land held for development (giving no value to land which is acquired and
subsequently designated as expansion land for an existing tenant), together with
such Person’s pro rata share of the foregoing items for each Unconsolidated
Affiliate. Notwithstanding anything to the contrary, investments in mezzanine
debt, Mortgages, stockholdings and other investments not constituting direct (or
indirect) equity investments in real estate assets shall be excluded for
purposes of determining Gross Asset Value.
"Guarantee" – by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of

EXHIBIT I

--------------------------------------------------------------------------------




partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness or other obligation of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term "Guarantee"
used as a verb has a corresponding meaning.
"Indebtedness" – means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property; (c) Capitalized Lease
Obligations of such Person; (d) all Letter of Credit Liabilities of such Person;
(e) all Off Balance Sheet Liabilities of such Person; (f) net obligations under
any Derivative Contract in an amount equal to the Derivatives Termination Value
thereof; and (g) all Indebtedness of other Persons to the extent (i) such Person
has Guaranteed or is otherwise recourse to such Person or (ii) is secured by a
Lien on any property of such Person, together with such Person’s pro rata share
of each of the foregoing items for each Unconsolidated Affiliate.
"Letter of Credit Liabilities" means, without duplication, at any time and in
respect of any Person, the sum of (a) the stated amount of all letters of credit
as to which such Person is the applicant plus (b) the aggregate unpaid principal
amount of all reimbursement obligations of such Person at such time due and
payable in respect of all drawings made under such letters of credit, together
with such Person’s pro rata share of each of the foregoing items for each
Unconsolidated Affiliate.
"Mortgage" means a mortgage, deed of trust or deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien or such interest in real estate as security for the payment of
Indebtedness.
"Net Operating Income" means, for any Property for the quarter in question, but
without duplication, the sum of (a) rents and other revenues received or accrued
(excluding base rent amounts more than sixty (60) days delinquent) in the
ordinary course from such Property (including amounts received from tenants as
reimbursements for common area maintenance, taxes and insurance and proceeds of
rent loss insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent during such quarter) minus (b) all expenses paid or accrued related to
the ownership, operation or maintenance of such Property, including but not
limited to taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such property, but specifically excluding general overhead expenses of KBS
REIT and any property management fees), but excluding acquisition-related
expenses, accrued or paid during such quarter, minus (c) the actual property
management fee paid during such quarter, in each case determined in accordance
with GAAP. Notwithstanding the foregoing, in calculating Gross Asset Value, Net
Operating Income may, at the Lender’s election, be determined using either
actual management fees or an imputed management fee of two percent (2%) of gross
revenues for any applicable Property. For purposes of determining the Net
Operating Income for a Property owned for less than a full quarter, the average
daily Net Operating Income for such Property shall be multiplied by the number
of days in such quarter; provided, however, that (i) if the per diem expenses
incurred during such partial quarter (i.e., the items referred to in clauses (a)
and (b) above) are not indicative of the per diem expenses that would have been
incurred over the course a full quarter, in Lender’s sole judgment, then for
purposes of determining Net Operating Income, expenses shall be adjusted by
Lender in its discretion and (ii) if a tenant has not been in occupancy for the
entire partial calendar quarter during which the Property has been owned by KBS
REIT, then for purposes of determining gross income (i.e., those items referred
to in clause (a) above), the per diem contracted rate for each such item shall
be multiplied by the number of days in such quarter for purposes of determining
the gross income.
"Off Balance Sheet Liabilities" means, with respect to any Person, any
obligation or liability that does not appear as a liability on the balance sheet
of such Person and that constitutes (a) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to any accounts or notes
receivable sold, transferred or otherwise disposed of by such Person, (b) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to property or assets leased by such Person as lessee and (c) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing if the transaction giving rise to such obligation (i) is
considered indebtedness for borrowed money for tax purposes but is classified as
an operating lease or (ii) does not (and is not required pursuant to GAAP to)
appear as a liability on the

EXHIBIT I – Page 2

--------------------------------------------------------------------------------




balance sheet of such Person, together with such Person’s pro rata share of each
of the foregoing items for each Unconsolidated Affiliate.
"Operating Property Value" means, as of a given date and with respect to any
Person, such Person’s Net Operating Income for the fiscal quarter most recently
ended multiplied by 4 and divided by (i) seven and one-half percent (7.50%).
"Subsidiary" means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person. "Wholly Owned Subsidiary" means any such
corporation, partnership or other entity of which all of the equity securities
or other ownership interests (other than, in the case of a corporation,
directors’ qualifying shares) are so owned or controlled.
"Total Liabilities" means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person,
including without limitation, Capitalized Lease Obligations and Letter of Credit
Liabilities, (b) all accounts payable and accrued expenses of such Person
(except to the extent included in the definition of Net Operating Income); (c)
all purchase and repurchase obligations and forward commitments of such Person
(forward commitments shall include without limitation (i) forward equity
commitments and (ii) commitments to purchase any real property; (d) all lease
obligations of such Person (including ground leases) to the extent required
under GAAP to be classified as a liability on a balance sheet of such Person;
(f) all Contingent Obligations of such Person including, without limitation, all
Guarantees of Indebtedness by such Person; (g) all Unfunded Commitments of such
Person; and (h) such Person’s pro rata share of each of the foregoing items for
each Unconsolidated Affiliate. For purposes of clause (c) of this definition,
the amount of Total Liabilities of a Person at any given time in respect of (x)
a contract to purchase or otherwise acquire unimproved or fully developed real
property shall be equal to (i) the total purchase price payable by such Person
under such contract if, at such time, the seller of such real property would be
entitled to specifically enforce such contract against such Person, otherwise,
(ii) the aggregate amount of due diligence deposits, earnest money payments and
other similar payments made by such Person under such contract which, at such
time, would be subject to forfeiture upon termination of the contract and (y) a
contract relating to the acquisition of real property which the seller is
required to develop or renovate prior to, and as a condition precedent to, such
acquisition, shall be equal to (i) the maximum amount reasonably estimated to be
payable by such Person under such contract assuming performance by the seller of
its obligations under such contract, which amount shall include, without
limitation, any amounts payable after consummation of such acquisition which may
be based on certain performance levels or other related criteria if, at such
time, the seller of such real property would be entitled to specifically enforce
such contract against such Person, otherwise (ii) the aggregate amount of due
diligence deposits, earnest money payments and other similar payments made by
such Person under such contract which, at such time, would be subject to
forfeiture upon termination of the contract.
"Unconsolidated Affiliate" means, in respect of any Person, any other Person in
whom such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
"Unfunded Commitments" means (i) the amount of any commitments, whether
contingent or non-contingent, to disburse funds in accordance with the terms of
any debt investments made by KBS REIT or any Subsidiary, (ii) the total purchase
price payable by KBS REIT or a Subsidiary under a purchase agreement for the
acquisition of real property if the seller of such real property would be
entitled to specifically enforce such agreement and (iii) the amount of any
other obligations of either KBS REIT or any Subsidiary to make equity
investments.



EXHIBIT I – Page 3

--------------------------------------------------------------------------------




EXHIBIT J – FORM OF JOINDER


Exhibit J to AMENDED AND RESTATED AND CONSOLIDATED LOAN AGREEMENT among KBSII
HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO
BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH
CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD,
LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware
limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited
liability company, KBSII GRANITE TOWER, LLC, a Delaware limited liability
company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company, and each other Person that may from time to time become liable for the
Obligations (as defined therein) as "Borrowers", WELLS FARGO BANK, NATIONAL
ASSOCIATION, as "Administrative Agent", and various Lenders, dated as of January
27, 2011.


JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this "Agreement"), dated as of ___________, _____, is
entered into by _________________ (the "New Borrower"), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent under that certain Amended and
Restated and Consolidated Loan Agreement, dated as of January [___], 2011 (as
the same may be amended, supplemented or otherwise modified from time to time,
the "Loan Agreement"), among KBSII HARTMAN BUSINESS CENTER, LLC, a Delaware
limited liability company, KBSII PLANO BUSINESS PARK, LLC, a Delaware limited
liability company, KBSII HORIZON TECH CENTER, LLC, a Delaware limited liability
company, KBSII 2500 REGENT BOULEVARD, LLC, a Delaware limited liability company,
KBSII CRESCENT VIII, LLC, a Delaware limited liability company, KBSII NATIONAL
CITY TOWER, LLC, a Delaware limited liability company, KBSII GRANITE TOWER, LLC,
a Delaware limited liability company, KBSII GATEWAY CORPORATE CENTER, LLC, a
Delaware limited liability company (the "Borrowers", each, a "Borrower"), the
Lenders from time to time party thereto and the Administrative Agent. All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Loan Agreement.
New Borrower and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
Section 1.    Assumption and Joinder.
(a)    The New Borrower hereby expressly assumes, and hereby agrees to perform
and observe, each and every one of the covenants, rights, promises, agreements,
terms, conditions, obligations, appointments, duties and liabilities of a
"Borrower" under the Loan Agreement and all of the other Loan Documents
applicable to it as a Borrower under the Loan Agreement. By virtue of the
foregoing, the New Borrower hereby accepts and assumes any liability of a
Borrower related to each representation, warranty, covenant or obligation made
by a Borrower in the Loan Agreement, and hereby expressly affirms, as of the
date hereof, each of such representations, warranties, covenants and
obligations.
(b)    All references to the term "Borrower" in the Loan Agreement or in any
document or instrument executed and delivered or furnished, or to be executed
and delivered or furnished, in connection therewith shall be deemed to be a
reference to, and shall include, the New Borrower.
Section 2.    Representations and Warranties. The New Borrower hereby represents
and warrants to the Administrative Agent and the Lenders as follows:
(a)    The New Borrower has the requisite limited liability company power and
authority to enter into this Agreement and to perform its obligations hereunder
and under the

EXHIBIT J – Page 1

--------------------------------------------------------------------------------




Loan Agreement and any other Loan Document to which it is a party. The
execution, delivery and performance of this Agreement by the New Borrower and
the performance of its obligations under this Agreement, the Loan Agreement, and
any other Loan Document have been duly authorized by the members of the New
Borrower and no other limited liability company proceedings on the part of the
New Borrower are necessary to authorize the execution, delivery or performance
of this Agreement, the transactions contemplated hereby or the performance of
its obligations under this Agreement, the Loan Agreement or any other Loan
Document. This Agreement has been duly executed and delivered by the New
Borrower. This Agreement, the Loan Agreement and each Loan Document constitutes
the legal, valid and binding obligation of the New Borrower enforceable against
it in accordance with its respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by general principles of equity,
whether such enforceability is considered in a proceeding at law or in equity.
(b)    The representations and warranties set forth in the Loan Agreement are
true and correct in all material respects on and as of the date hereof as such
representations and warranties apply to the New Borrower (except to the extent
that any such representations and warranties expressly relate to an earlier
date) with the same force and effect as if made on the date hereof.
Section 3.    Security Document. New Borrower is, simultaneously with the
execution of this Agreement, executing and delivering (i) a Security Document
which encumbers certain real property owned by New Borrower and (ii) such other
documents and instruments as requested by the Administrative Agent in accordance
with the Loan Agreement. New Borrower acknowledges and agrees that from and
after the date of this Agreement, such real property referred to in item (i) of
the immediately preceding sentence shall be a Property under the Loan Agreement.
Section 4.     Further Assurances. At any time and from time to time, upon the
Administrative Agent’s request and at the sole expense of the New Borrower, the
New Borrower will promptly and duly execute and deliver any and all further
instruments and documents and take such further action as the Administrative
Agent reasonably deems necessary to effect the purposes of this Agreement.
Section 5.    Binding Effect. This Agreement shall be binding upon the New
Borrower and shall inure to the benefit of the Administrative Agent and the
other Lenders and their respective successors and assigns.
Section 6.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.
Section 7.    Governing Law.     This Agreement shall be governed by, and
construed and enforced in accordance with the laws of the State of California,
except to the extent preempted by federal laws.
Section 8.    JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY THEN APPLICABLE LAW,
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN
DOCUMENTS OR OTHER RELATED DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT
OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN

EXHIBIT J – Page 2
 

--------------------------------------------------------------------------------




EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY
MIGHT OTHERWISE HAVE TO TRIAL BY JURY.
[Remainder of page intentionally left blank]

EXHIBIT J – Page 3
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, New Borrower has caused this Agreement to be duly executed
by its respective authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
[___________________]




By: ________________________
Name:
Title:






WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent


By: _________________________


Name:
Its:

EXHIBIT J – Page 4
 

--------------------------------------------------------------------------------




EXHIBIT K – ADJUSTED LOAN CONSTANT CALCULATION


Exhibit K to AMENDED AND RESTATED AND CONSOLIDATED LOAN AGREEMENT among KBSII
HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company, KBSII PLANO
BUSINESS PARK, LLC, a Delaware limited liability company, KBSII HORIZON TECH
CENTER, LLC, a Delaware limited liability company, KBSII 2500 REGENT BOULEVARD,
LLC, a Delaware limited liability company, KBSII CRESCENT VIII, LLC, a Delaware
limited liability company, KBSII NATIONAL CITY TOWER, LLC, a Delaware limited
liability company, KBSII GRANITE TOWER, LLC, a Delaware limited liability
company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company, and each other Person that may from time to time become liable for the
Obligations (as defined therein) as "Borrowers", WELLS FARGO BANK, NATIONAL
ASSOCIATION, as "Administrative Agent", and various Lenders, dated as of January
27, 2011.


For purposes of calculating the “Loan Constant” pursuant to Section 2.10(a)(v),
the following terms shall have the following meanings:


“Actual Expiration Percentage” means the ratio (expressed as a percentage) of
(a) all Gross Rents derived from Leases expiring during the relevant Reference
Period to (b) all Gross Rents derived from the Leases of all remaining
Properties.
“Adjusted Loan Constant” means an amount equal to the Loan Constant; however,
for purposes of calculating Net Operating Income, and in turn Loan Constant, a
portion of Gross Rents, in an amount equal to the product of (a) Gross Rents
derived from any Lease (i) expiring within the relevant Reference Period or (ii)
which has a termination option permitting the tenant thereunder to terminate the
Lease within the relevant Reference Period (without duplication or redundancy
due to such Gross Rents having been previously excluded under the definition of
Net Operating Income) multiplied by (b) the Applicable Reduction Percentage,
shall be excluded.
“Applicable Reduction Percentage” means, as of the date of determination, the
maximum Reduction Percentage yielded from the calculation of the Reduction
Percentages for each of the three Reference Periods.
“Reduction Percentage” means a percentage equal to an amount determined by
dividing (a) the difference between the Actual Expiration Percentage and the
relevant Reference Percentage for the applicable Reference Period, by (b) the
Actual Expiration Percentage.
“Reference Percentage” means, with respect to the Reference Period described in
clause (a) of the definition of Reference Period, 35%; and (b) with respect to
the Reference Period described in clause (b) of the definition of Reference
Period, 45%; and (c) with respect to the Reference Period described in clause
(c) of the definition of Reference Period, 55%.
“Reference Period” means, with respect to Lease expiration, (a) the period
between the Property Release and the date which is twelve months after the
Property Release, (b) the period between the Property Release and the date which
is twenty-four months after the Property Release and (c) the period between the
Property Release and the date which is thirty-six months after the Property
Release, as applicable.


Example. Assuming that as of the date of the Property Release (i) $4,000,000,
which is equal to 40% of Gross Rents from all Properties remaining encumbered by
the Security Documents (i.e., all such Properties are yielding $10,000,000 of
Gross Rents), is derived from Leases expiring on or before the date which is
twelve months after the Property Release, (ii) $5,000,000, which is 50% of the
Gross Rents from all Properties remaining encumbered by the Security Documents,
is to be derived from Leases expiring between the date of the Property Release
and the date which is twenty-four (24) months after the Property Release and
(iii) $7,500,000, or 75% of the Gross Rents from all Properties remaining
encumbered by the Security Documents, is to be derived from Leases expiring
between the date of the Property Release and the date which thirty-six (36)
months after the Property Release, then the amount of Gross Rents included in
the calculation of Net Operating Income for the purposes of determining the Loan
Constant shall be the least of the following:
A.    $10,000,000 – (((40%-35%)/40%)*4,000,000) = $9,500,000
B.    $10,000,000 - (((50%-45%)/50%)*5,000,000) = $9,500,000
C.    $10,000,000 - (((75%-55%)/75%)*7,500,000) = $8,000,000

EXHIBIT K – Page 1